Exhibit 10.1

Loan Number: 1001642-1

LOGO [g193242image_001.jpg]

Execution Version

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 25, 2011

by and among

NATIONAL RETAIL PROPERTIES, INC.,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6.,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

Each of

PNC BANK, NATIONAL ASSOCIATION,

US BANK NATIONAL ASSOCIATION,

and

RBC CAPITAL MARKETS,

as Documentation Agents,

and

Each of

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint

Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     1   

Section 1.1. Definitions.

     1   

Section 1.2. General; References to Pacific Time.

     23   

Article II. Credit Facility

     23   

Section 2.1. Revolving Loans.

     23   

Section 2.2. Swingline Loans.

     25   

Section 2.3. Letters of Credit.

     27   

Section 2.4. Rates and Payment of Interest on Loans.

     31   

Section 2.5. Number of Interest Periods.

     31   

Section 2.6. Repayment of Loans.

     31   

Section 2.7. Prepayments.

     31   

Section 2.8. Continuation.

     32   

Section 2.9. Conversion.

     32   

Section 2.10. Notes.

     33   

Section 2.11. Extension of Termination Date.

     33   

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

     34   

Section 2.13. Voluntary Reductions of the Commitment.

     34   

Section 2.14. Increase of Commitments.

     34   

Section 2.15. Amount Limitations.

     35   

Section 2.16. Funds Transfer Disbursements.

     36   

Article III. Payments, Fees and Other General Provisions

     37   

Section 3.1. Payments.

     37   

Section 3.2. Pro Rata Treatment.

     37   

Section 3.3. Sharing of Payments, Etc.

     38   

Section 3.4. Several Obligations.

     38   

Section 3.5. Minimum Amounts.

     39   

Section 3.6. Fees.

     39   

Section 3.7. Computations.

     40   

Section 3.8. Usury.

     40   

Section 3.9. Statements of Account.

     40   

Section 3.10. Defaulting Lenders.

     41   

Section 3.11. Taxes; Foreign Lenders.

     43   

Article IV. Yield Protection, Etc.

     45   

Section 4.1. Additional Costs; Capital Adequacy.

     45   

Section 4.2. Suspension of LIBOR Loans.

     47   

Section 4.3. Illegality.

     47   

Section 4.4. Compensation.

     47   

Section 4.5. Affected Lenders.

     48   

Section 4.6. Treatment of Affected Loans.

     48   

Section 4.7. Change of Lending Office.

     49   

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

     49   

Article V. Conditions Precedent

     49   

Section 5.1. Initial Conditions Precedent.

     49   

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

     52   



--------------------------------------------------------------------------------

Section 5.3. Conditions as Covenants.

     52   

Article VI. Representations and Warranties

     52   

Section 6.1. Representations and Warranties.

     52   

Section 6.2. Survival of Representations and Warranties, Etc.

     59   

Article VII. Affirmative Covenants

     59   

Section 7.1. Preservation of Existence and Similar Matters.

     59   

Section 7.2. Compliance with Applicable Law.

     59   

Section 7.3. Maintenance of Property.

     59   

Section 7.4. Insurance.

     60   

Section 7.5. Payment of Taxes and Claims.

     60   

Section 7.6. Inspections.

     60   

Section 7.7. Use of Proceeds; Letters of Credit.

     60   

Section 7.8. Environmental Matters.

     61   

Section 7.9. Books and Records.

     61   

Section 7.10. Further Assurances.

     61   

Section 7.11. New Subsidiaries /Guarantors.

     61   

Section 7.12. REIT Status.

     62   

Section 7.13. Exchange Listing.

     62   

Article VIII. Information

     62   

Section 8.1. Quarterly Financial Statements.

     62   

Section 8.2. Year-End Statements.

     63   

Section 8.3. Compliance Certificate; Additional Information.

     63   

Section 8.4. Other Information.

     63   

Section 8.5. Electronic Delivery of Certain Information.

     65   

Section 8.6. Public/Private Information.

     66   

Section 8.7. USA Patriot Act Notice; Compliance.

     66   

Article IX. Negative Covenants

     67   

Section 9.1. Financial Covenants.

     67   

Section 9.2. Restricted Payments.

     67   

Section 9.3. Indebtedness.

     68   

Section 9.4. Certain Permitted Investments.

     68   

Section 9.5. Conduct of Business.

     68   

Section 9.6. Liens; Negative Pledges; Other Matters.

     69   

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

     69   

Section 9.8. Fiscal Year.

     70   

Section 9.9. Modifications of Organizational Documents.

     70   

Section 9.10. Transactions with Affiliates.

     70   

Section 9.11. ERISA Exemptions.

     70   

Section 9.12. Environmental Matters.

     70   

Section 9.13. Derivatives Contracts.

     71   

Article X. Default

     71   

Section 10.1. Events of Default.

     71   

Section 10.2. Remedies Upon Event of Default.

     74   

Section 10.3. Remedies Upon Default.

     75   

Section 10.4. Marshaling; Payments Set Aside.

     75   

Section 10.5. Allocation of Proceeds.

     76   

 

- ii -



--------------------------------------------------------------------------------

Section 10.6. Collateral Account.

     76   

Section 10.7. Performance by Administrative Agent.

     77   

Section 10.8. Rights Cumulative.

     77   

Article XI. The Administrative Agent

     78   

Section 11.1. Appointment and Authorization.

     78   

Section 11.2. Administrative Agent’s Reliance.

     78   

Section 11.3. Notice of Events of Default.

     79   

Section 11.4. Wells Fargo as Lender.

     79   

Section 11.5. Approvals of Lenders.

     80   

Section 11.6. Lender Credit Decision, Etc.

     80   

Section 11.7. Indemnification of Administrative Agent.

     81   

Section 11.8. Successor Administrative Agent.

     82   

Section 11.9. Titled Agents.

     82   

Article XII. Miscellaneous

     82   

Section 12.1. Notices.

     82   

Section 12.2. Expenses.

     84   

Section 12.3. Stamp, Intangible and Recording Taxes.

     85   

Section 12.4. Setoff.

     85   

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

     85   

Section 12.6. Successors and Assigns.

     86   

Section 12.7. Amendments and Waivers.

     88   

Section 12.8. Nonliability of Administrative Agent and Lenders.

     89   

Section 12.9. Confidentiality.

     89   

Section 12.10. Indemnification.

     90   

Section 12.11. Termination; Survival.

     92   

Section 12.12. Severability of Provisions.

     92   

Section 12.13. GOVERNING LAW.

     93   

Section 12.14. Counterparts.

     93   

Section 12.15. Obligations with Respect to Loan Parties.

     93   

Section 12.16. Independence of Covenants.

     93   

Section 12.17. Limitation of Liability.

     93   

Section 12.18. Entire Agreement.

     93   

Section 12.19. Construction.

     94   

Section 12.20. Headings.

     94   

Section 12.21. No Novation; Effect of Amendment and Restatement.

     94   

 

SCHEDULE I

   Commitments

SCHEDULE 1.1(A)

   Existing Letters of Credit

SCHEDULE 1.1.(B)

   List of Loan Parties

SCHEDULE 6.1.(b)

   Ownership Structure

SCHEDULE 6.1.(f)

   Properties

SCHEDULE 6.1.(g)

   Indebtedness and Guaranties; Total Liabilities

SCHEDULE 6.1.(h)

   Litigation

SCHEDULE 6.1(r)

   Affiliate Transactions

SCHEDULE 6.1(x)

   Unencumbered Assets

EXHIBIT A

   Form of Assignment and Assumption Agreement

 

- iii -



--------------------------------------------------------------------------------

EXHIBIT B

   Form of Guaranty

EXHIBIT C

   Form of Notice of Borrowing

EXHIBIT D

   Form of Notice of Continuation

EXHIBIT E

   Form of Notice of Conversion

EXHIBIT F

   Form of Notice of Swingline Borrowing

EXHIBIT G

   Form of Transfer Authorizer Designation Form

EXHIBIT H

   Form of Revolving Note

EXHIBIT I

   Form of Swingline Note

EXHIBIT J

   Form of Opinion of Counsel

EXHIBIT K

   Form of Compliance Certificate

 

- iv -



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 25, 2011, by and among NATIONAL RETAIL PROPERTIES, INC., a corporation
formed under the laws of the State of Maryland (the “Borrower”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6. (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Administrative Agent”), BANK OF AMERICA, N.A., as the
Syndication Agent (the “Syndication Agent”), each of PNC BANK, NATIONAL
ASSOCIATION, US BANK NATIONAL ASSOCIATION and RBC CAPITAL MARKETS, as
Documentation Agents (each a “Documentation Agent”), and each of WELLS FARGO
SECURITIES, LLC AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as a
joint lead arranger (each a “Joint Lead Arranger”) and joint bookrunner (each a
“Joint Bookrunner”).

WHEREAS, certain of the Lenders and other financial institutions (who were
“Lenders” under the Existing Credit Agreement) have made available to Borrower a
revolving credit facility in the amount of $400,000,000, including a $30,000,000
letter of credit subfacility and a $20,000,000 swingline subfacility, on the
terms and conditions contained in that certain Credit Agreement dated as of
November 3, 2009 (as amended and in effect immediately prior to the date hereof,
the “Existing Credit Agreement”) by and among the Borrower, such Lenders,
certain other financial institutions (who were “Lenders” under the Existing
Credit Agreement), the Administrative Agent and the other parties thereto; and

WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the terms of the Existing Credit Agreement to make available to the Borrower a
$450,000,000 revolving credit facility with a $45,000,000 swingline subfacility
and a $30,000,000 letter of credit subfacility, on the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative for the Issuing Bank and the Lenders under the terms
of this Agreement, or any successor Administrative Agent appointed pursuant to
Section 11.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the

 

- 1 -



--------------------------------------------------------------------------------

Person specified; provided, however, in no event shall the Administrative Agent,
the Issuing Bank or any Lender or any of their respective Affiliates be an
Affiliate of the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth below (each a “Level”). As of
the Agreement Date, the Applicable Margin is determined based on Level 3. Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(m) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by Section 8.4.(m) but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings,
the Applicable Margin shall be determined by the lower of such two Credit
Ratings. During any period that the Borrower has received three Credit Ratings,
the Applicable Margin shall be determined by the lower of the highest two Credit
Ratings. During any period for which the Borrower has not received a Credit
Rating from both of Moody’s and S&P, the Applicable Margin shall be determined
based on Level 5.

 

Level

  

Borrower’s Credit Rating (S&P/Moody’s or equivalent)

   Applicable
Margin   1    A-/A3 (or equivalent) or better      1.225 %  2    BBB+/Baa1 (or
equivalent)      1.35 %  3    BBB/Baa2 (or equivalent)      1.50 %  4   
BBB-/Baa3 (or equivalent)      1.70 %  5    Lower than BBB-/Baa3 (or equivalent)
     1.95 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignee” has the meaning given that term in Section 12.6.(c).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

- 2 -



--------------------------------------------------------------------------------

“Bankruptcy Proceeding” means a case, proceeding or condition of any of the
types described in Section 10.1.(f) or (g).

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capitalization Rate” means 9.0% or such higher percentage to which the
Capitalization Rate may be increased pursuant to Section 2.11.

“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than 7 days from the
date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper

 

- 3 -



--------------------------------------------------------------------------------

issued by any Person incorporated under the laws of the United States of America
or any State thereof and rated at least A-2 or the equivalent thereof by S&P or
at least P-2 or the equivalent thereof by Moody’s, in each case with maturities
of not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, as amended,
which have net assets of at least $500,000,000.00 and at least 85.0% of whose
assets consist of securities and other obligations of the type described in
clauses (a) through (d) above.

“Collateral Account” means a special deposit account maintained by the
Administrative Agent and under its sole dominion and control.

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Lender then acting as Issuing Bank) or participate in
(in the case of the other Lenders) Letters of Credit pursuant to Section 2.3.(a)
and 2.3.(i), respectively (but in the case of the Lender acting as the Issuing
Bank excluding the aggregate amount of participations in the Letters of Credit
held by the other Lenders), and (c) to participate in Swingline Loans pursuant
to Section 2.2.(e), collectively, in an amount up to, but not exceeding, the
amount set forth for such Lender on Schedule I hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be reduced from time to time pursuant to
Section 2.13. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.6.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Construction Budget” means the fully budgeted costs associated with the
acquisition and construction of real property (including, but not limited to,
the cost of acquiring such real property) as reasonably determined by the
Borrower in good faith.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan and
(d) the issuance of a Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

- 4 -



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.10.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.10.(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) (prior to Preferred Dividends and minority interests) of
such Person for such period determined on a consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such net income (loss)): (i) depreciation and amortization
expense and other non-cash charges; (ii) Interest Expense (without giving effect
to clause (c) of the definition thereof); (iii) income tax expense or benefit;
(iv) asset impairment and restructuring charges; (v) gains and losses from the
extinguishment of debt and interest rate hedges, and (vi) extraordinary or
non-recurring gains and losses, including without limitation, gains and losses
from the sale of Properties; plus (b) such Person’s pro rata share of EBITDA of
its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of the Financial Accounting
Standards No. 141 and include any principal component of payments received under
Finance Leases.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Mortgage Note Receivable” means a promissory note which satisfies all
of the following requirements: (a) such promissory note is owned solely by the
Borrower or a Guarantor; (b) such promissory note is secured by a first priority
Mortgage; (c) neither such promissory note, nor any interest of the Borrower or
such Guarantor therein, is subject to (i) any Lien other than Permitted Liens of
the types described in clauses (a) through (c) of the definition thereof or
(ii) any Negative Pledge; (d) the real property subject to such Mortgage is not
subject to any other Lien other than Permitted Liens of the types described in
clauses (a) through (c) of the definition thereof; (e) the real property subject
to such Mortgage is free of all structural defects, environmental conditions or
other adverse matters except for defects, conditions or matters individually or
collectively which are not material to the profitable operation of such real
property; (f) such real property is occupied and is in operation (or will be in
operation after the completion of construction (which is otherwise permitted
hereunder) with respect to such real property); (g) any required principal,
interest or other payment due under such promissory note is not more than 60
days past due; and (h) there exists no default or event of default under such
promissory note.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without

 

- 6 -



--------------------------------------------------------------------------------

limitation, the following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et
seq.; regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

- 7 -



--------------------------------------------------------------------------------

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Asset” means either a lease by the Borrower or any Guarantor, as
lessor, of a real property asset, or a promissory note held by the Borrower or
any Guarantor which is secured by a Mortgage on real property, in either case
where (a) any required base rental payment, or principal or interest payment, as
the case may be, is more than 60 days past due or (b) in the case of a lease
wherein the tenant is the subject of a Bankruptcy Proceeding, such lease has
been rejected in bankruptcy; provided that assets with respect to real property
subject to a lease rejected in bankruptcy shall cease to be considered Excluded
Assets once such real property has been re-leased to a third-party which is not
otherwise subject to clause (a) or (b) above.

“Excluded Subsidiary” means any Subsidiary (a) either (i) holding title to
assets which are or are to become collateral for any Secured Indebtedness of
such Subsidiary which is prohibited from Guarantying the Indebtedness of any
other Person pursuant to (x) any document, instrument or agreement evidencing
such Secured Indebtedness or (y) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness or
(ii) that is not a Wholly Owned Subsidiary and cannot become a party to the
Guaranty without violating terms of its articles of incorporation, operating
agreement, partnership agreement, declaration of trust, shareholders agreement,
member agreement or other similar organizational document, which terms expressly
prohibit such Subsidiary from providing Guarantees of Indebtedness of any other
Person and (b) for which none of the Borrower, any Subsidiary (other than
another Excluded Subsidiary) or any other Loan Party has Guaranteed any of the
Indebtedness of such Subsidiary (except for guarantees of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to non-recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)) or has any direct obligation
to maintain or preserve such Subsidiary’s financial condition or to cause such
Subsidiary to achieve any specified levels of operating results. A Subsidiary
shall remain an Excluded Subsidiary for so long as (A) the above requirements
are satisfied and (B) such Subsidiary does not Guarantee any Indebtedness of any
Person (other than another Excluded Subsidiary).

“Existing Credit Agreement” has the meaning given in the recitals hereto.

“Existing Letters of Credit” means each of the letters of credit issued by Wells
Fargo under the Existing Credit Agreement and described on Schedule 1.1(A).

“Extension Notification Date” has the meaning given that term in Section 2.11.

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

- 8 -



--------------------------------------------------------------------------------

Level

   Facility Fee  

1

     0.225 % 

2

     0.25 % 

3

     0.30 % 

4

     0.35 % 

5

     0.50 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Facility Fee.

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of April 18, 2011, by and
among the Borrower, the Administrative Agent and the other parties thereto.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“Finance Lease” means a lease of a real property asset which would be
categorized as a capital lease under GAAP.

“Fitch” means Fitch, Inc. and its successors.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense for such
period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period. The Borrower’s
pro rata share of the Fixed Charges of Unconsolidated Affiliates of the Borrower
shall be included in determinations of Fixed Charges.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

- 9 -



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

“Gross Lease Revenues” means, for a given period, the aggregate gross revenue
and tenant reimbursements of the Borrower and its Subsidiaries from leases of
real property assets, (a) excluding with respect to such leases that are not
Finance Leases, straight line rent adjustments (reported in the consolidated
financial statements of the Borrower and its Subsidiaries for purposes of GAAP)
in respect of such leases for such period, and (b) including the principal
component of all payments actually received in respect of Finance Leases during
such period. The Borrower’s pro rata share of the aggregate gross revenue from
leases of real property assets of any Unconsolidated Affiliate of the Borrower
shall be included.

“Guarantor” means, individually and collectively, as the context shall require:
(i) all Material Subsidiaries (other than Excluded Subsidiaries), and (ii) any
Subsidiary that elects to become a Guarantor.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation

 

- 10 -



--------------------------------------------------------------------------------

under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Guaranty to which the Guarantors are
parties substantially in the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(e) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (f) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar exceptions to non-recourse
liability (but not exceptions relating to bankruptcy, insolvency, receivership
or other similar events)); (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person.
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s pro rata share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

 

- 11 -



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s pro rata share of Interest Expense of Unconsolidated
Affiliates for such period less (c) non-cash interest expense from convertible
debt pursuant to Financial Accounting Standards Board Staff Position No. APB
14-1.

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the immediately preceding Interest Period for such
Loan, and ending one week thereafter (if available from all of the Lenders) or
on the numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than an Interest Period having a duration of one week)
that commences on the last Business Day of a calendar month (or on a day of a
month for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month. Notwithstanding the foregoing: (i) if any Interest
Period would otherwise end after the Termination Date, such Interest Period
shall end on the Termination Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Bank” means Wells Fargo or any other Lender, each in its capacity as an
issuer of Letters of Credit pursuant to Section 2.3.

“Joint Arranger” has the meaning given that term in the introductory paragraph
hereof and shall include successors and permitted assigns.

“L/C Commitment Amount” equals $30,000,000.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender” shall not include any Lender (or its Affiliates) in its capacity
as a Specified Derivatives Provider.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

 

- 12 -



--------------------------------------------------------------------------------

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent (.01%),
obtained by dividing (i) the rate of interest, referred to as the BBA (British
Bankers’ Association) LIBOR rate as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rate for
deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time, 2 Business
Days prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable LIBOR
Loan and for a period of time approximately equal to such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). Any change in such maximum rate
shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title

 

- 13 -



--------------------------------------------------------------------------------

retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement (other than the Fee Letter and any Specified Derivatives Contract).

“Loan Party” means each of the Borrower, any Guarantor and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1.(B) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders, the Issuing Bank and the Administrative Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.

“Material Debt” has the meaning given that term in Section 10.1.(e)(i).

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.

“Material Subsidiary” means any Subsidiary to which $15,000,000 or more of Real
Property Value is attributable on an individual basis.

“Mezzanine Investment” means (a) a promissory note secured by a second Mortgage
of which the Borrower, a Guarantor or one of their respective Subsidiaries is
the holder and retains the rights of collection of all payments thereunder or
(b) a promissory note of which the Borrower, a Guarantor or one

 

- 14 -



--------------------------------------------------------------------------------

of their respective Subsidiaries is the holder and retains the rights of
collection of all payments thereunder which promissory note is secured by a
pledge of Equity Interests in a Person that owns a parcel (or group of related
parcels) of real property subject to a Mortgage.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

“Mortgage Receivable” means a promissory note secured by a first Mortgage of
which the Borrower, a Guarantor or one of their respective Subsidiaries is the
holder and retains the rights of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge for
purposes of this Agreement.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) Gross Lease Revenues and other revenues received
in the ordinary course from such Property (including proceeds of rent loss
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for taxes and insurance) related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the greater of (i) the actual property
management fee paid during such period and (ii) an imputed management fee in the
amount of one percent (1.0%) of the gross revenues for such Property for such
period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

- 15 -



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to nonrecourse liability (but not exceptions
relating to bankruptcy, insolvency, receivership or other similar events)) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“Note” means a Revolving Note or a Swingline Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.2.(b) evidencing the Borrower’s request
for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower or any of the other Loan Parties owing to the Administrative Agent,
the Issuing Bank or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Participant” has the meaning given that term in Section 12.6.(b).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person, (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen,

 

- 16 -



--------------------------------------------------------------------------------

mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals incurred in the ordinary course of business, which are not at the time
required to be paid or discharged under the applicable provisions of
Section 7.5.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens, if any, in favor of the Administrative Agent for its
benefit and the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing obligations owing by a Subsidiary to the Borrower or a
Guarantor; and (g) Liens in existence as of the Agreement Date and disclosed on
Part II of Schedule 6.1.(f).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin plus four percent (4.0%).

“Potential Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent or the Swingline Lender, as applicable, that: (a) has
failed to comply with, or has made a public statement to the effect that it does
not intend to comply with, its funding obligations under one or more syndicated
credit facilities or other agreements in which it commits or is obligated to
extend credit (other than this Agreement); (b) has a parent corporation or other
Affiliate that is subject to any condition or event described in the immediately
preceding clause (a); or (c) has, or whose parent corporation has, a Credit
Rating of less than BBB-/Baa3 (or equivalent) from either S&P or Moody’s. As
used in this definition, the term “parent corporation” means, with respect to a
Lender, any Person Controlling such Lender, including without limitation, the
bank holding company (as defined in Regulation Y of the Board of Governors of
the Federal Reserve System), if any, of such Lender.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

- 17 -



--------------------------------------------------------------------------------

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in, such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Principal Office” means the office of the Administrative Agent located at 608
2nd Ave. South, 11th Floor, Minneapolis, Minnesota 55402, or such other office
of the Administrative Agent as the Administrative Agent may designate from time
to time.

“Property” means any parcel of real property (together with all improvements
thereon) owned or leased (in whole or in part) or operated by the Borrower, any
Subsidiary or any Unconsolidated Affiliate of the Borrower and which is located
in a state of the United States of America, the District of Columbia, Puerto
Rico or Canada.

“Qualified Plan” shall mean a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or Fitch.

“Real Property Value” means the annualized Net Operating Income as of the last
day of the fiscal quarter of the Borrower most recently ended of all Properties
in place at the end of such fiscal quarter divided by the applicable
Capitalization Rate.

“Register” has the meaning given that term in Section 12.6.(d).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding more than 50% of the aggregate principal
amount of the outstanding Revolving Loans, Swingline Loans and Letter of Credit
Liabilities; provided that (i) in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two or more Lenders are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than

 

- 18 -



--------------------------------------------------------------------------------

two Lenders unless only two Lenders are party to this Agreement and one of such
Lenders is a Defaulting Lender. For purposes of this definition, a Lender (other
than the Swingline Lender) shall be deemed to hold a Swingline Loan or a Letter
of Credit Liability to the extent such Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower or any
Subsidiary now or hereafter outstanding.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” has the meaning given that term in Section 2.10.(a).

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Secured Indebtedness” means, with respect to any Person, as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is secured in any manner by any Lien on any property and in the
case of the Borrower, shall include (without duplication) the Borrower’s pro
rata share of the Secured Indebtedness of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Securitization Investment” means an investment in residual interests in
securitized pools of promissory notes, mortgage loans, chattel paper, leases or
similar financial assets owned by the Borrower, its Subsidiaries, or any other
Loan Party as of December 31, 2010.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the fact and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

- 19 -



--------------------------------------------------------------------------------

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower or any
Subsidiary of the Borrower and an Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$45,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

“Swingline Note” has the meaning given that term in Section 2.10.(a).

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date.

“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Borrower and its Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization to the extent reflected in the
determination of stockholders’ equity of the Borrower and its Subsidiaries, plus
(c) the accumulated principal component of all payments made to the Borrower and
its Subsidiaries in respect of Finance Leases to the extent reflected in the
determination of stockholders’ equity of the Borrower and its Subsidiaries minus
(d) the following (to the extent reflected in determining stockholders’ equity
of the Borrower and its Subsidiaries): (i) the amount of any write-up in the
book

 

- 20 -



--------------------------------------------------------------------------------

value of any assets contained in any balance sheet resulting from revaluation
thereof or any write-up in excess of the cost of such assets acquired, and
(ii) all amounts appearing on the assets side of any such balance sheet for
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.

“Taxes” has the meaning given that term in Section 3.11.

“Termination Date” means May 24, 2015, or such later date to which the
Termination Date may be extended pursuant to Section 2.11.

“Titled Agents” means each of the Joint Arrangers, the Syndication Agent and
each of the Documentation Agents and their respective successors and permitted
assigns.

“Total Asset Value” means (without duplication): (a) Real Property Value plus
(b) 50.0% of the undepreciated cost of Properties that are developed but that
are unleased and vacant plus (c) the book value of construction and undeveloped
land plus (d) unrestricted cash and cash equivalents plus (e) book value of
Mortgage Receivables plus (f) book value of notes and accounts receivables.
Borrower’s pro rata share of assets held by Unconsolidated Affiliates will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets.

“Total Liabilities” means, all GAAP liabilities including recourse and
non-recourse mortgage Indebtedness, letters of credit, purchase obligations,
repurchase obligations, forward commitments (including, but not limited to,
forward equity commitments and commitments to purchase properties), unsecured
Indebtedness, accounts payable, accrued expenses, Capitalized Lease Obligations
(including ground leases to the extent required under GAAP to be reported as a
liability), Guarantees of Indebtedness, subordinated debt, and unfunded
obligations. Total Liabilities will include (without redundancy): (a) 100% of
the recourse liability of the Borrower and its Subsidiaries under (i) Guarantees
of Indebtedness or (ii) loans where the Borrower or a Subsidiary is liable for
Indebtedness as a general partner or otherwise and (b) the pro rata share of the
Borrower or any of its Subsidiaries of Nonrecourse Indebtedness in
Unconsolidated Affiliates or Indebtedness that is not recourse to the Borrower
and its other Subsidiaries. The calculation of Total Liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under Financial Accounting Standards Board ASC 825-10-25 (formerly
known as Statement of Financial Accounting Standards No. 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other Financial
Accounting Standards Board standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities that is
included in the calculation of Total Liabilities shall be the historical cost
basis.

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to
Section 5.1.(xv), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

- 21 -



--------------------------------------------------------------------------------

“Unencumbered Asset Value” means the sum (without duplication) of (a) the Real
Property Value attributable to Unencumbered Assets which are not Excluded
Assets; plus (b) aggregate book value of all Eligible Mortgage Notes Receivable;
plus (c) all of the Borrower’s and Guarantors’ cash and cash equivalents
(excluding tenant deposits and other cash and cash equivalents the disposition
of which is restricted in any way); provided, however, that if the aggregate
value of such cash and cash equivalents would exceed 2.0% of Unencumbered Asset
Value, the value of such cash and cash equivalents in excess of 2.0% of
Unencumbered Asset Value shall be excluded in the determination of Unencumbered
Asset Value hereunder; plus (d) 50.0% of the book value of all Unencumbered
Assets which are vacant but which have not been vacant for more than 12 months;
all as determined in accordance with GAAP. If the aggregate value of the items
described in the preceding clauses (b), (c) and (d) above exceeds 10.0% of
Unencumbered Asset Value, the value in excess of 10.0% of Unencumbered Asset
Value shall be excluded in the determination of Unencumbered Asset Value.

“Unencumbered Assets” means, collectively, each Property of the Borrower or any
Guarantor that meets the following criteria: (a) such Property is fully
developed as a retail property; (b) the Property is domestic and owned entirely
by the Borrower and/or a Guarantor; (c) neither such Property, nor any interest
of the Borrower or any Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (d) and clause
(f) of the definition thereof) or a Negative Pledge; (d) if such Property is
owned by a Guarantor (i) none of the Borrower’s direct or indirect ownership
interest in such Guarantor is subject to any Lien (other than Permitted Liens
described in clauses (a) through (c) of the definition thereof) or to a Negative
Pledge; and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person: (x) to sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for Indebtedness of the
Borrower or such Guarantor, as applicable; and (e) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.

“Unencumbered NOI” means the NOI attributable to Unencumbered Assets.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Unimproved Land” means raw land on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is scheduled in the following 12 months.

“Unsecured Indebtedness” means Indebtedness that is not Secured Indebtedness;
provided, however, that any Indebtedness that is secured by a pledge of only
Equity Interests shall be deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Borrower and its Subsidiaries attributable to Unsecured Indebtedness of the
Borrower and its Subsidiaries for such period.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

- 22 -



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” shall mean any liability as a result of a complete or
partial withdrawal from a Multiemployer Plan as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.

Section 1.2. General; References to Pacific Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date and consistently applied; provided that, if at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Pacific time.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15. below, during the
period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving

 

- 23 -



--------------------------------------------------------------------------------

Loans to the Borrower, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Lender’s Commitment.
Subject to the terms and conditions of this Agreement, during the period from
the Effective Date to but excluding the Termination Date, the Borrower may
borrow, repay and reborrow Revolving Loans hereunder.

(b) Requests for Revolving Loans. Not later than 9:00 a.m. at least 1 Business
Day prior to a borrowing of Base Rate Loans and not later than 9:00 a.m. at
least 3 Business Days prior to a borrowing of LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Revolving Loans, the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans. Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower. Prior to delivering
a Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Revolving Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 9:00 a.m. on the date of such proposed Revolving Loans.
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower at the Principal
Office, not later than 12:00 noon on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent. No Lender shall be responsible for the failure of any other Lender to
make a Loan or to perform any other obligation to be made or performed by such
other Lender hereunder, and the failure of any Lender to make a Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan or to perform any
other obligation to be made or performed by such other Lender.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender prior to the specified date of the borrowing that
such Lender does not intend to make available to the Administrative Agent the
Revolving Loan to be made by such Lender on such date, the Administrative Agent
may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender. In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
such Revolving Loan under Section 2.4.(a). If the Borrower and such Lender shall
pay the amount of such interest to the Administrative Agent for the same or
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such

 

- 24 -



--------------------------------------------------------------------------------

Lender’s Revolving Loan included in the borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Lender.

(e) Repayment of Revolving Loans Outstanding under Existing Credit Agreement.
The Borrower and the Lenders agree that on the Effective Date all Revolving
Loans (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement shall be repaid with the proceeds of the Revolving
Loans to be made by the Lenders hereunder on the Effective Date.

Section 2.2. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., during the period from the Effective Date to
but excluding the Swingline Termination Date, the Swingline Lender agrees to
make Swingline Loans to the Borrower in an aggregate principal amount at any one
time outstanding up to, but not exceeding the Swingline Commitment. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Lender’s Commitment for purposes of calculation of the fee payable under
Section 3.6.(b).

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 9:00 a.m. on the proposed date of such borrowing. Any telephonic
notice shall include all information to be specified in a written Notice of
Swingline Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Swingline Borrowing sent to the Swingline Lender by
telecopy on the same day of the giving of such telephonic notice. On the date of
the requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Article V. for such borrowing, the Swingline Lender will
make the proceeds of such Swingline Loan available to the Borrower in Dollars,
in immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing not later than 11:00 a.m. on such date.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin (or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing). Interest payable on Swingline Loans is solely for the
account of the Swingline Lender (except to the extent a Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.4. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $50,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

- 25 -



--------------------------------------------------------------------------------

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to repay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Termination Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf for such purpose),
request a borrowing of Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan. The amount limitations contained
in Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Base Rate Loans not later than
9:00 a.m. at least one Business Day prior to the proposed date of such
borrowing, and the Administrative Agent shall give prompt notice of such
borrowing to the Lenders. Not later than 9:00 a.m. on such date, each Lender
will make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Base Rate Loan to be made by such Lender, and, to the extent of such Base
Rate Loan, such Lender’s participation in the Swingline Loan so repaid shall be
deemed to be funded by such Base Rate Loan. The Administrative Agent shall pay
the proceeds of such Base Rate Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. At the time each Swingline Loan is
made, each Lender shall automatically (and without any further notice or action)
be deemed to have purchased from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Commitment Percentage in such Swingline Loan. If the Lenders are prohibited from
making Loans required to be made under this subsection for any reason
whatsoever, including without limitation, the occurrence of any of the Defaults
or Events of Default described in Sections 10.1.(f) or 10.1.(g), upon notice
from the Administrative Agent or the Swingline Lender, each Lender severally
agrees to pay to the Administrative Agent for the account of the Swingline
Lender in respect of such participation the amount of such Lender’s Commitment
Percentage of each outstanding Swingline Loan in Dollars and in immediately
available funds. If such amount is not in fact made available to the
Administrative Agent by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon demand therefor by the
Administrative Agent or the Swingline Lender, and until such time as such Lender
makes the required payment, the Swingline Lender shall be deemed to continue to
have outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein). Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due such Lender hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise). A Lender’s obligation to make payments in respect of a participation
in a Swingline Loan shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including without limitation, (i) any
claim of setoff, counterclaim, recoupment, defense or other right which such
Lender or any other Person may have or claim against the Administrative Agent,
the Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 10.1. (f) or
10.1.(g), or the termination of any Lender’s Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

- 26 -



--------------------------------------------------------------------------------

(f) Defaulting Lenders. Upon demand by the Swingline Lender at any time while a
Lender is a Defaulting Lender or a Potential Defaulting Lender, the Borrower
shall deliver to the Administrative Agent for the benefit of the Swingline
Lender within one Business Day of such demand, cash collateral or other credit
support satisfactory to the Swingline Lender in its sole discretion in an amount
equal to such Defaulting Lender’s or Potential Defaulting Lender’s Commitment
Percentage of the aggregate principal amount of the Swingline Loans then
outstanding.

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower (or the Borrower and
any other Loan Party) during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Termination Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed the L/C Commitment
Amount. The parties hereto agree that the Existing Letters of Credit shall be
deemed to be Letters of Credit hereunder.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is 5 days prior to the Termination
Date, or (ii) any Letter of Credit have an initial duration in excess of one
year; provided, however, a Letter of Credit may contain a provision providing
for the automatic extension of the expiration date in the absence of a notice of
non-renewal from the Issuing Bank but in no event shall any such provision
permit the extension of the expiration date of such Letter of Credit beyond the
date that is 5 days prior to the Termination Date; provided, further, that a
Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration date of not more
than one year beyond the Termination Date so long as the Borrower delivers to
the Administrative Agent for the benefit of the Issuing Bank and the Lenders no
later than 30 days prior to the Termination Date cash collateral for such Letter
of Credit for deposit into the Letter of Credit Collateral Account in an amount
equal to the Stated Amount of such Letter of Credit.

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) at least 5 Business Days prior to the requested
date of issuance of a Letter of Credit, such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration date.
The Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as requested from time
to time by the Issuing Bank. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
application and agreements referred to in the preceding sentence, subject to the
other terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V., the Issuing Bank shall
issue the requested Letter of Credit on the requested date of issuance for the
benefit of the stipulated beneficiary but in no event prior to the date
5 Business Days following the date after which the Issuing Bank has received all
of the items required to be delivered to it under this subsection. Upon the
written request of the Borrower, the Issuing Bank shall deliver to the Borrower
a copy of (i) any

 

- 27 -



--------------------------------------------------------------------------------

Letter of Credit proposed to be issued hereunder prior to the issuance thereof
and (ii) each issued Letter of Credit within a reasonable time after the date of
issuance thereof. To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit on or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind (other than notice as provided in this
subsection). Upon receipt by the Issuing Bank of any payment in respect of any
Reimbursement Obligation, the Issuing Bank shall promptly pay to each Lender
that has acquired a participation therein under the second sentence of
Section 2.3.(i) such Lender’s Commitment Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower has failed to
reimburse the Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, after which the Issuing Bank has notified the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
1:00 p.m., and (ii) if such conditions would not permit the making of Revolving
Loans, the provisions of subsection (j) of this Section shall apply. The minimum
amount limitations of Section 3.5.(a) shall not apply to any borrowing of Base
Rate Loans under this subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Issuing
Bank of any Letter of Credit and until such Letter of Credit shall have expired
or been cancelled, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of the Letters of Credit shall not be affected
in any manner by (i) the form, validity, sufficiency, accuracy,

 

- 28 -



--------------------------------------------------------------------------------

genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s,
Administrative Agent’s or any Lender’s rights or powers hereunder. Any action
taken or omitted to be taken by the Issuing Bank under or in connection with any
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement or any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Issuing Bank under the Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of the
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations.

(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the Fees, if
any, payable under the last sentence of Section 3.6.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Issuing Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an

 

- 29 -



--------------------------------------------------------------------------------

undivided interest and participation to the extent of such Lender’s Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to the Issuing Bank to pay and discharge when due, such Lender’s
Commitment Percentage of the Issuing Bank’s liability under such Letter of
Credit, whether before the Termination Date or after. In addition, upon the
making of each payment by a Lender to the Administrative Agent for the account
of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.6.(c)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. Each Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(f) or (g) or (iv) the
termination of the Commitments. Each such payment to the Administrative Agent
for the account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to each Lender and the Borrower a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding. Other than as set forth in
this subsection, the Issuing Bank shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder. The failure of the Issuing Bank to perform its requirements under
this subsection shall not relieve any Lender from its obligations under
Section 2.3.(j).

(l) Existing Letters of Credit. With respect to each of the Existing Letters of
Credit and any extensions of such Existing Letters of Credit made in accordance
with the terms and conditions hereunder, Wachovia Bank, National Association
(together with its successors) shall be deemed to be an Issuing Bank hereunder
and shall have all of the rights and obligations under and in respect of this
Agreement and the other Loan Documents, and shall be entitled to all of the same
benefits (including, without limitation, the rights, obligations and benefits
set forth in this Section 2.3. and in Sections 12.2. and 12.10.) as are afforded
to an Issuing Bank hereunder and thereunder in its capacity as an Issuing Bank
(and not as a Lender).

(m) Defaulting Lenders. Upon demand by the Administrative Agent at any time
while a Lender is a Defaulting Lender or a Potential Defaulting Lender, the
Borrower shall deliver to the

 

- 30 -



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Issuing Bank, within one Business
Day of such demand, cash collateral or other credit support satisfactory to the
Issuing Bank in its sole discretion in an amount equal to such Defaulting
Lender’s or Potential Defaulting Lender’s Commitment Percentage of the Letter of
Credit Liabilities then outstanding.

Section 2.4. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each calendar month, commencing with the first full calendar month
occurring after the Effective Date and (ii) on any date on which the principal
balance of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, the Administrative
Agent shall give notice thereof to the Lenders to which such interest is payable
and to the Borrower. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

Section 2.5. Number of Interest Periods.

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.6. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

Section 2.7. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan in whole
or in part at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least 3 Business Days’ prior written notice of the
prepayment of any LIBOR Loan and 1 Business Day’s prior written notice of
prepayment of any Base Rate Loan.

 

- 31 -



--------------------------------------------------------------------------------

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate principal amount of all outstanding
Letter of Credit Liabilities, and the aggregate principal amount of all
outstanding Swingline Loans exceeds the aggregate amount of the Commitments in
effect at such time, the Borrower shall immediately pay to the Administrative
Agent for the accounts of the Lenders then holding Commitments (or if the
Commitments have been terminated, then holding outstanding Revolving Loans,
Swingline Loans, and/or Letter of Credit Liabilities), the amount of such
excess. Such payment shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations in accordance with
the last sentence of Section 3.2., and if any Letters of Credit are outstanding
at such time, the remainder, if any, shall be deposited into the Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period, the Borrower shall pay all amounts
due under Section 4.4.

Section 2.8. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, or if a Default or Event of Default exists,
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.9. or the Borrower’s failure to comply with any of the terms of such
Section.

Section 2.9. Conversion.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan and,
upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay
accrued interest to the date of Conversion on the principal amount so Converted
in accordance with Section 2.4. Each such Notice of Conversion shall be given
not later than 9:00 a.m. one Business Day prior to the date of any proposed
Conversion into Base Rate Loans and 3 Business Days prior to the date of any
proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.

 

- 32 -



--------------------------------------------------------------------------------

Section 2.10. Notes.

(a) Notes. Except in the case of a Lender that has requested not to receive a
Revolving Note, the Revolving Loans made by each Lender shall be evidenced by
this Agreement and, if requested by a Lender, also be evidenced by a promissory
note of the Borrower substantially in the form of Exhibit H (each a “Revolving
Note”), payable to the order of such Lender in a principal amount equal to the
amount of its Commitment as originally in effect and otherwise duly completed.
The Swingline Loans made by the Swingline Lender to the Borrower shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit I (the “Swingline Note”), payable
to the order of the Swingline Lender in a principal amount equal to the amount
of the Swingline Commitment as originally in effect and otherwise duly
completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.9., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.9. shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.11. Extension of Termination Date.

Subject to the terms of this Section, the Borrower shall have the right,
exercisable one time, to request that the Administrative Agent and the Lenders
extend the Termination Date by one year. The Borrower may exercise such right
only by executing and delivering to the Administrative Agent at least 90 days
but not more than 180 days prior to the current Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall forward to each Lender a copy of the Extension Request delivered to the
Administrative Agent promptly upon receipt thereof. Not later than the date that
is 30 days after the Administrative Agent’s receipt of the Extension Request,
the Administrative Agent shall notify the Borrower if the Requisite Lenders have
determined to condition the extension of the Termination Date on an increase in
the Capitalization Rate to a percentage not to exceed 10.0%, and if so, what the
new Capitalization Rate to become effective on the current Termination Date
would be. Any new Capitalization Rate shall be the rate determined by the
Requisite Lenders on the basis of then current market conditions and data. If
the Requisite Lenders determine to condition the extension of the Termination
Date on an increase in the Capitalization Rate, then not later than the date
that is 30 days prior to the current Termination Date (the “Extension
Notification Date”), the Borrower shall notify the Administrative Agent in
writing of its decision to extend or not to extend the Termination Date by one
year. If the Borrower fails to provide such written notification on or prior to
the Extension Notification Date, the Borrower shall be deemed to have elected to
extend the Termination Date by one year. If the Borrower elects, or is deemed to
have elected, to extend the Termination Date, then subject to satisfaction

 

- 33 -



--------------------------------------------------------------------------------

of the following conditions, the Termination Date shall be extended for one
year: (a) if the Requisite Lenders have conditioned the extension of the
Termination Date on an increase in the Capitalization Rate, the Borrower shall
have caused to be executed and delivered to the Administrative Agent such
documents and agreements as the Administrative Agent may request to evidence
such increase, (b) immediately prior to such extension and immediately after
giving effect thereto, no Default or Event of Default shall exist, (c) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party would be
true and correct immediately after giving effect to the requested extension of
the Termination Date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and (d) the Borrower shall have paid the Fees payable under
Section 3.6.(d).

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date the Commitments are terminated (whether voluntarily, by reason of
the occurrence of an Event of Default or otherwise), there are any Letters of
Credit outstanding hereunder, the Borrower shall, on such date, pay to the
Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, an amount of money equal to the Stated Amount of such Letter(s) of
Credit for deposit into the Collateral Account. If a drawing pursuant to any
such Letter of Credit occurs on or prior to the expiration date of such Letter
of Credit, the Borrower authorizes the Administrative Agent to use the monies
deposited in the Collateral Account to reimburse the Issuing Bank for the
payment made by the Issuing Bank to the beneficiary with respect to such drawing
or the payee with respect to such presentment. If no drawing occurs on or prior
to the expiration date of such Letter of Credit, the Administrative Agent shall
pay to the Borrower (or to whomever else may be legally entitled thereto) the
monies deposited in the Collateral Account with respect to such outstanding
Letter of Credit on or before the date 30 days after the expiration date of such
Letter of Credit.

Section 2.13. Voluntary Reductions of the Commitment.

The Borrower may terminate or reduce the aggregate unused amount of the
Commitments (for which purpose use of the Commitments shall be deemed to include
the aggregate amount of Letter of Credit Liabilities and the aggregate principal
amount of all outstanding Swingline Loans) at any time and from time to time
without penalty or premium upon not less than 5 Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Administrative Agent (“Commitment Reduction Notice”); provided, however,
that if the Borrower seeks to reduce the aggregate amount of the Commitments
below $100,000,000, then the Commitments shall be reduced to zero and except as
otherwise provided herein, the provisions of this Agreement shall terminate.
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Lender of the proposed termination or Commitment reduction.
The Commitments, once terminated or reduced pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Loans accrued to the date of such reduction or termination of the Commitments to
the Administrative Agent for the account of the Lenders, including but not
limited to any applicable compensation due to each Lender in accordance with
Section 4.4. of this Agreement.

Section 2.14. Increase of Commitments.

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date through and including the date 180 days
prior to the Termination Date to request increases in the aggregate amount of
the Commitments (provided that after giving effect to any increases

 

- 34 -



--------------------------------------------------------------------------------

in the Commitments pursuant to this Section, the aggregate amount of the
Commitments shall not exceed $650,000,000) by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given. Each such
increase in the Commitments must be an aggregate minimum amount of $50,000,000
and integral multiples of $15,000,000 in excess thereof. The Administrative
Agent, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders. No
Lender shall be obligated in any way whatsoever to increase its Commitment, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Lender becomes a party
to this Agreement, or if any existing Lender agrees to increase its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or increases its
Commitment, in the case of an existing Lender) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders’ relative Commitments and after giving effect to the
increase of Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.3.(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 4.4. as a result of the prepayment of any
such Revolving Loans. Effecting the increase of the Commitments under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true or correct on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder, and
(z) the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership, member or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent, and (iii) new Notes executed by the Borrower, payable to any new Lenders
and replacement Notes executed by the Borrower, payable to any existing Lenders
increasing their Commitments, in the amount of such Lender’s Commitment at the
time of the effectiveness of the applicable increase in the aggregate amount of
the Commitments. In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section 2.14. any Lender becoming a party hereto
shall execute such documents and agreements as the Administrative Agent may
reasonably request.

Section 2.15. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, and the Issuing Bank shall not be
required to issue a Letter of Credit, if immediately after the making of such
Loan or the issuance of such Letter of Credit the aggregate principal amount of
all outstanding Revolving Loans, together with the aggregate amount of all
Letter of Credit Liabilities and all Swingline Loans, would exceed the aggregate
amount of the Commitments at such time.

 

- 35 -



--------------------------------------------------------------------------------

Section 2.16. Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s
name by an authorized representative specified on the Transfer Authorizer
Designation Form and accepted by the Administrative Agent in good faith and in
compliance with this Section 2.16., even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire of funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer or requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
14 days after the Administrative Agent’s confirmation to the Borrower of such
transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization;
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline; or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

(c) Limitation of Liability. None of the Administrative Agent, the Issuing Bank
or any Lender shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, the Issuing Bank, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. None of the
Administrative Agent, the Issuing Bank or any Lender makes any representations
or warranties other than those expressly made in this Agreement.

 

- 36 -



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 10.5., the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of the Issuing Bank under this Agreement
shall be paid to the Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by the Issuing Bank to
the Administrative Agent from time to time, for the account of the Issuing Bank.
In the event the Administrative Agent fails to pay such amounts to such Lender
or the Issuing Bank, as the case may be, within one Business Day of receipt of
such amounts, the Administrative Agent shall pay interest on such amount until
paid at a rate per annum equal to the Federal Funds Rate from time to time in
effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.2.(e), and 2.3.(e) shall be made from the
Lenders, each payment of the Fees under Sections 3.6.(b), the first sentence of
Sections 3.6.(c) and Section 3.6.(d) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.13. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.10., if immediately prior to giving effect
to any such payment in respect of any Revolving Loans the outstanding

 

- 37 -



--------------------------------------------------------------------------------

principal amount of the Revolving Loans shall not be held by the Lenders pro
rata in accordance with their respective Commitments in effect at the time such
Revolving Loans were made, then such payment shall be applied to the Revolving
Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Revolving Loans being held by the Lenders
pro rata in accordance with their respective Commitments; (c) each payment of
interest on Revolving Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; (d) the Conversion and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Section 4.6.) shall be made pro rata among the Lenders according
to the amounts of their respective Loans and the then current Interest Period
for each Lender’s portion of each Loan of such Type shall be coterminous;
(e) the Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.2., shall be in accordance with their respective
Commitment Percentage; and (f) the Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Commitment Percentage. All payments of
principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.2.(e), in which case such payments shall be pro rata in
accordance with such participating interests). Any payment or prepayment of
principal or interest made (i) during the existence of a Default or Event of
Default shall be made for the account of the Lenders in accordance with the
order set forth in Section 10.5. and (ii) pursuant to Section 2.7.(b), shall be
made for the account of the Swingline Lender and the Lenders holding Commitments
(or, if the Commitments have been terminated, holding Revolving Loans and Letter
of Credit Liabilities) in accordance with the order set forth in Section 10.5.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender (other than any payment in respect
of Specified Derivatives Obligations) not in accordance with the terms of this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2. or Section 10.5., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any

 

- 38 -



--------------------------------------------------------------------------------

Lender to make a Loan or to perform any other obligation to be made or performed
by it hereunder shall not relieve the obligation of any other Lender to make any
Loan or to perform any other obligation to be made or performed by such other
Lender.

Section 3.5. Minimum Amounts.

(a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof. Each borrowing and each Conversion of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount.

(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).

(c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.13. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

(d) Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $50,000.

Section 3.6. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee equal to the average daily amount of
the Commitment of such Lender (whether or not utilized) times the Facility Fee
for the period from and including the Agreement Date to but excluding the date
such Commitment is terminated or reduced to zero or the Termination Date, such
fee to be paid quarterly in arrears on (i) the last day of each March, June,
September and December in each year, (ii) the date of each reduction in the
Commitments (but only on the amount of the reduction) and (iii) on the
Termination Date. The Borrower acknowledges that the fee payable hereunder is a
bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears (i) quarterly on the last day of March,
June, September and December in each year, (ii) on the Termination Date,
(iii) on the date the Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent. In
addition to such fees, the Borrower shall pay to the Issuing Bank solely for its
own account and not the account of any Lender, a fronting fee in respect of each
Letter of Credit at the rate equal to one-eighth of one percent (0.125%) per
annum on the daily average Stated Amount of such Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (A) through and
including the date such Letter of Credit expires or is terminated or (B) to but

 

- 39 -



--------------------------------------------------------------------------------

excluding the date such Letter of Credit is drawn in full. The fee provided for
in the immediately preceding sentence shall be nonrefundable and payable upon
issuance of the applicable Letter of Credit. The Borrower shall pay directly to
the Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged by the Issuing Bank from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments, extensions, renewals and other transactions
relating thereto.

(d) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.11., the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee equal to one-quarter
of one percent (0.25%) of the amount of such Lender’s Commitment (whether or not
utilized). Such fee shall be due and payable in full on the Extension
Notification Date.

(e) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing by the Borrower and the Administrative
Agent from time to time.

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (a)(ii) and in
Section 2.2.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, facility fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.9. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

- 40 -



--------------------------------------------------------------------------------

Section 3.10. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

- 41 -



--------------------------------------------------------------------------------

(c) Certain Fees.

(i) Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.6.(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it, and (2) its Commitment Percentage of the
Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

(ii) Each Defaulting Lender shall be entitled to receive the fees payable under
Section 3.6.(c) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (determined without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Article V. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within 1 Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

 

- 42 -



--------------------------------------------------------------------------------

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 3.11. Taxes; Foreign Lenders.

 

- 43 -



--------------------------------------------------------------------------------

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii) any taxes imposed on or measured by
the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

(iii) pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction other than that in which the Borrower is a resident
for tax purposes becomes a party hereto, such Person shall deliver to the
Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent

 

- 44 -



--------------------------------------------------------------------------------

form delivered to the Borrower or the Administrative Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Administrative
Agent. The Borrower shall not be required to pay any amount pursuant to the last
sentence of subsection (a) above to any Lender or Participant that is organized
under the laws of a jurisdiction other than that in which the Borrower is a
resident for tax purposes or the Administrative Agent, if it is organized under
the laws of a jurisdiction other than that in which the Borrower is a resident
for tax purposes, if such Lender, such Participant or the Administrative Agent,
as applicable, fails to comply with the requirements of this subsection. If any
such Lender or Participant, to the extent it may lawfully do so, fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including all reasonable fees and disbursements of any law firm or other
external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Administrative Agent. The obligation
of the Lenders under this Section shall survive the termination of the
Commitments, repayment of all Obligations and the resignation or replacement of
the Administrative Agent.

(d) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender in the Loans determines that compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender, or any corporation controlling such Lender, as a consequence of, or with
reference to, such Lender’s Commitments or its making or maintaining Loans below
the rate which such Lender or such corporation controlling such Lender could
have achieved but for such compliance (taking into account the policies of such
Lender or such corporation with regard to capital), then the Borrower shall,
from time to time, within 30 calendar days after written demand by such Lender,
pay to such Lender additional amounts sufficient to compensate such Lender or
such corporation controlling such Lender to the extent that such Lender
determines such increase in capital is allocable to such Lender’s obligations
hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being

 

- 45 -



--------------------------------------------------------------------------------

herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than taxes imposed on or measured by the
overall net income of such Lender or of its Lending Office for any of such LIBOR
Loans by the jurisdiction in which such Lender has its principal office or such
Lending Office), or (ii) imposes or modifies any reserve, special deposit or
similar requirements (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower
shall pay promptly, and in any event within 3 Business Days of demand, to the
Issuing Bank or, in the case of such Lender, to the Administrative Agent for the
account of such Lender, from time to time as specified by the Issuing Bank or
such Lender, such additional amounts as shall be sufficient to compensate the
Issuing Bank or such Lender for such increased costs or reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder. The Administrative Agent, the Issuing Bank, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of the Issuing Bank, a Lender or a Participant to the Administrative Agent
as well) a certificate setting forth the basis and amount of each

 

- 46 -



--------------------------------------------------------------------------------

request for compensation under this Section. Absent manifest error,
determinations by the Administrative Agent, the Issuing Bank, such Lender, or
such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR, or

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately and fairly
reflect the cost to any Lender of making or maintaining LIBOR Loans for such
Interest Period.

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6. shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article V. to be satisfied) to

 

- 47 -



--------------------------------------------------------------------------------

borrow a LIBOR Loan from such Lender on the date for such borrowing, or to
Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, any such statement shall be
conclusive, provided that such determinations are made on a reasonable basis and
in good faith.

Section 4.5. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.11. or 4.1., and the
Requisite Lenders are not requesting compensation under such Sections, or
(b) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Sections 4.1.(c) or 4.3. but the obligation of the Requisite Lenders shall not
have been suspended under such Sections, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.6.(c) for a purchase price equal to
the aggregate principal balance of Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender. Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.11. or 4.1.

Section 4.6. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or Section 4.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c) or Section 4.3. on such earlier date as such Lender
may specify to the Borrower with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.1.(c) or Section 4.3. that gave rise to such Conversion
no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

- 48 -



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.11., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction of the following conditions
precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes executed by the Borrower, payable to each Lender and
complying with the terms of Section 2.10.(a) and the Swingline Note executed by
the Borrower;

(iii) The Guaranty executed by each of the Guarantors existing as of the
Effective Date;

 

- 49 -



--------------------------------------------------------------------------------

(iv) The articles of incorporation of the Borrower certified as of a recent date
by the Secretary of State of the State of Maryland;

(v) A good standing certificate with respect to the Borrower issued as of a
recent date by the Secretary of State of the state of its incorporation and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable) of each state in which the Borrower is required to be
so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

(vi) A certificate of incumbency signed by the Secretary or Assistant Secretary
of the Borrower with respect to each of the officers of the Borrower authorized
to execute and deliver the Loan Documents to which the Borrower is a party and
the officers of the Borrower then authorized to deliver Notices of Borrowing,
Notices of Swingline Borrowings, Notices of Continuation and Notices of
Conversion and to request the issuance of Letters of Credit;

(vii) Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of (i) the bylaws of the Borrower and (ii) all corporate (or comparable) action
taken by the Borrower to authorize the execution, delivery and performance of
the Loan Documents to which the Borrower is a party;

(viii) The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
each Guarantor certified as of a recent date by the Secretary of State of the
state of formation of such Guarantor;

(ix) A certificate of good standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by the Secretary of State
of the state of formation of each such Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Guarantor is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

(x) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;

(xi) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Guarantor of (i) the by-laws of
such Guarantor, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Guarantor to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(xii) An opinion of counsel to the Loan Parties addressed to the Administrative
Agent, the Lenders and the Swingline Lender, addressing the matters set forth in
Exhibit J;

(xiii) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Administrative Agent, the Titled Agents and the Lenders on or
prior to the Effective Date, including without limitation, the fees and expenses
of counsel to the Administrative Agent;

 

- 50 -



--------------------------------------------------------------------------------

(xiv) A Compliance Certificate calculated as of March 30, 2011 (giving pro forma
effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date);

(xv) a Transfer Authorizer Designation Form effective as of the Agreement Date;

(xvi) evidence that all indebtedness, liabilities or obligations (other than
obligations in respect of Existing Letters of Credit) owing by the Loan Parties
under the Existing Credit Agreement shall have been paid in full and all Liens,
if any, securing such indebtedness, liabilities or other obligations have been
released; and

(xvii) such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request; and

(b) In the good faith judgment of the Administrative Agent:

(i) There shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

(iv) The Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)); and

(v) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

 

- 51 -



--------------------------------------------------------------------------------

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of the Lenders to make any Loans and of the Issuing Bank to
issue Letters of Credit, are all subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Loan or date of issuance of such Letter of Credit with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; (c) in the case of the borrowing
of Revolving Loans, the Administrative Agent shall have received a timely Notice
of Borrowing, or in the case of a Swingline Loan, the Swingline Lender shall
have received a timely Notice of Swingline Borrowing; and (d) in the case of the
issuance of a Letter of Credit or the making of a Swingline Loan, no Lender
shall be a Defaulting Lender or Potential Defaulting Lender; provided, however,
in the case of the issuance of a Letter of Credit, the Issuing Bank may, in its
sole and absolute discretion, waive this condition precedent on behalf of itself
and all Lenders if cash collateral or other credit support satisfactory to the
Issuing Bank has been pledged or otherwise provided to the Administrative Agent
in respect of such Defaulting Lender’s or Potential Defaulting Lender’s
participation in such Letter of Credit in accordance with Section 2.3.(m). Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth clauses (a) and (b) of the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time such Loan is made or such Letter of Credit is issued that
all conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article V. have been satisfied.

Section 5.3. Conditions as Covenants.

If the Lenders permit the making of any Loans, or the Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 5.1. and 5.2., the Borrower shall nevertheless cause such
condition or conditions to be satisfied within 5 Business Days after the date of
the making of such Loans or the issuance of such Letter of Credit. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a confirmation by such Lender to the Administrative Agent and
the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for initial Loans set forth in Sections 5.1.
and 5.2.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, each other Loan
Party and each other Subsidiary is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and

 

- 52 -



--------------------------------------------------------------------------------

authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1.(b) is
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) the type of legal entity of such Subsidiary, (iii) each Person
holding any Equity Interests in such Subsidiary, (iv) the nature of the Equity
Interests held by each such Person, (v) the percentage of ownership of such
Subsidiary represented by such Equity Interests, and (vi) whether such
Subsidiary is a Material Subsidiary and/or an Excluded Subsidiary. Except as
disclosed in such Schedule, as of the Agreement Date (A), each of the Borrower
and its Subsidiaries owns, free and clear of all Liens, and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents and the Fee Letter to which it is
a party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents and the Fee
Letter to which the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d) Compliance of Loan Documents and Fee Letter with Laws, Etc. The execution,
delivery and performance of this Agreement, Notes and the other Loan Documents
to which the Borrower or any other Loan Party is a party and of the Fee Letter
in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both: (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Borrower or any other Loan
Party, or any indenture, agreement or other instrument to which the Borrower or
any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.

 

- 53 -



--------------------------------------------------------------------------------

(e) Compliance with Law; Governmental Approvals. The Borrower, each Subsidiary
and each other Loan Party is in compliance with each Governmental Approval
applicable to it and all other Applicable Laws (including without limitation,
all Environmental Laws) relating to the Borrower, each Subsidiary or such other
Loan Party except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Part I of
Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Borrower, each other Loan Party and each other Subsidiary. Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Agreement Date, there are no Liens against any of
the assets of the Borrower, any Subsidiary or any other Loan party except for
the Liens existing as of the Agreement Date set forth on Part II of
Schedule 6.1.(f) and the other Permitted Liens.

(g) Existing Indebtedness; Total Liabilities. Part I of Schedule 6.1.(g) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness
(including without limitation all Guarantees) of the Borrower and its
Subsidiaries, and if such Indebtedness is secured by any Lien, a description of
all of the property subject to such Lien. As of the Agreement Date, the Loan
Parties and the other Subsidiaries have performed and are in material compliance
with all of the terms of such Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute a
default or event of default, exists with respect to any such Indebtedness. Part
II of Schedule 6.1.(g) is, as of the Agreement Date, a complete and correct
listing of all Total Liabilities of the Loan Parties and the other Subsidiaries
(excluding any Indebtedness set forth on Part I of such Schedule).

(h) Litigation. Except as set forth on Schedule 6.1.(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened, nor to the
knowledge of the Borrower is there any basis therefor) against or in any other
way relating adversely to or affecting, the Borrower, any Subsidiary or any
other Loan Party or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) in any manner draws into question the validity or
enforceability of any Loan Documents or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to the Borrower, any Subsidiary or any other Loan party
which could reasonably be expected to have a Material Adverse Effect.

(i) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.5. As of the Agreement Date, none of
the United States income tax returns of the Borrower, its Subsidiaries or any
other Loan Party is under audit. All charges, accruals and reserves on the books
of the Borrower and each of its Subsidiaries and each other Loan Party in
respect of any taxes or other governmental charges are in accordance with GAAP.

(j) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2009 and December 31, 2010,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its

 

- 54 -



--------------------------------------------------------------------------------

consolidated Subsidiaries for the fiscal quarter ended March 30, 2011, and the
related unaudited consolidated statements of operations, shareholders’ equity
and cash flow of the Borrower and its consolidated Subsidiaries for the period
of two fiscal quarters ended on such date. Such balance sheets and statements
(including in each case related schedules and notes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments). Neither the Borrower nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said financial statements.

(k) No Material Adverse Change; Solvency. Since December 31, 2010, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Borrower, the other Loan
Parties and each Subsidiary to which more than $25,000,000 of Total Asset Value
is attributable, is Solvent, and the Borrower and its Subsidiaries, taken as a
whole, are Solvent.

(l) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $10,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent or the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

- 55 -



--------------------------------------------------------------------------------

(m) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the borrowing and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

(n) Absence of Default. Neither the Borrower, any Subsidiary nor any other Loan
Party is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute a default or event of default by
the Borrower, any Subsidiary or any other Loan Party under any agreement (other
than this Agreement) or judgment, decree or order to which the Borrower or any
Subsidiary or other Loan Party is a party or by which the Borrower or any
Subsidiary or other Loan Party or any of their respective properties may be
bound where such default or event of default could, individually or in the
aggregate, have a Material Adverse Effect.

(o) Environmental Laws. In the ordinary course of business and from time to time
each of the Borrower, its Subsidiaries and the other Loan Parties conducts
reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, their respective
Properties, in the course of which the Borrower, each Subsidiary and each other
Loan Party identifies and evaluates associated actual and potential liabilities
and costs (including, without limitation, determining whether any capital or
operating expenditures are required for clean-up or closure of properties
presently or previously owned, determining whether any capital or operating
expenditures are required to achieve or maintain compliance in all material
respects with Environmental Laws or required as a condition of any Governmental
Approval, any contract, or any related constraints on operating activities,
determining whether any costs or liabilities exist in connection with on-site or
off-site treatment, storage, handling and disposal of wastes or Hazardous
Materials, and determining whether any actual or potential liabilities to third
parties, including employees, and any related costs and expenses exist). Each of
the Borrower, its Subsidiaries and the other Loan Parties: (i) is in compliance
with all Environmental Laws applicable to its business, operations and the
Properties, (ii) has obtained all Governmental Approvals which are required
under Environmental Laws, and each such Governmental Approval is in full force
and effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, the Borrower has no knowledge of, nor has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to the Borrower, its Subsidiaries and each other Loan Party, their
respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential
common-law or legal claim or other liability, or (iii) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal,

 

- 56 -



--------------------------------------------------------------------------------

clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law. There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, its Subsidiaries or any other Loan
Party relating in any way to Environmental Laws which could reasonably be
expected to have a Material Adverse Effect. None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law. To Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties is or has been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.

(p) Investment Company. None of the Borrower, any Subsidiary or any other Loan
Party is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

(q) Margin Stock. None of the Borrower, any Subsidiary or any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 9.10. or as otherwise
set forth on Schedule 6.1.(r), neither the Borrower, any Subsidiary nor any
other Loan Party is a party to or bound by any agreement or arrangement (whether
oral or written) to which any Affiliate of the Borrower, any Subsidiary or any
other Loan Party is a party.

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, or other proprietary right of any other Person. The
Borrower, each other Loan Party and each other Subsidiary have taken all such
steps as they reasonably deem necessary to protect their respective rights under
and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any Intellectual Property by
the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any Intellectual Property. The use
of such Intellectual Property by the Borrower, its Subsidiaries and the other
Loan Parties, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

(t) Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged in the business of acquiring, owning, financing, leasing, managing,
developing and selling retail, office and industrial real property generally
leased to credit-worthy tenants under net leases, together with other business
activities incidental thereto.

 

- 57 -



--------------------------------------------------------------------------------

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Administrative Agent or any Lender by, on behalf
of, or at the direction of, the Borrower, any Subsidiary or any other Loan Party
in connection with or relating in any way to this Agreement, contained any
untrue statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. All financial projections and other
forward looking statements prepared by or on behalf of the Borrower, any
Subsidiary or any other Loan Party that have been or may hereafter be made
available to the Administrative Agent or any Lender were or will be prepared in
good faith based on reasonable assumptions. As of the Effective Date, no fact is
known to the Borrower which has had, or may in the future have (so far as the
Borrower can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(j) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders.

(w) REIT Status. The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Internal Revenue Code to allow the
Borrower to maintain its status as a REIT.

(x) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(x) is a correct
and complete list of all Unencumbered Assets. Each of the assets included by the
Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Asset”.

(y) None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower: (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

 

- 58 -



--------------------------------------------------------------------------------

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower in favor of the
Administrative Agent or any of the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.11. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law.

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to (a) protect and
preserve all of its material properties, including, but not limited to, all
Intellectual Property, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

- 59 -



--------------------------------------------------------------------------------

Section 7.4. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain
insurance (on a full replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Administrative
Agent upon its request a detailed list, together with copies of all policies of
the insurance then in effect if requested, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby. Subject to the
requirements of any applicable lease, the Borrower shall, and shall cause its
Subsidiaries to, apply any proceeds from such insurance coverage with respect to
any Unencumbered Asset to either (i) repair or rebuild the property for which
such proceeds are being received, (ii) acquire a substantially equivalent
property or (iii) repay Obligations.

Section 7.5. Payment of Taxes and Claims.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Borrower, such
Subsidiary or such other Loan Party, as applicable, in accordance with GAAP.

Section 7.6. Inspections.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the Borrower’s presence if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice, and at all times subject to the rights of
tenants under their respective leases. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.

Section 7.7. Use of Proceeds; Letters of Credit.

The Borrower shall use the proceeds of Loans and the Letters of Credit only
(a) to refinance all of the Indebtedness outstanding under the Existing Credit
Agreement and (b) for general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, use any part of such proceeds (a) to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; provided, however, the Borrower
may use proceeds of the Loans and Letters of Credit to purchase the Borrower’s
common stock so long as such use will not result in any of the Loans, Letters of
Credit or other Obligations being considered to be “purpose credit” directly or
indirectly secured by margin stock within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or (b) fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or Sanctioned Entity.

 

- 60 -



--------------------------------------------------------------------------------

Section 7.8. Environmental Matters.

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. The Borrower
shall comply, and shall cause each other Loan Party and each other Subsidiary to
comply, and the Borrower shall use, and shall cause each other Loan Party and
each other Subsidiary to use, commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws in all material respects. The Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, promptly take all actions
and pay or arrange to pay all costs necessary for it and for the Properties to
comply in all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws. The
Borrower shall, and shall cause the Loan Parties and the other Subsidiaries to,
promptly take all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 7.9. Books and Records.

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

Section 7.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 7.11. New Subsidiaries /Guarantors.

(a) Requirement to Become Guarantor. Within 30 calendar days of any Person
(other than an Excluded Subsidiary) becoming a Material Subsidiary after the
Effective Date, the Borrower shall deliver to the Administrative Agent each of
the following items, each in form and substance satisfactory to the
Administrative Agent: (i) an Accession Agreement executed by such Subsidiary
and, (ii) the items that would have been delivered under Sections 5.1.(a)(viii)
through (xii), and (xvii) as if such Subsidiary had been one on the Effective
Date; provided, however, promptly (and in any event within 10 Business Days)
upon any Material Subsidiary ceasing to qualify as an Excluded Subsidiary, such
Subsidiary shall comply with the provisions of this Section. Upon the request of
any Lender, the Administrative Agent shall send to such Lender a copy of each of
the foregoing items received by the Administrative Agent with respect to a
Subsidiary.

(b) Other Guarantors. If at any time the Real Property Value attributable to all
Subsidiaries (excluding Material Subsidiaries and Excluded Subsidiaries) that
are not Guarantors exceeds $50,000,000 in the aggregate, the Borrower shall
cause one or more of such Subsidiaries to become Guarantors by

 

- 61 -



--------------------------------------------------------------------------------

delivering to the Administrative Agent the items required to be delivered under
the immediately preceding subsection (a) within 30 calendar days of such
occurrence so that the Real Property Value attributable to such Subsidiaries
does not exceed $50,000,000.

(c) Release of a Guarantor. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor meets, or will meet simultaneously with its release from the
Guaranty, all of the provisions of the definition of the term “Excluded
Subsidiary” and none of the Guarantor’s Properties or other assets are to be
taken into account when calculating Unencumbered Asset Value; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; and (iv) the Administrative
Agent shall have received such written request at least 10 Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release. Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

Section 7.12. REIT Status.

The Borrower shall at all times maintain its status as a REIT.

Section 7.13. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of earnings, and cash flows of the Borrower
and its Subsidiaries for such period, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief executive
officer or chief financial officer of the Borrower, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).

 

- 62 -



--------------------------------------------------------------------------------

Section 8.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of earnings,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief executive officer or chief financial officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period and (b) independent certified public accountants of recognized national
standing acceptable to the Administrative Agent, whose certificate shall be
unqualified and in scope and substance satisfactory to the Requisite Lenders and
who shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.

Section 8.3. Compliance Certificate; Additional Information.

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed by the chief financial officer of the Borrower:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 9.1., 9.2. and 9.4. and (b) stating
that, to the best of his or her knowledge, information and belief after due
inquiry, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred,
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure. Together with any Compliance Certificate
delivered with financial statements furnished pursuant to Sections 8.1.
and 8.2., the Borrower shall deliver reports, in form and detail satisfactory to
the Administrative Agent, setting forth (a) a description of all Properties
acquired during such fiscal quarter, including the net operating income of each
such Property, acquisition costs and related mortgage debt and such other
information as the Administrative Agent may request; and (b) all Unencumbered
Assets at the end of such fiscal quarter.

Section 8.4. Other Information.

(a) Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Borrower or its Board of Directors by its
independent public accountants;

(b) Securities Filings. Promptly upon, and in any event within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Administrative Agent) and any
registration statements on Form S-8 or its equivalent), reports on Forms 10-K,
10-Q and 8-K (or their equivalents) and all other periodic reports which the
Borrower, any Subsidiary or any other Loan Party shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor) or
any national securities exchange;

(c) Shareholder Information; Press Releases. Promptly upon the mailing thereof
to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;

 

- 63 -



--------------------------------------------------------------------------------

(d) Projections. No later than December 31 of each fiscal year of the Borrower
ending prior to the Termination Date (or by the end of each fiscal quarter of
the Borrower ending prior to the Termination Date upon the Administrative
Agent’s request), projected balance sheets, operating statements, profit and
loss projections and cash flow budgets (including sources and uses of cash in
form and content reasonably satisfactory to the Administrative Agent) of the
Borrower and its Subsidiaries on a consolidated basis for the period of four
consecutive fiscal quarters immediately following such fiscal year end or fiscal
quarter end, as applicable, prepared on a quarterly basis and all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Borrower, and when appropriate its consolidated Subsidiaries, is projected to be
in compliance with the covenants contained in Sections 9.1. at the end of each
fiscal quarter of the next succeeding fiscal year. Such projected consolidated
financial statements shall represent the reasonable best estimate by the
Borrower of the future financial performance of the Borrower and its
Subsidiaries for the periods set forth therein and shall be prepared on the
basis of assumptions set forth therein, which the Borrower believes are fair and
reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such projected financial statements).

(e) ERISA. If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

(f) Litigation. To the extent the Borrower, any other Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Loan Party or any other Subsidiary or any of their
respective properties, assets or businesses which, if determined or resolved
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;

(g) Modification of Organizational Documents. A copy of any material amendment
to the certificate or articles of incorporation, bylaws, partnership agreement
or other similar organizational documents of the Borrower or any other Loan
Party promptly upon, and in any event within 15 Business Days after, the
effectiveness thereof;

(h) Change of Management or Financial Condition. Prompt notice of any material
change in the executive management of the Borrower, any Subsidiary or any other
Loan Party and any change in the business, assets, liabilities, condition
(financial or otherwise), results of operations or business prospects of the
Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;

(i) Default. Notice of the occurrence of any Default or Event of Default
promptly upon a Responsible Officer of the Borrower, any other Loan Party or any
other Subsidiary obtaining knowledge thereof;

(j) Judgments. Prompt notice of any order, judgment or decree in excess of
$25,000,000 having been entered against the Borrower, any Subsidiary or any
other Loan Party or any of their respective properties or assets;

 

- 64 -



--------------------------------------------------------------------------------

(k) Notice of Violations of Law. Prompt notice if the Borrower, any Subsidiary
or any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law, or any inquiry with
respect to any matters, in either case which could reasonably be expected to
have a Material Adverse Effect;

(l) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any assets having a book value or fair market value in excess of
$50,000,000 in the aggregate of the Borrower, any Subsidiary or any other Loan
Party to any Person other than the Borrower, any Subsidiary or any other Loan
Party;

(m) Ratings Change. Promptly, and in any event within 2 Business Days of any
change in the Borrower’s Credit Rating, a certificate stating that the
Borrower’s Credit Rating has changed and providing the new Credit Rating that is
in effect;

(n) Patriot Act Information. Promptly, upon each request, information
identifying the Borrower as a Lender may request in order to comply with the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001));

(o) Notice of Violation of Environmental Laws. Promptly, and in any event within
3 Business Days after the Borrower receives any of the following notices, the
Borrower shall provide the Administrative Agent with a copy of such notice if
the matters referenced in such notice either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect: (i) the
Borrower, any Loan Party or any other Subsidiary shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Borrower, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Borrower, any
Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim;

(p) Derivatives Termination Value. Promptly upon the request of the
Administrative Agent, the Derivatives Termination Value in respect of any
Specified Derivatives Contract from time to time outstanding; and

(q) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

Section 8.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative

 

- 65 -



--------------------------------------------------------------------------------

Agent or the Borrower) provided that the foregoing shall not apply to
(A) notices to any Lender (or the Issuing Bank) pursuant to Article II. and
(B) any Lender that has notified the Administrative Agent or Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered 24 hours
after the date and time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent or the Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. on the opening
of business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 8.3. to the Administrative
Agent and shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. Except for the certificates required by Section 8.3., the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 8.6. Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and shall designate Information Materials (a) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”. Notwithstanding anything to
the contrary in this Section, any Information Materials provided without any
designation shall be deemed to be “Private Information” for all purposes
hereunder.

Section 8.7. USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties, to provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 

- 66 -



--------------------------------------------------------------------------------

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

The Borrower shall not permit:

(a) Maximum Leverage Ratio. The ratio of (i) Total Liabilities to (ii) Total
Asset Value, to exceed 0.60 to 1.00 at any time.

(b) Minimum Fixed Charge Ratio. The ratio of (i) EBITDA for the fiscal quarter
of the Borrower most recently ended to (ii) Fixed Charges for such period, to be
less than 1.75 to 1.00 at any time.

(c) Unencumbered Asset Ratio. The ratio of (i) Unencumbered Asset Value to
(ii) Unsecured Indebtedness of the Borrower and its Subsidiaries, to be less
than 1.67 to 1.00 at any time. For purposes of this subsection (c), during any
period that the ratio of Total Liabilities to Total Asset Value is greater than
0.50 to 1.00, the amount of Secured Indebtedness of the Borrower and its
Subsidiaries that is not Nonrecourse Indebtedness in excess of 5.00% of Total
Asset Value shall be deemed to be Unsecured Indebtedness.

(d) Unencumbered Interest Ratio. The ratio of (i) Unencumbered NOI to
(ii) Interest Expense in respect of Unsecured Indebtedness of the Borrower and
its Subsidiaries for such period, to be less than 2.00 to 1.00 at any time.

(e) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less than
(i) $1,350,000,000 plus (ii) 85.0% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary after June 30, 2009 (other than
Equity Issuances to the Borrower or any Subsidiary).

(f) Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness of
the Borrower and its Subsidiaries to (ii) Total Asset Value, to exceed 0.30 to
1.00 at any time.

(g) Revenues from Ground Leases. The ratio (expressed as a percentage) of
(i) the aggregate income of the Borrower and its Subsidiaries from properties
leased by the Borrower and its Subsidiaries (as lessees) under ground leases for
any fiscal quarter ending during the term of this Agreement to (ii) Gross Lease
Revenues for such fiscal quarter, to exceed 7.50%.

(h) Industry/Tenant Concentrations. The percentage of Gross Lease Revenues for
any fiscal quarter of the Borrower attributable to (i) Convenience Stores and
Gas Automotive Service Stores to exceed 40.0%; (ii) each other industry,
individually, not specified in the immediately preceding clause (i) to exceed
30.0%; and (iii) any single tenant and its Affiliates to exceed 15.0%.

Section 9.2. Restricted Payments.

If any Event of Default exists, the Borrower shall not, and shall not permit any
Subsidiary to, declare or make any Restricted Payment other than cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.12. If an Event of Default specified in
Section 10.1.(a), Section 10.1.(b),

 

- 67 -



--------------------------------------------------------------------------------

Section 10.1.(f) or Section 10.1.(g) exists or, if as a result of the occurrence
of any other Event of Default any of the Obligations have been accelerated
pursuant to Section 10.2.(a), the Borrower shall not, and shall not permit any
Subsidiary to, make any Restricted Payments to any Person whatsoever other than
to the Borrower or any Subsidiary that is a Guarantor.

Section 9.3. Indebtedness.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

Section 9.4. Certain Permitted Investments.

The Borrower and the Guarantors shall not, and shall not permit any of their
Subsidiaries to, (a) make any Securitization Investments after the Agreement
Date and (b) make any Investment, or otherwise own the following items, which
would cause the aggregate value of such holdings of the Borrower, the Guarantors
and such Subsidiaries to exceed the applicable limits set forth below:

(i) Investments in Unconsolidated Affiliates such that the aggregate book value
of such Investments determined in accordance with GAAP exceeds 15.0% of Total
Asset Value at any time;

(ii) Mezzanine Investments, Securitization Investments, and Mortgage Receivables
(including without limitation, Eligible Mortgage Notes Receivable) such that the
aggregate book value of all such Mezzanine Investments, Securitization
Investments, and Mortgage Receivables, collectively, exceeds 10.0% of Total
Asset Value at any time; provided that the aggregate book value of Mezzanine
Investments and Securitization Investments, collectively, shall not exceed 5.0%
of Total Asset Value at any time; and

(iii) Unimproved Land and the aggregate Construction Budget for all real
property, such that the current book value of Unimproved Land and the aggregate
Construction Budget for all real property, collectively, exceeds 10.0% of Total
Asset Value at any time; provided that the current book value of all Unimproved
Land shall not exceed 5.0% of Total Asset Value at any time; and

(iv) Investments in Equity Interests of any Person (other than their respective
Subsidiaries and Unconsolidated Affiliates) such that such Investments in such
Equity Interests exceeds 5.0% of Total Asset Value at any time.

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (b)(ii) through
(b)(iv) shall not exceed 20.0% of Total Asset Value at any time.

Section 9.5. Conduct of Business.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, engage in any type of business except as described in Section 6.1.(t).

 

- 68 -



--------------------------------------------------------------------------------

Section 9.6. Liens; Negative Pledges; Other Matters.

(a) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create, assume, or incur any Lien (other than Permitted Liens) upon
any of its properties, assets, income or profits of any character whether now
owned or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into, assume or otherwise be bound by any Negative Pledge except
for a Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 9.3., (y) which Indebtedness is secured by a Lien
permitted to exist under the Loan Documents, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; or (ii) an agreement relating to the
sale of a Subsidiary or assets pending such sale, provided that in any such case
the Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale.

(c) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness
owed to the Borrower or any Subsidiary; (iii) make loans or advances to the
Borrower or any Subsidiary; or (iv) transfer any of its property or assets to
the Borrower or any other Subsidiary.

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;

(b) the Borrower, each Subsidiary and each other Loan Party may sell, transfer
or dispose of assets among themselves;

(c) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business; and

(d) a Person may merge with and into the Borrower, any Subsidiary or any Loan
Party so long as (i) the Borrower, such Subsidiary or such Loan Party, as
applicable, is the survivor of such merger, (ii) immediately prior to such
merger, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, and (iii) the Borrower shall
have given the Administrative Agent and the Lenders at least 10 Business Days’
prior written notice of such merger (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower).

 

- 69 -



--------------------------------------------------------------------------------

If, as a result of the consummation of any transaction described in the
immediately preceding clause (a) or (b), a Person would become a Subsidiary that
has assets having a book value or fair market value in excess of $50,000,000 in
the aggregate and that is not an Excluded Subsidiary, the Borrower shall not
permit the consummation of such transaction unless the items described in
Section 7.11. (a) are delivered to the Administrative Agent at the time of the
consummation of such transaction.

Section 9.8. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 9.9. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document without
the prior written consent of the Administrative Agent and the Requisite Lenders
if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

Section 9.10. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
of its Subsidiaries or any other Loan Party to permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Borrower, such
Subsidiary or such Loan Party, except (a) as set forth on Schedule 6.1.(r),
(b) transactions between and among the Borrower and its Wholly Owned
Subsidiaries or (c) transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of the Borrower, such Subsidiary, or
such Loan Party and upon fair and reasonable terms which are no less favorable
to the Borrower, such Subsidiary, or such Loan Party than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the forgoing, no payments may be made with respect to any items
set forth on such Schedule 6.1.(r) if a Default or Event of Default exists or
would result therefrom.

Section 9.11. ERISA Exemptions.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

Section 9.12. Environmental Matters.

The Borrower shall not, and shall not permit its Subsidiaries or any other Loan
Party or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law the violation of which could reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

- 70 -



--------------------------------------------------------------------------------

Section 9.13. Derivatives Contracts.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party, to enter into or become obligated in respect of, Derivatives Contracts,
other than Derivatives Contracts entered into by the Borrower, Loan Party or
such Subsidiary in the ordinary course of business and which establish a hedge
in respect of liabilities, commitments or assets held or reasonably anticipated
by the Borrower, a Loan Party or other Subsidiary.

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.

(c) Default in Performance.

(i) The Borrower shall fail to perform or observe any term, covenant, condition
or agreement on its part to be performed or observed and contained in
Section 8.4.(i) or in Article IX.; or

(ii) The Borrower or any other Loan Party shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this Section
and, in the case of this clause (ii) only, such failure shall continue for a
period of 30 calendar days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or any other Loan Party obtains knowledge of
such failure or (y) the date upon which the Borrower has received written notice
of such failure from the Administrative Agent.

(d) Material Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Borrower or any other Loan Party to
the Administrative Agent, the Issuing Bank or any Lender, shall at any time
prove to have been incorrect or misleading, in light of the circumstances in
which made or deemed made, in any material respect when furnished or made or
deemed made.

 

- 71 -



--------------------------------------------------------------------------------

(e) Indebtedness Cross- Default.

(i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay when
due and payable, after the expiration of any applicable notice and cure period,
the principal of, or interest on, any Indebtedness (other than the Loans) having
an aggregate outstanding principal amount of (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value) of $25,000,000 or more (“Material
Debt”); or

(ii) (x) The maturity of any Material Debt shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Debt or (y) any Material Debt shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or

(iii) Any other event exists, with or without the passage of time, the giving of
notice, or otherwise, would permit any holder or holders of any Material Debt,
any trustee or agent acting on behalf of such holder or holders or any other
Person, to accelerate the maturity of any such Material Debt or require any such
Material Debt to be prepaid or repurchased prior to its stated maturity; or

(iv) As a result of any Loan Party’s failure to perform or observe any term,
covenant, condition or agreement contained in any Derivatives Contract, such
Derivatives Contract is terminated and the Derivatives Termination Value owed by
such Loan Party as a result thereof is $25,000,000 or more.

(f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
Subsidiary to which Subsidiary more than $25,000,000 of Total Asset Value is
attributable shall: (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Subsidiary to which
Subsidiary more than $25,000,000 of Total Asset Value is attributable in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Subsidiary or such other Loan
Party(including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

 

- 72 -



--------------------------------------------------------------------------------

(h) Litigation; Enforceability. The Borrower or any other Loan Party shall (or
shall attempt to) disavow, revoke or terminate (or attempt to terminate) any
Loan Document to which it is a party or the Fee Letter or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document
or the Fee Letter or any Loan Document or the Fee Letter shall cease to be in
full force and effect (except as a result of the express terms thereof).

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any Subsidiary or any other Loan Party,
by any court or other tribunal and (i) such judgment or order shall continue for
a period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Borrower, such Subsidiaries and such other Loan
Parties, $25,000,000 or (B) in the case of an injunction or other non-monetary
judgment, such judgment could reasonably be expected to have a Material Adverse
Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Subsidiary or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.

(k) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(m) Change of Control.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35.0% of the total voting power of the then outstanding
voting stock of the Borrower; or

 

- 73 -



--------------------------------------------------------------------------------

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
director whose initial nomination for, or assumption of office as, a director
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office.

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 10.5. and (C) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders, the
Swingline Lender, the Issuing Bank and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower, and (2) all of the the Commitments, the obligation of the Lenders to
make Revolving Loans hereunder, the Swingline Commitment, the obligation of the
Swingline Lender to make Swingline Loans, and the obligation of the Issuing Bank
to issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such other Event of
Default for deposit into the Collateral Account pursuant to Section 10.5. and
(C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders, the Issuing Bank and the Administrative Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower, and (2) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder and the obligation of the
Issuing Bank to issue Letters of Credit hereunder. If the Administrative Agent
has exercised any of the rights provided under the preceding sentence, the
Swingline Lender shall: (x) declare the principal of, and accrued interest on,
the Swingline Loans and the Swingline Note at the time outstanding, and all of
the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

 

- 74 -



--------------------------------------------------------------------------------

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with the prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex including in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.

Section 10.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 10.1.(g), the Commitments
shall immediately and automatically terminate.

Section 10.4. Marshaling; Payments Set Aside.

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent
and/or the Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider, or the Administrative Agent and/or the Issuing Bank and/or any Lender
and/or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

- 75 -



--------------------------------------------------------------------------------

Section 10.5. Allocation of Proceeds.

If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Termination Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

(a) amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 12.2. until paid in full, and then Fees;

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans to be applied for the ratable
benefit of the Lenders, in such order as the Lenders may determine in their sole
discretion;

(d) payments of principal on Swingline Loans;

(e) payments of principal of all other Loans, to be applied for the ratable
benefit of the Lenders, as the case may be, in such order as the Lenders may
determine in their sole discretion;

(f) amounts to be deposited into the Collateral Account in respect of Letters of
Credit;

(g) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 10.7. and 12.10.;

(h) payments of all other Obligations and all other amounts due and owing by the
Borrower an the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and

(i) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.6. Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account established pursuant
to the requirements of Section 2.12. and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Administrative Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this Section and in Section 2.12.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Administrative Agent in such Cash Equivalents as the
Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent, provided, that all earnings on
such investments will be

 

- 76 -



--------------------------------------------------------------------------------

credited to and retained in the Collateral Account. The Administrative Agent
shall exercise reasonable care in the custody and preservation of any funds held
in the Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

(c) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Collateral Account and
apply or cause to be applied such proceeds and any other balances in the
Collateral Account to the payment of any of the Letter of Credit Liabilities due
and payable.

(d) So long as no Default or Event of Default exists, the Administrative Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Administrative Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of Letter of Credit Liabilities at such
time. When all of the Obligations shall have been indefeasibly paid in full and
no Letters of Credit remain outstanding, the Administrative Agent shall deliver
to the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Collateral Account.

(e) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Collateral
Account and investments and reinvestments of funds therein.

Section 10.7. Performance by Administrative Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 10.8. Rights Cumulative.

The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

- 77 -



--------------------------------------------------------------------------------

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any Loan Party or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

Section 11.2. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties

 

- 78 -



--------------------------------------------------------------------------------

expressly set forth herein or therein. Without limiting the generality of the
foregoing, the Administrative Agent: may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender, the Issuing
Bank or any other Person and shall be responsible to any Lender, the Issuing
Bank or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender or the Issuing Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any Collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders, the Issuing Bank and
the Specified Derivatives Providers in any such Collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

Section 11.3. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

Section 11.4. Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any

 

- 79 -



--------------------------------------------------------------------------------

Specified Derivatives Contract, or otherwise without having to account for the
same to the Issuing Bank, the other Lenders or any other Specified Derivatives
Providers. The Issuing Bank and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

Section 11.5. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof. Unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within
10 Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

Section 11.6. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of the Borrower, any other Loan Party, any Subsidiary or any other
Person to the Issuing Bank or such Lender and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower, any
other Loan Party or any other Subsidiary or Affiliate, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
the Issuing Bank or any Lender. Each of the Lenders and the Issuing Bank
acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
any other Affiliates thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrower, the other Loan Parties,
the other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation

 

- 80 -



--------------------------------------------------------------------------------

of, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Bank by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or the Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or other Affiliates. Each of the Lenders and the
Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or the Issuing Bank.

Section 11.7. Indemnification of Administrative Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

- 81 -



--------------------------------------------------------------------------------

Section 11.8. Successor Administrative Agent.

The Administrative Agent may (i) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (ii) be removed as Administrative Agent under the Loan Documents, if
the Administrative Agent is a Defaulting Lender, by all of the Lenders (other
than the Lender then acting as the Administrative Agent), provided that no
Default or Event of Default exists, with the written consent of the Borrower
(not to be unreasonably withheld or delayed), in each case, upon not less than
30 days’ prior written notice to the Administrative Agent. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the current
Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Such
successor Administrative Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Administrative Agent,
in either case, to assume effectively the obligations of the current
Administrative Agent with respect to such Letters of Credit. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its affiliates by giving the Borrower and each Lender
prior written notice.

Section 11.9. Titled Agents.

Each of the “Joint Lead Arrangers”, the “Joint Bookrunners”, and the
“Syndication Agent” (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, the Borrower or any
other Loan Party and the use of such titles does not impose on the Titled Agents
any duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

- 82 -



--------------------------------------------------------------------------------

If to the Borrower:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attention: Chief Financial Officer

Telecopy Number:        (407) 650-1044

Telephone Number:      (407) 650-1230

With a copy to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attention: General Counsel

Telecopy Number:          (321) 206-2138

Telephone Number:        (407) 650-1115

If to the Administrative Agent:

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Telecopier:         (770) 435-2262

Telephone:         (770) 319-3271

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 2nd Ave. South, 11th Floor,

Minneapolis, Minnesota 55402

Attn: Kimberly Perreault

Telecopier:                                  

Telephone: (612) 316-3738

If to the Issuing Bank:

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Loan Administration

Telecopier: 770-435-2262

Telephone: 770-435-3800

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the Administrative
Questionnaire.

 

- 83 -



--------------------------------------------------------------------------------

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, the Issuing
Bank or any Lender under Articles II. shall be effective only when actually
received. None of the Administrative Agent, the Issuing Bank or any Lender shall
incur any liability to the Borrower (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Administrative Agent and costs and expenses in connection with the use of
IntraLinks, Inc., SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Issuing Bank all
out-of-pocket costs and expenses incurred by the Issuing Bank in connection with
any demand for payment thereunder, (c) to pay or reimburse the Administrative
Agent, the Issuing Bank and the Lenders for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letter, including the reasonable fees and
disbursements of their respective counsel (including the allocated fees and
expenses of in-house counsel) and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents, (d) to pay, and indemnify and hold harmless the Administrative Agent,
the Issuing Bank and the Lenders from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any failure to pay or
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (e) to the extent not already covered by any
of the preceding subsections, to pay the fees and disbursements of counsel to
the Administrative Agent, the Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, the Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 10.1.(f) or 10.1.(g), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.

 

- 84 -



--------------------------------------------------------------------------------

Section 12.3. Stamp, Intangible and Recording Taxes.

The Borrower shall pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 12.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, the Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender, the
Issuing Bank or a Participant subject to receipt of the prior written consent of
the Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, the Issuing
Bank, such Lender, such Participant or any affiliate of the Administrative
Agent, the Issuing Bank or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK OR ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK,
NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS

 

- 85 -



--------------------------------------------------------------------------------

AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER, THE ISSUING BANK AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.6. Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of is rights or obligations under this Agreement without the prior written
consent of all Lenders (and any such assignment or transfer to which all of the
Lenders have not consented shall be null and void).

(b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 12.4. or as
otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender’s Commitment, (ii) extend
the date fixed for the payment of principal on the Loans or portions thereof
owing to such Lender, (iii) reduce the rate at which interest is payable
thereon, or (iv) release any Guarantor from its obligations under the Guaranty
except as contemplated by Section 7.11.(c). An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b).

(c) Assignments. Any Lender may with the prior written consent of the
Administrative Agent and, so long as no Default or Event of Default exists, the
Borrower (which consent, in each case, shall not be unreasonably withheld;
provided that the Borrower shall be deemed to have consented to any

 

- 86 -



--------------------------------------------------------------------------------

such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof) at any time assign to one or more Eligible Assignees (each an
“Assignee”) all or a portion of its Commitment and its other rights and
obligations under this Agreement and the Notes; provided, however, that (i) no
such consent of the Borrower or the Administrative Agent shall be required in
the case of any assignment to another Lender or to any affiliate of a Lender,
(ii) any partial assignment shall be in an amount at least equal to $5,000,000
and integral multiples of $1,000,000 in excess thereof and after giving effect
to such assignment the assigning Lender retains a Commitment, or if the
Commitments have been terminated, holds Notes having an aggregate outstanding
principal balance, of at least $5,000,000 and integral multiples of $1,000,000
in excess thereof, (iii) if the assigning Lender (or its Affiliate) is a
Specified Derivatives Provider and if after giving effect to such assignment
such Lender will hold no further Loans or Commitments under this Agreement, such
Lender shall undertake such assignment only contemporaneously with an assignment
by such Lender (or its Affiliate, as the case may be) of all of its Specified
Derivatives Contracts to the Assignee or another Lender (or Affiliate thereof)
and (iv) each such assignment shall be effected by means of an Assignment and
Assumption Agreement. Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be deemed to be a Lender party to this Agreement and shall have all the
rights and obligations of a Lender with a Commitment and/or Loans, as the case
may be, as set forth in such Assignment and Assumption Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so the new Notes are issued to the Assignee and such
transferor Lender, as appropriate, and shall update Schedule I attached hereto.
In connection with any such assignment, the transferor Lender shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $4,500.00. Anything in this Section to the contrary notwithstanding,
no Lender may assign or participate any interest in any Loan held by it
hereunder to the Borrower, or any of its respective affiliates or Subsidiaries.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder. No such pledge or
assignment shall release the assigning Lender from its obligations hereunder.

(f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any Subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).

 

- 87 -



--------------------------------------------------------------------------------

Section 12.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the existence of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b) Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include Wells Fargo at all times during which
Wells Fargo is acting as Administrative Agent and the Commitment Percentage of
Wells Fargo is not less than ten percent (10.0%)) amend the financial covenants
set forth in Section 9.1. or any of the definitions related thereto or waive any
Default or Event of Default resulting from a breach of any of the financial
covenants set forth in Section 9.1.

(c) Consent of Affected Lenders. Notwithstanding the foregoing but subject to
Section 3.10.(a), no amendment, waiver or consent shall, unless in writing, and
signed by all of the Lenders directly affected thereby (or the Administrative
Agent at the written direction of such Lenders), do any of the following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 12.6.) or subject the
Lenders to any additional obligations except for any increases contemplated
under Section 2.14.

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

(iv) postpone any date fixed for any payment of principal of, or interest on,
any Loans or for the payment of Fees or any other Obligations, or extend the
expiration date of any Letter of Credit beyond the Termination Date except in
accordance with Section 2.11.;

(v) amend or otherwise modify the provisions of Section 3.2.;

(vi) change the definitions of Commitment Percentage;

(vii) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(viii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(vix) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.11.(c);

 

- 88 -



--------------------------------------------------------------------------------

(x) waive a Default or Event of Default under Section 10.1.(a) or (b);

(xi) amend, or waive the Borrower’s compliance with, Section 2.15.; or

(xii) amend, or waive a Default or Event of Default under Section 10.1.(m).

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.2. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

Section 12.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. Neither the Administrative Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

Section 12.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall utilize all information obtained pursuant to
the requirements of this Agreement that has been designated, or deemed to be,
“Private Information” in accordance with Section 8.6. in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices but in any event may make
disclosure: (a) to any of their employees, any of their respective affiliates,
and any of their affiliates’ respective employees (provided any such Person
shall agree to keep such information confidential in accordance with the terms
of this Section); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in

 

- 89 -



--------------------------------------------------------------------------------

connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section or on
substantially similar terms); (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings; (d) to the Administrative Agent’s,
Issuing Bank’s or such Lender’s respective independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information and are either subject to customary confidentiality
obligations of professional practice or who agree to keep such information
confidential in accordance with the terms of this Section or on substantially
similar terms); (e) if an Event of Default exists, to any other Person, in
connection with the exercise by the Administrative Agent, the Issuing Bank or
the Lenders of rights hereunder or under any of the other Loan Documents;
(f) upon the Borrower’s prior consent (which consent shall not be unreasonably
withheld), to any contractual counterparties to any swap or similar hedging
agreement or any rating agency; and (g) to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
or any Affiliate. Notwithstanding the foregoing, the Administrative Agent and
each Lender may disclose any such confidential information, without notice to
the Borrower or any other Loan Party, to Governmental Authorities in connection
with any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. Further, notwithstanding anything to the contrary set forth herein
or in any other written or oral understanding or agreement to which the parties
hereto are parties or by which they are bound, the parties hereto acknowledge
and agree that (i) any obligations of confidentiality contained herein and
therein do not apply and have not applied from the commencement of discussions
between the parties to the tax treatment and tax structure of the transactions
contemplated by the Loan Documents (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
the Loan Documents and all materials of any kind (including opinions or other
tax analyses) that are provided to such party relating to such tax treatment and
tax structure, all within the meaning of Treasury Regulations Section 1.6011-4;
provided, however, that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transactions contemplated by the Loan Documents as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the
transactions contemplated by the Loan Documents; provided, further, however, to
the extent not inconsistent with the immediately preceding clause (ii), the
parties hereto do not intend anything contained in this sentence to be a waiver
of the privilege each has to maintain, in its sole discretion, the
confidentiality of a communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code relating to the transactions contemplated by the Loan
Documents.

Section 12.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, each of the Lenders and the Issuing Bank, any
affiliate of the Administrative Agent, each of the Lenders and the Issuing Bank,
and their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.11. or 4.1. or expressly excluded
from the

 

- 90 -



--------------------------------------------------------------------------------

coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s,
the Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact
that the Administrative Agent, the Issuing Bank and the Lenders have established
the credit facility evidenced hereby in favor of the Borrower; (vi) the fact
that the Administrative Agent, the Issuing Bank and the Lenders are creditors of
the Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Bank and
the Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
clause (viii) that constitute gross negligence or willful misconduct; (ix) any
civil penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) inclurred in connection with
the defense thereof by, the Administrative Agent, the Issuing Bank or any Lender
as a result of conduct of the Borrower, any other Loan Party or any Subsidiary
that violate a sanction enforced by OFAC; (x) any violation or non-compliance by
the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders and/or the Issuing Bank as successors to the Borrower) to be in
compliance with such Environmental Laws.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall notify the Borrower of the commencement of any Indemnity Proceeding;
provided, however, that the failure to so notify the Borrower shall not relieve
the Borrower from any liability that it may have to such Indemnified Party
pursuant to this Section 12.10.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

- 91 -



--------------------------------------------------------------------------------

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

(f) If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any of the
other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 12.11. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated (c) none of the Lenders or the Swingline Lender is
obligated any longer under this Agreement to make any Loans and (c) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Administrative Agent, the Issuing Bank and the
Lenders are entitled under the provisions of Sections 3.11., 4.1., 4.4., 11.7.,
12.2. and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent, the Issuing Bank and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

Section 12.12. Severability of Provisions.

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

- 92 -



--------------------------------------------------------------------------------

Section 12.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required. It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of , each of the parties hereto.

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.16. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 12.17. Limitation of Liability.

None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.18. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

 

- 93 -



--------------------------------------------------------------------------------

Section 12.19. Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

Section 12.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 12.21. No Novation; Effect of Amendment and Restatement.

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR THE PARENT UNDER OR IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT). The amendment and restatement of
the Existing Credit Agreement effected by this Agreement shall be effective as
of the Effective Date and shall have prospective effect only.

[Signatures on Following Pages]

 

- 94 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

BORROWER: NATIONAL RETAIL PROPERTIES, INC. By:  

/s/ Kevin Habicht

  Name:   Kevin Habicht   Title:  

Executive Vice President,

Assistant Secretary and Treasurer

STATE OF GEORGIA

COUNTY OF FULTON

BEFORE ME, a Notary Public in and for said County, personally appeared Kevin
Habicht, known to me to be a person who, as Executive Vice President, Assistant
Secretary and Treausurer of National Retail Properties, Inc., the entity which
executed the foregoing Credit Agreement, signed the same, and acknowledged to me
that he did so sign said instrument in the name and upon behalf of said
corporation as an officer of said corporation.

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of May 25, 2011.

 

/s/ Chris Gardner

Notary Public My Commission Expires: [NOTARIAL SEAL]

[Signatures Continued on Next Page]

 

- 95 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Administrative Agent, Issuing Bank and as a Lender

By:  

/s/ Walter R. Gillikin

  Name: Walter R. Gillikin   Title: Senior Vice President

[Signatures Continued on Next Page]

 

- 96 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

BANK OF AMERICA, N.A. By:  

/s/ Michael W. Edwards

  Name: Michael W. Edwards   Title: Senior Vice President

 

- 97 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Ken Carl

  Name: Ken Carl   Title: SVP

 

- 98 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

U.S BANK, NATIONAL ASSOCIATION By:  

/s/ Jeffrey S. Geifman

  Name: Jeffrey S. Geifman   Title: Vice President

 

- 99 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

ROYAL BANK OF CANADA By:  

/s/ G. David Cole

  Name: G. David Cole   Title: Authorized Signatory

 

- 100 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

SUNTRUST BANK By:  

/s/ John M. Szeman

  Name: John M. Szeman   Title: Vice President

 

- 101 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

CITICORP NORTH AMERICA By:  

/s/ John Rowland

  Name: John Rowland   Title: Director

 

- 102 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

BRANCH BANKING & TRUST COMPANY By:  

/s/ C. William Buchholz

  Name: C. William Buchholz   Title: Senior Vice President

 

- 103 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

CAPITAL ONE, N.A. By:  

/s/ Frederick H. Denecke

  Name: Frederick H. Denecke   Title: Vice President

 

- 104 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

May 25, 2011 with National Retail Properties

 

RAYMOND JAMES BANK, FSB By:  

/s/ James M. Armstrong

  Name: James M. Armstrong   Title: Vice President

 

- 105 -



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 100,000,000   

Bank of America, N.A.

   $ 55,000,000   

PNC Bank, National Association

   $ 45,000,000   

U.S. Bank National Association

   $ 45,000,000   

Royal Bank of Canada

   $ 45,000,000   

SunTrust Bank

   $ 40,000,000   

Citicorp North America, Inc.

   $ 40,000,000   

Branch Banking & Trust Company

   $ 40,000,000   

Capital One, N.A.

   $ 25,000,000   

Raymond James Bank, FSB

   $ 15,000,000            

Total:

   $ 450,000,000            

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

EXISTING LETTERS OF CREDIT

 

DATE ISSUED

   EXPIRATION
DATE      LETTER OF CREDIT
BALANCE      LETTER OF
CREDIT NUMBER      OBLIGATION NUMBER  

07/18/05

     06/13/11         21,608         SM214660         927   

07/18/05

     06/13/11         35,279         SM214659         935                     
        56,886                           



--------------------------------------------------------------------------------

Schedule 1.1(B)

to Amended and Restated Credit Agreement

GUARANTORS

 

1 CCMH I, LLC

 

2 CCMH II, LLC

 

3 CCMH III, LLC

 

4 CCMH IV, LLC

 

5 CCMH V, LLC

 

6 CCMH VI, LLC

 

7 CNLRS Acquisitions, Inc.

 

8 CNLRS Equity Ventures BEP, Inc.

 

9 CNLRS Equity Ventures Rockwall, Inc.

 

10 CNLRS Equity Ventures, Inc.

 

11 CNLRS Rockwall, L.P.

 

12 National Retail Properties Trust

 

13 National Retail Properties, LP

 

14 Net Lease Funding, Inc.

 

15 Net Lease Realty I, Inc.

 

16 NNN Acquisitions, Inc.

 

17 NNN CA Auto Svc LLC

 

18 NNN Development, Inc.

 

19 NNN Equity Ventures Harrison Crossing, Inc.

 

20 NNN Equity Ventures, Inc.

 

21 NNN GP Corp.

 

22 NNN LP Corp.

 

23 NNN PBY LLC

 

24 NNN Retail FF Mabank LLC

 

25 NNN Texas GP Corp.

 

26 NNN TRS, Inc.

 

27 Orange Avenue Mortgage Investments, Inc.



--------------------------------------------------------------------------------

LOGO [g193242g93s04.jpg]



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

      

Multi

  

Concept

  

Street Address

  

City

  

State

  1          Golden Corral    322 U.S. Highway 27 South    Lake Placid    FL   2
         Checkers    2495 South Orange Ave.    Orlando    FL   3          Rallys
   3033 Cherry Street    Toledo    OH   4          KFC    641 Gravois Road   
Fenton    MO   5          Havertys Furniture    15701 U.S. Highway 19   
Clearwater    FL   6          Havertys Furniture    2000 Principal Row   
Orlando    FL   7          CVS    2806 Nogalitos Avenue    San Antonio    TX   8
         Office Depot    2501 E. Randol Mill Rd.    Arlington    TX   9         
OfficeMax    4540 Eastgate Blvd.    Cincinnati    OH   10          Barnes &
Noble    122 Brandon Town Cntr    Brandon    FL   11          Barnes & Noble   
960 S. Colorado Boulevard    Glendale    CO   12          CVS    815 S. Georgia
Ave    Amarillo    TX   13          Borders    101 Geoffrey Drive    Wilmington
   DE   14          Spirit Halloween Superstore    9750 West Broad Street   
Richmond    VA   15          OfficeMax    2255 W. Howard Street    Evanston   
IL   16       Multi    HomeGoods    13061 Fairlakes Shopping Center    Fairfax
   VA    Multi    Michaels    13061 Fairlakes Shopping Center    Fairfax    VA
   Multi    Old River Cabinets    13061 Fairlakes Shopping Center    Fairfax   
VA   17          Mattress Firm    8686 Florline Blvd.    Baton Rouge    LA   18
         Barnes & Noble    3981 Highway 9    Freehold    NJ   19          Rite
Aid    2981 Chapel Hill Road    Douglasville    GA   20          CVS    4406
Johnston Street    Lafayette    LA   21          OfficeMax    875 N. State Road
436    Altamonte Springs    FL   22          Pier I Imports    8535 Old Seward
Highway    Anchorage    AK   23          CVS    6951 Southeast 15th Street   
Midwest City    OK   24          Office Depot    9700 West Broad Street   
Richmond    VA   25          Borders    116 Bangor Mall Blvd.    Bangor    ME  
26          OfficeMax    19650 S. Dixie Highway    Cutler Bay    FL   27      
   Havertys Furniture    6500 North Davis Highway    Pensacola    FL   28      
   Dick’s Sporting Goods    23349 Eureka Road    Taylor    MI   29         
Dick’s Sporting Goods    5220 Campbell Boulevard    White Marsh    MD   30      
   Pier I Imports    2725 Germantown Parkway    Memphis    TN   31         
OfficeMax    2800 Power Inn Road    Sacramento    CA   32          OfficeMax   
1241 N. Davis Road    Salinas    CA   33          Shop ‘n Save    713 E. Eighth
Avenue    Homestead    PA   34          Roger & Marv’s    3401 80th Street   
Kenosha    WI   35          Riser Foods    5321 Warrensville Road    Maple
Heights    OH   36          Supervalu    459 Camden Road    Huntington    WV  
37          Top’s    5600 Martin Way    Lacey    WA   38          Barnes & Noble
   2619 Miamisburg-Centerville Road    Dayton    OH   39          CVS    4026 N.
Macarthur Blvd    Oklahoma City    OK   40          CVS    2412 N. Classen Blvd.
   Oklahoma City    OK   41          Vacant Property    3531-B Highway 20 SE   
Conyers    GA   42          Rite Aid    3531-A Highway 20 SE    Conyers    GA  
43          Barnes & Noble    1260 Churn Creek Road    Redding    CA   44      
   OfficeMax    1270 Churn Creek Road    Redding    CA   45          Shoes on a
Shoestring    10030 Coors Blvd.    Albuquerque    NM   46          Best Buy   
445 Howe Avenue    Cuyahoga Falls    OH   47          Pier I Imports    401
Towne Center Blvd.    Sanford    FL   48          Best Buy    1200 Rockville
Pike    Rockville    MD   49          Best Buy    13058 Fair Lakes Parkway   
Fairfax    VA   50          Barnes & Noble    2774 Germantown Parkway    Memphis
   TN



--------------------------------------------------------------------------------

  51          Office Depot    423 Central Park Avenue    Hartsdale    NY   52   
      CVS    2220 Cross Timbers Road    Flower Mound    TX   53          Sports
Authority    4088 Cattleman Rd    Sarasota    FL   54       Multi    Bealls   
4084 Cattleman Road    Sarasota    FL    Multi    LA Fitness    4088 Cattleman
Road    Sarasota    FL   55          Vacant Property    880 West S.R. 436   
Altamonte Springs    FL   56          Ashley Furniture    880 W. SR 436   
Altamonte Springs    FL   57          OfficeMax    2075 Seventh St. West   
Kelso    WA   58          CVS    900 W. Pioneer Pkwy    Arlington    TX   59   
      CVS    390 Limit Street    Leavenworth    KS   60          Robb & Stucky
   13170 S. Cleveland Ave.    Ft. Myers    FL   61          Sports Authority   
6760 Winchester Drive    Memphis    TN   62          Rite Aid    2745 Washington
Road    Augusta    GA   63          Rite Aid    6690 Highway 85    Riverdale   
GA   64          Havertys Furniture    4510 Mitchellville    Bowie    MD   65   
      Petco    2901 32nd Avenue South    Grand Forks    ND   66          KARM
Home Store    2908 Knoxville Center Drive    Knoxville    TN   67         
Wendy’s    2750 Power Inn Road    Sacramento    CA   68          OfficeMax   
2533 Wards Road    Lynchburg    VA   69          Rite Aid    1131 Green St   
Warner Robins    GA   70          Best Buy    430 Home Drive    Pittsburg    PA
  71          Vacant Property    200 East Bellis Fair Parkway    Bellingham   
WA   72          Vacant Property    31858 Pacific Highway South    Federal Way
   WA   73       Multi    AT&T    9940 Waterstone Blvd.    Cincinnati    OH   
Multi    Vitamin Shoppe, The    9950 Waterstone Blvd.    Cincinnati    OH   74
         Sports Authority    4900 W. Kennedy Blvd.    Tampa    FL   75         
OfficeMax    10600 US Highway 441    Leesburg    FL   76          Sports
Authority    11700 Chenal Parkway    Little Rock    AR   77          7-Eleven   
17621 Bruce B. Downs Blvd.    Tampa    FL   78          Michaels    104 Allan
Wood Road    Plymouth Meeting    PA   79          7-Eleven    2400 Land O’ Lakes
Blvd    Land O’ Lakes    FL   80          Barnes & Noble    200 West Route 70   
Marlton    NJ   81          A.C. Moore Arts & Crafts, Inc.    550 Mount Pleasant
Avenue    Dover    NJ   82          OfficeMax    7255 SW Dartmouth Street   
Tigard    OR   83          Food 4 Less    1320 E. 30th Street    Chula Vista   
CA   84          Heilig-Meyers/The Room Store    809 N. Point Blvd    Baltimore
   MD   85          Ace Hardware and Lighting    569 Latham Drive    Bourbonnais
   IL   86          Heilig-Meyers/The Room Store    7425 N. Ritchie Highway   
Glen Burnie    MD   87          Heilig-Meyers/The Room Store    4350 Branch Ave.
   Marlow Heights    MD   88          Heilig-Meyers/The Room Store    226
Pauline Drive    York    PA   89          OfficeMax    1429 State Route 16   
Griffin    GA   90          Dollar General    6760 Winchester Road    Memphis   
TN   91          Mi Pueblo Foods    1731 E. Bayshore Rd    Palo Alto    CA   92
         Bed Bath & Beyond    7340 W. Bell Road    Glendale    AZ   93         
Spencer’s Air Conditioning & Appliance    7346 West Bell Road    Glendale    AZ
  94          Pier I Imports    1819 Norman Drive    Valdosta    GA   95      
   Rite Aid    4927 Homeville Road    West Mifflin    PA   96          Kash n’
Karry    750 Martin Luther King Blvd., W    Seffner    FL   97          Fresh
Market    4120 Northwest 16th Boulevard    Gainesville    FL   98         
Vacant Property    4057 Cattleman Road    Sarasota    FL   99          Ross
Dress for Less    340 West Kettleman Lane    Lodi    CA   100          Vacant
Property    2365 Hwy 43    Winfield    AL   101          CVS    7107 North Oak
Trafficway    Gladstone    MO   102          Value City Furniture    5240
Campbell Blvd.    White Marsh    MD   103          Home Decor    6756 Winchester
Road    Memphis    TN   104          Rite Aid    3807 Lincoln Highway   
Thorndale    PA   105          Rite Aid    120 South Mill Road    Kennett Square
   PA   106          Int’l House of Pancakes    1421 S. Air Depot    Midwest
City    OK   107          Lowe’s    430 S. Germantown Parkway    Memphis    TN



--------------------------------------------------------------------------------

108       Rite Aid    7601 Granby Street    Norfolk    VA 109       Best Buy   
1730 S. Colorado Blvd.    Denver    CO 110       Applebee’s    14830 Manchester
Road    Ballwin    MO 111       Arby’s    393 S. 8th Street    Colorado Springs
   CO 112       Arby’s    1825 Washington Road    Thomson    GA 113       Arby’s
   9747 E. M-36    Whitmore Lake    MI 114       Arby’s    1840 Columbus Ave   
Washington Courthouse    OH 115       Vacant Property    1340 Augusta West
Parkway    Augusta    GA 116       Babies “R” Us    14450 E. US Highway 40   
Independence    MO 117       Season’s 52    1770 East Higgins Road    Schaumburg
   IL 118       Wherehouse Music    179 State Farm Parkway Drive    Homewood   
AL 119       TitleMax    5376 Highway 90 W    Mobile    AL 120       Vacant
Property    535 Schillinger Road South    Mobile    AL 121       Vacant Property
   1429 Thompson Bridge Road    Gainesville    GA 122       Vacant Property   
201 Smith Road    Glasgow    KY 123       BMW    3264 Commerce Ave.    Duluth   
GA 124       Vacant Property    7450 W. Chandler Blvd.    Chandler    AZ 125   
   Boston Market    1873 S. Randall Road    Geneva    IL 126       Boston Market
   7360 West 159th Street    Orland Park    IL 127       Boston Market    4125
E. Court    Burton    MI 128       Boston Market    43363 Cresent Blvd.    Novi
   MI 129       Donato’s    960 N. Court Street    Medina    OH 130       Boston
Market    26440 Lorain Road    N. Olmsted    OH 131       Boston Market    1997
Niles-Cortland Road    Warren    OH 132       Burger King    401 Southpark Blvd.
   Colonial Heights    VA 133       Champps    7955 North Pointe Parkway   
Alpharetta    GA 134       Claim Jumper    1536 Baseline Rd.    Tempe    AZ 135
      Claim Jumper    250 Harding Blvd.    Roseville    CA 136       Hog Pit   
6910 E Tanque Verde Rd    Tucson    AZ 137       El Tapatio Grill    100 Duo
Drive    Hammond    LA 138       Fazoli’s    4000 E. Wilder Rd.    Bay City   
MI 139       Golden Corral    815 Providence Road    Brandon    FL 140      
Golden Corral    11801 56th Street North    Temple Terrace    FL 141       The
Snooty Fox    7364 Wooster Pike    Cincinnati    OH 142       Hooters    13606
Bruce B. Downs Blvd.    Tampa    FL 143       Billy Bob’s    3150 NE Division
Road    Gresham    OR 144       Keg Steakhouse    18110 Alderwood Mall Parkway
   Lynnwood    WA 145       Keg Steakhouse    2212 W. Mildred Street    Tacoma
   WA 146       KFC    1234 State Ave. Northeast    Marysville    WA 147      
Vacant Property    26855 Greenfield Road    Southfield    MI 148       Carvers
   1535 Miamisburg-Centerville Road    Centerville    OH 149       Pizza Hut   
1605 S. Hwy 21 Bypass    Monroeville    AL 150       Popeye’s    2330 Ronald
Reagan Parkway    Snellville    GA 151       Vacant Property    7520 High Cross
Road    Columbus    OH 152       Rite Aid    1310 Springhill Ave.    Mobile   
AL 153       Rite Aid    25801 Perdido Beach Blvd.    Orange Beach    AL 154   
   Tully’s    1449 French Road    Cheektowaga    NY 155       Schlotzsky’s Deli
   4445 E. Thomas Road    Phoenix    AZ 156       Taco Bell (Non Southern Bells)
   2660 W. Thunderbird    Phoenix    AZ 157       Schlotzsky’s Deli    10070 N.
90th Street    Scottsdale    AZ 158       Muchas Gracias Mexican Restaurant   
4940 Commercial St.    Salem    OR 159       Carl’s Jr.    13920 Sprague Ave.   
Spokane    WA 160       Vacant Property    8225 Dix Ellis Trail    Jacksonville
   FL 161       Vacant Property    7020 East 21st Street    Indianapolis    IN
162       Taco Bell (Non Southern Bells)    3453 N. Pine Ave.    Ocala    FL 163
      Taco Bell (Non Southern Bells)    50 Williamson Blvd.    Ormond Beach   
FL 164       Texas Roadhouse    2870 North Ave.    Grand Junction    CO 165   
   Texas Roadhouse    10310 Grant Street    Thornton    CO 166       Goodfellas
Restaurant    3805 Eastern Blvd.    Montgomery    AL



--------------------------------------------------------------------------------

167       United Trust Bank    8028 S. Harlem Ave.    Bridgeview    IL 168   
Multi    Manny’s Barber Shop    811 W. University Drive    Mesa    AZ    Multi
   Vacant Property    811 W. University Drive    Mesa    AZ 169    Multi    H&R
Block    2708 N. Illinois    Swansea    IL    Multi    Swansea Quick Cash   
2708 N. Illinois    Swansea    IL    Multi    Vacant Property    2708 N.
Illinois    Swansea    IL 170       Buffalo Wild Wings    5400 Highway 421   
Michigan City    IN 171    Multi    Fantastic Sams    8755 Columbine Rd.    Eden
Prairie    MN    Multi    Shek’s Chinese Express    8755 Columbine Rd.    Eden
Prairie    MN    Multi    Subway    8755 Columbine Rd.    Eden Prairie    MN   
Multi    Vacant Property    8755 Columbine Rd.    Eden Prairie    MN 172      
Enterprise Rent-A-Car    1437 College Road    Wilmington    NC 173      
Whataburger    3531 New Mexico State Hwy 528    Albuquerque    NM 174      
Jared Jewelers    3001 Turner Hill Rd.    Lithonia    GA 175       Jared
Jewelers    2206 W. Brandon Blvd.    Brandon    FL 176       Hy-Vee    201 North
Belt Hwy.    St. Joseph    MO 177       Sports Authority    931 US Highway 1   
Iselin    NJ 178       Vacant Property    2393 N Hwy 67    Florissant    MO 179
      Vacant Property    9105 Hickory Flat Highway    Woodstock    GA 180      
Amoco    13691 SW 152nd Street    Miami    FL 181       Winn-Dixie    5750
Milgen Road    Columbus    GA 182       Certified Auto Sales    5200 Alameda
Blvd Albuquerque    Albuquerque    NM 183       Bed Bath & Beyond    1118 Joe
Mann Drive    Midland    MI 184       Humana    2900 N. University Drive   
Sunrise    FL 185       Char-Hut    2601 N. University Drive    Sunrise    FL
186       Kohl’s    Hough Rd and Cox Creek Pkwy    Florence    AL 187      
Vacant Property    3189 Buford Drive NE    Buford    GA 188       Thomasville   
3189 Buford Drive NE    Buford    GA 189       Stone Mountain Chevrolet    4400
Stone Mountain Highway    Lilburn    GA 190       Rite Aid    310 South Pearl
Street    Albany    NY 191    Multi    Easyhome    101 Saratoga Street    Cohoes
   NY    Multi    Family Dollar    101 Saratoga Street    Cohoes    NY    Multi
   China 1    101 Saratoga Street    Cohoes    NY    Multi    Subway    101
Saratoga Street    Cohoes    NY    Multi    Vacant Property    101 Saratoga
Street    Cohoes    NY    Multi    Vacant Property    101 Saratoga Street   
Cohoes    NY 192       Family Dollar    424 Lower Main Street    Hudson Falls   
NY 193       Vacant Property    76 Main Street    Hudson Falls    NY 194      
Rite Aid    90 West Avenue    Saratoga Springs    NY 195       Vacant Property
   93 Montcalm Street    Ticonderoga    NY 196    Multi    Family Dollar    201
Henry Johnson Blvd.    Albany    NY    Multi    Subway    201 Henry Johnson
Blvd.    Albany    NY 197       Rite Rug    2165 Morse Road    Columbus    OH
198    Multi    Office Depot    2651 East Franklin Boulevard    Gastonia    NC
   Multi    Vacant Property    2651 East Franklin Boulevard    Gastonia    NC
199       United Rentals    8080 Carder Court    Littleton    CO 200      
United Rentals    4300 118th Avenue North    Clearwater    FL 201       United
Rentals    1926 SE Frontage Road    Fort Collins    CO 202       United Rentals
   5101 West Reno Avenue    Oklahoma City    OK 203       United Rentals    620
Eckel Road    Perrysburg    OH 204       Advance Auto Parts    11705 NW 7th Ave
   Miami    FL 205    Multi    Dr. Clean Dry Cleaners    143 Broadway   
Monticello    NY    Multi    Family Dollar    353 East Broadway    Monticello   
NY 206       Vacant Land    Hough Rd and Cox Creek Pkwy    Florence    AL 207   
   Pep Boys    909 West Loop North    Houston    TX 208       Best Buy    116
Grand Regency Boulevard    Brandon    FL 209       CVS    3031 NW 23rd St   
Oklahoma City    OK 210       PetSmart    6555 West Grand Boulevard    Chicago
   IL 211       Hobby Lobby    2700 Elida Road    Lima    OH



--------------------------------------------------------------------------------

212       Rite Aid    2820 Columbia Pike    Arlington    VA 213       Jared
Jewelers    7520 W. Bell Road    Glendale    AZ 214       Jared Jewelers    5011
Monroe Street    Toledo    OH 215       Amoco    2300 Nob Hill Road    Sunrise
   FL 216       Barnes & Noble    591 South University Drive    Plantation    FL
217       Vacant Property    2240 East Sunrise Blvd.    Ft. Lauderdale    FL 218
      Kash n’ Karry    1101 Bloomingdale Ave    Valrico    FL 219       Best Buy
   6600 22nd Ave North    St. Petersburg    FL 220       Bed Bath & Beyond   
10050 West Broad Street    Richmond    VA 221       Food Fast    200 S. Third   
Mabank    TX 222       Food Fast    6424 S. Broadway    Tyler    TX 223    Multi
   Beautiful America Dry Cleaners    12186 Lake Underhill Road    Orlando    FL
   Multi    BJ’s Wholesale Club    12190 Lake Underhill Rd.    Orlando    FL   
Multi    CORA Rehabilitation Clinics    12182 Lake Underhill Road    Orlando   
FL    Multi    Jazzercise Fitness Center    12188 Lake Underhill Road    Orlando
   FL    Multi    Magic China Café    12188 Lake Underhill Road    Orlando    FL
   Multi    Pro Tip Nails & Spa    12180 Lake Underhill Road    Orlando    FL
224       Rite Aid    357 East Broadway    Monticello    NY 225       Jo-Ann etc
   5625 So. Padre Island Drive    Corpus Christi    TX 226    Multi    Black Fox
Beauty Supply    5625-A So. Padre Island Drive    Corpus Christi    TX    Multi
   Spec’s Liquor and Fine Foods    5625-A So. Padre Island Drive    Corpus
Christi    TX 227       Dollar Tree    3141 Broadway Blvd    Garland    TX 228
      Barnes & Noble    7626 Westheimer Road    Houston    TX 229       Babies
“R” Us    1501 West Arbrook    Arlington    TX 230    Multi    Fallas Paredes   
1455 West Arbrook    Arlington    TX    Multi    Vacant Property    1455 West
Arbrook    Arlington    TX 231       CVS    2500 W. Park Row Dr.    Pantego   
TX 232       CVS    1496 FM Rd    Lewisville    TX 233       CVS    3350 Forest
Hill Circle    Forest Hill    TX 234       CVS    2510 Walnut St    Garland   
TX 235       Michaels    2705 Grapevine Mills Parkway    Grapevine    TX 236   
Multi    Dollar Tree    811 E. Highway 190    Copperas Cove    TX    Multi   
GymKix    815 E. Highway 190    Copperas Cove    TX 237       Hastings    4501
North Street    Nacogdoches    TX 238       Anna’s Linens    1104 South
Expressway 83    Harlingen    TX 239       Academy    6250 Eastex Freeway   
Beaumont    TX 240       Academy    8236 S. Gessner Road    Houston    TX 241   
   Academy    5500 Spencer Highway    Pasadena    TX 242    Multi    Tractor
Supply Co.    1920 West Wheeler Avenue    Aransas Pass    TX    Multi    Vacant
Property    1920 West Wheeler Avenue    Aransas Pass    TX 243       Vacant
Property    11330 W. Leopard St.    Corpus Christi    TX 244       Susser   
4525 Ayers Street    Corpus Christi    TX 245    Multi    Jin’s Asian Cafe   
2280 Highway 36 South    Sealy    TX    Multi    Palais Royale    2280 Hwy 36 S.
   Sealy    TX    Multi    Vacant Property    2202 Hwy 36 S    Sealy    TX 246
      CVS    7102 Campbell Rd    Dallas    TX 247       Vacant Property    1150
East Main    Alice    TX 248       Vacant Property    830 S. 14th Street   
Kingsville    TX 249       Johnny Carino’s    3805 I-10    S. Beaumont    TX 250
      Johnny Carino’s    595 East Round Grove Road    Lewisville    TX 251      
Johnny Carino’s    6821 Slide Road    Lubbock    TX 252       Champps    855
West John W. Carpenter Freeway    Irving    TX 253       Denny’s (Co. Owned)   
2210 Highway 71 South    Columbus    TX 254       Golden Corral    11917 E.
Northwest Highway    Dallas    TX 255       Vacant Property    3205 Interstate
70 Business Loop    Clifton    CO 256       Jared Jewelers    11230 Midlothian
Turnpike    Richmond    VA 257       Stop N Go    2475 W. Tarrant Road    Grand
Prairie    TX 258       Stop N Go    1201 N. Little School Road    Kennedale   
TX 259       TGI Friday’s    5217 S. Padre Island Drive    Corpus Christi    TX



--------------------------------------------------------------------------------

260       Jared Jewelers    7400 FM 1960 Road West    Houston    TX 261      
Reliable Life Insurance    12115 Lackland Rd.    St. Louis    MO 262      
Gander Mountain    10300 West Interstate 40    Amarillo    TX 263       United
Rentals    8221 Highway 225    La Porte    TX 264       United Rentals    5345
South General Bruce Drive    Temple    TX 265       United Rentals    524 Avenue
K    Plano    TX 266       United Rentals    1350 South Loop 12    Irving    TX
267       United Rentals    609 North Bell    Cedar Park    TX 268       United
Rentals    1706 North Interstate-35 East    Carrollton    TX 269       Orlando
Metro Gymnastics    1501 South Alafaya Trail    Orlando    FL 270       United
Rentals    5930 East Loop 820 South    Ft. Worth    TX 271       United Rentals
   5930 East Loop 820 South    Ft. Worth    TX 272       Majestic Liquors   
1111 Jacksboro Hwy    Ft. Worth    TX 273       Majestic Liquors    5600 East
I-20    Ft. Worth    TX 274       Majestic Liquors    6801 Randol Mill    Ft.
Worth    TX 275       Majestic Liquors    1200 Eastchase Pkwy    Ft. Worth    TX
276       Majestic Liquors    3500 Ft. Worth hwy    Hudson Oaks    TX 277      
Majestic Liquors    7530 State Hwy 155    Coffee City    TX 278       Ziebart   
1955 E. County Rd. D    Maplewood    MN 279       Ziebart    6754 Pearl Rd.   
Middleburg Heights    OH 280       Merchant’s Tires    1141 Bladensburg Road   
Washington    DC 281       Merchant’s Tires    13776 Warwick Blvd.    Newport
News    VA 282       Merchant’s Tires    201 W. Mercury Blvd.    Hampton    VA
283       Merchant’s Tires    7400 N. Military    Norfolk    VA 284      
Merchant’s Tires    379 Hungerford Drive    Rockville    MD 285       Ashley
Furniture    7375 Jefferson Blvd    Louisville    KY 286       Academy    1915
Mallory Lane    Franklin    TN 287       American Payday Loans    3148 SE 14th
Street    Des Moines    IA 288       Carl’s Jr.    1972 N. Alma School Road   
Chandler    AZ 289       Carl’s Jr.    3790 West Ina Road    Tucson    AZ 290   
   Gate Petroleum    3699 Concord Pkwy S.    Concord    NC 291       Gate
Petroleum    760 N. Wesleyan Blvd    Rocky Mount    NC 292       Goodyear Truck
& Tire    5941 N. Air Cap Drive    Park City    KS 293       Int’l House of
Pancakes    2402 SE Delaware Ave    Ankeny    IA 294       Jack in the Box   
4960 Dallas Parkway    Plano    TX 295       Kum & Go    12011 Blondo Street   
Omaha    NE 296       Perkins Restaurant    2425 E. Euclid Ave    Des Moines   
IA 297       Perkins Restaurant    2000 McKinley Ave    Des Moines    IA 298   
   Perkins Restaurant    4601 Merle Hay Road    Des Moines    IA 299      
Perkins Restaurant    1505 W 19th Street    Newton    IA 300       Perkins
Restaurant    8601 Hickman Road    Urbandale    IA 301       SOAKS Express Wash
   2410 SE Delaware Avenue    Ankeny    IA 302       QuikTrip    5770
Brookhollow Pwy    Norcross    GA 303       QuikTrip    5095 Oakbrook Pkwy   
Norcross    GA 304       QuikTrip    6140 Jimmy Carter Blvd    Norcross    GA
305       QuikTrip    11700 Haynes Bridge Road    Alpharetta    GA 306      
QuikTrip    897 West Ridge Road    Gainesville    GA 307       QuikTrip    1470
Towne Lake Pkwy    Woodstock    GA 308       QuikTrip    1501 E. Grand Avenue   
Des Moines    IA 309       QuikTrip    3941 S.E. 14th    Des Moines    IA 310   
   QuikTrip    5169 Merle Hay Road    Johnston    IA 311       QuikTrip    4600
Merle Hay Road    Urbandale    IA 312       QuikTrip    11925 University Ave   
Clive    IA 313       QuikTrip    15650 W. 135th Street    Olathe    KS 314   
   QuikTrip    4020 South Meridian    Wichita    KS 315       QuikTrip    6011
West Central    Wichita    KS 316       QuikTrip    800 NE Woods Chapel Road   
Lee’s Summit    MO 317       QuikTrip    850 McNutt Road    Herculaneum    MO
318       QuikTrip    16505 E. Admiral Place    Tulsa    OK



--------------------------------------------------------------------------------

319       Qwest Corporation Service Center    Highway 9 & Ridgewood Drive   
Decorah    IA 320       Qwest Corporation Service Center    1550 Blairsferry
Road    Cedar Rapids    IA 321       Walgreens    1424 S. Yale Ave    Tulsa   
OK 322       AmerUs Group Warehouse    845 6th Avenue    Des Moines    IA 323   
   Zio’s Italian Kitchen    14150 E. Iliff Avenue    Aurora    CO 324      
Jacobson Industrial    1321 E. Euclid Ave.    Des Moines    IA 325       United
Rentals    1201 Lake Washington Road    Melbourne    FL 326       Majestic
Liquors    1150 East Highway 377    Granbury    TX 327       TitleMax    2151 W.
Northwest Highway    Dallas    TX 328       Vacant Property    7560 Greenville
Ave.    Dallas    TX 329       Jo-Ann etc    5610 Suemandy Road    St. Peters   
MO 330       Pantry (Lil’ Champ)    1515 N. Main Street    Gainesville    FL 331
      Chili’s    2592 N. Columbia Street    Milledgeville    GA 332      
Chili’s    1635-A Springdale Drive    Camden    SC 333       Vacant Property   
10899 Lincoln Trail    Fairview Heights    IL 334       Amscot    8231 W.
Hillsborough Ave.    Tampa    FL 335       Vacant Property    3256 W State Rd.
   Olean    NY 336    Multi    Famous Footwear    1776 DeMille Rd    Lapeer   
MI    Multi    Rue 21    1768 DeMille Rd    Lapeer    MI    Multi    Sally
Beauty Supply    1750 DeMille Rd    Lapeer    MI    Multi    MC Sports    1750
DeMille Rd    Lapeer    MI 337    Multi    Continental Rental    1818 DeMille
Blvd.    Lapeer    MI    Multi    Great Clips    1824 DeMille Road    Lapeer   
MI    Multi    Diamond Communication    1828 DeMille Blvd.    Lapeer    MI   
Multi    Vacant Property    1842 DeMille Blvd.    Lapeer    MI    Multi   
Vacant Property    1836 DeMille Road    Lapeer    MI 338       Guitar Center   
1641 W. County Rd. B-2    Roseville    MN 339       Wherehouse Music    13907 E.
US Hwy 40    Independence    MO 340    Multi    Fresenius Medical Care    8925
Highway 6 North    Houston    TX    Multi    Health Source Chiropractic    8925
Highway 6 North    Houston    TX 341    Multi    Hollywood Feed    1250 E.
County Line Rd    Ridgeland    MS    Multi    Wireless Wizard    1250 E. County
Line Rd    Ridgeland    MS 342       Tony’s Tires    2392 E. South Blvd   
Montgomery    AL 343       Buybacks Entertainment    3263 Ambassador Caffrey
Pkwy    Lafayette    LA 344       REB Oil    720 S. Federal Hwy    Deerfield
Beach    FL 345       REB Oil    2758 US 27 South    Lake Placid    FL 346      
Susser (Stripes)    1400 Military Road    Brownsville    TX 347       Susser
(Stripes)    1991 FM 802    Brownsville    TX 348       Susser (Stripes)    1998
Alton Gloor Blvd    Brownsville    TX 349       Susser (Stripes)    3595 West
Alton Gloor Blvd    Brownsville    TX 350       Susser (Stripes)    3755 Boca
Chica Boulevard    Brownsville    TX 351       Susser (Stripes)    3500 FM 802
   Brownsville    TX 352       Susser (Stripes)    6106 Padre Island Highway   
Brownsville    TX 353       Susser (Stripes)    7401 Padre Island Highway   
Brownsville    TX 354       Susser (Stripes)    850 Old Port Isabel Road   
Brownsville    TX 355       Susser (Stripes)    10361 So. Padre Island Drive   
Corpus Christi    TX 356       Susser (Stripes)    14901 Northwest Blvd   
Corpus Christi    TX 357       Susser (Stripes)    15233 S. Padre Island Drive
   Corpus Christi    TX 358       Susser (Stripes)    6002 Ayers Street   
Corpus Christi    TX 359       Susser (Stripes)    616 N. Daniel Salinas
Boulevard    Donna    TX 360       Susser (Stripes)    4218 S. McColl Road   
Edinburg    TX 361       Susser (Stripes)    500 East Rice St    Falfurias    TX
362       Susser (Stripes)    100 W Riley (Hwy 44)    Freer    TX 363      
Susser (Stripes)    1900 N. Highway 37    George West    TX 364       Susser
(Stripes)    202 North Ed Carey Drive    Harlingen    TX 365       Susser
(Stripes)    2423 E. Tyler Ave    Harlingen    TX 366       Susser (Stripes)   
3201 East Harrison Avenue    Harlingen    TX 367       Susser (Stripes)    101
East Expressway 83    La Feria    TX 368       Susser (Stripes)    101 W. Del
Mar Blvd.    Laredo    TX



--------------------------------------------------------------------------------

369       Susser (Stripes)    1200 E. Del Mar Blvd    Laredo    TX 370      
Susser (Stripes)    2501 E Del Mar    Laredo    TX 371       Susser (Stripes)   
602 Prada Machin Drive    Laredo    TX 372       Susser (Stripes)    8612
McPherson Avenue    Laredo    TX 373       Susser (Stripes)    9304 FM 1472   
Laredo    TX 374       Susser (Stripes)    4236 S.E. Lee Blvd.    Lawton    OK
375       Susser (Stripes)    4712 Military Hwy    McAllen    TX 376      
Susser (Stripes)    2400 Hwy 83 E    Mission    TX 377       Susser (Stripes)   
2900 W 3 Mile Road    Mission    TX 378       Susser (Stripes)    7900 North
Expressway    Olmito    TX 379       Susser (Stripes)    1521 W. Ridge Road   
Pharr    TX 380       Susser (Stripes)    1621 W. Sam Houston Street    Pharr   
TX 381       Susser (Stripes)    7401 S. Jackson Road    Pharr    TX 382      
Susser (Stripes)    1685 West Highway 100    Port Isabel    TX 383       Susser
(Stripes)    1650 Wildcat Drive    Portland    TX 384       Susser (Stripes)   
435 West Highway 281    Progreso    TX 385       Susser (Stripes)    6240 South
Highway 77    Riviera    TX 386       Susser (Stripes)    331 Padre Blvd.   
South Padre Island    TX 387       Susser (Stripes)    2500 West Expressway 83
   San Benito    TX 388       Susser (Stripes)    1701 N. Raul Longoria    San
Juan    TX 389       Susser (Stripes)    2200 SW Parkway    Wichita Falls    TX
390       Susser (Stripes)    3601 Callfield Road    Wichita Falls    TX 391   
   Susser (Stripes)    5376 Kell Blvd    Wichita Falls    TX 392       Susser
(Stripes)    2305 FM 511    Brownsville    TX 393       Susser (Stripes)    2684
W. Alton Gloor Blvd    Brownsville    TX 394       Susser (Stripes)    15302 S.
Padre Island Drive    Corpus Christi    TX 395       Susser (Stripes)    1218 W.
Canton Road    Edinburg    TX 396       Susser (Stripes)    702 East US Hwy 281
   Los Indios    TX 397       Susser (Stripes)    3901 N. Ware Road    McAllen
   TX 398       Susser (Stripes)    2195 West Hwy 77    San Benito    TX 399   
   Susser (Stripes)    101 W. Nolana Loop    San Juan    TX 400       Chili’s   
2505 Broad Street    Sumter    SC 401       Amscot    5912 South Orange Blossom
Trail    Orlando    FL 402       Amscot    5901 S. John Young Parkway    Orlando
   FL 403       Kwik Pik    12996 Main Rd.    Newstead    NY 404       Kwik Pik
   2 East Main Street    Canisteo    NY 405       Furr’s Family Dining    Griggs
Avenue    Las Cruces    NM 406       Amscot    4445 Silver Star Road    Orlando
   FL 407       Pantry (Lil’ Champ)    6820 Maricamp Road    Ocala    FL 408   
   Amscot    2033 Americana Blvd    Orlando    FL 409       Southern Bells (Taco
Bell)    1105 25th Street    Columbus    IN 410       Southern Bells (Taco Bell)
   3132 E. Wabash Ave.    Terre Haute    IN 411       Southern Bells (Taco Bell)
   6327 E. 82nd Street    Indianapolis    IN 412       Southern Bells (Taco
Bell)    6215 Crawfordsville Road    Speedway    IN 413       Southern Bells
(Taco Bell)    3636 US Highway 41    Terre Haute    IN 414       Southern Bells
(Taco Bell)    2326 N. 6th Street    Vincennes    IN 415       Southern Bells
(Taco Bell)    4260 Frederica    Ownesboro    KY 416       Southern Bells (Taco
Bell)    3520 Jonathan Moore Pike    Columbus    IN 417       Southern Bells
(Taco Bell)    1321 Morgan Ave    Evansville    IN 418       Southern Bells
(Taco Bell)    1621 E. State Road 44    Shelbyville    IN 419       Southern
Bells (Taco Bell)    1805 N. Lincoln Street    Greensburg    IN 420      
Southern Bells (Taco Bell)    2999 W. 16th Street    Bedford    IN 421      
Southern Bells (Taco Bell)    21 N. Madison Square Ave.    Madisonville    KY
422       Southern Bells (Taco Bell)    11425 Allisonville Road    Fishers    IN
423       Southern Bells (Taco Bell)    4422 W. Lloyd Expressway    Evansville
   IN 424       Southern Bells (Taco Bell)    2408 W. Maryland Street   
Evansville    IN 425       Southern Bells (Taco Bell)    5712 W. 86th Street   
Indianapolis    IN 426       KFC    1201 Covert Ave.    Evansville    IN 427   
   Vacant Land    Ronald Reagan Blvd and 17-92    Longwood    FL



--------------------------------------------------------------------------------

428       Pantry (Shop-a-Snak)    580 14th Street South    Bessemer    AL 429   
   Pantry (Shop-a-Snak)    16725 Highway 280    Chelsea    AL 430       Pantry
(Shop-a-Snak)    613 Highway 78 E    Jasper    AL 431       Pantry (Shop-a-Snak)
   2677 Valleydale Road    Birmingham    AL 432       Pantry (Shop-a-Snak)   
1503 11th Ave South    Birmingham    AL 433       Pantry (Shop-a-Snak)    3640
Lorna Road    Birmingham    AL 434       Pantry (Shop-a-Snak)    701 Key Drive
   Birmingham    AL 435       Pantry (Shop-a-Snak)    400 Greensprings Parkway
   Homewood    AL 436       Pantry (Shop-a-Snak)    2501 John Hawkins Parkway   
Hoover    AL 437       Pantry (Shop-a-Snak)    7245 Skyland Blvd. East   
Tuscaloosa    AL 438       Pantry (Shop-a-Snak)    2400 McFarland Blvd.   
Tuscaloosa    AL 439       Pantry (Shop-a-Snak)    615 University Blvd.   
Tuscaloosa    AL 440       Pantry (Shop-a-Snak)    199 Main Street    Trussville
   AL 441       Pantry (Shop-a-Snak)    2195 Highway 150    Hoover    AL 442   
   Road Ranger    172 S. Bell School Road    Rockford    IL 443       Road
Ranger    2900 S. Grand Ave    Springfield    IL 444       Road Ranger    1734
Sycamore Road    Dekalb    IL 445       Road Ranger    2406 Bell School Road   
Cherry Valley    IL 446       Road Ranger    2405 N. 22nd Street    Decatur   
IL 447       Road Ranger    2001 N. State Street    Belvidere    IL 448      
Road Ranger    100 Plaza Drive    Elk Run Heights    IA 449       Road Ranger   
3752 Camp Butler Road    Springfield    IL 450       Road Ranger    102 East
Wood Drive    Oakdale    WI 451       Road Ranger    2151 Ripley Street    Lake
Station    IN 452       Road Ranger    2762 County Highway N    Cottage Grove   
WI 453       Road Ranger    990 W. SR 42    Brazil    IN 454       Road Ranger
   2705 12th Street    Mendota    IL 455       Road Ranger    3429 N Main Street
   Rockford    IL 456       Furr’s Family Dining    51 S. Pantano Road    Tucson
   AZ 457       Pull-A-Part    309 Sand Bar Ferry Rd.    Augusta    GA 458      
Pull-A-Part    4416 Buford Highway    Norcross    GA 459       Pull-A-Part   
1540 Henrico Road    Conley    GA 460       Pull-A-Part    7114 Centennial Blvd.
   Nashville    TN 461       Pull-A-Part    1900 Vanderbilt Rd.    Birmingham   
AL 462       Pull-A-Part    6024 N. Tryon St.    Charlotte    NC 463      
Pull-A-Part    6825 Recovery Rd.    Louisville    KY 464       Pull-A-Part   
4401 Peters Road    Harvey    LA 465       Pull-A-Part    5813 Old Rutledge Pk
   Knoxville    TN 466       Pull-A-Part    249 Galbert Road    Lafayette    LA
467       Pull-A-Part    4433 West 130th Street    Cleveland    OH 468      
Pantry (Kangaroo Express)    7249 US Hwy 15-501    Carthage    NC 469      
Pantry (Kangaroo Express)    2120 Juniper Lake Road    West End    NC 470      
Pantry (Kangaroo Express)    1513 E. 11th Street    Siler City    NC 471      
Pantry (Kangaroo Express)    4470 NC Hwy 87S    Sanford    NC 472       Pantry
(Kangaroo Express)    2206 Jefferson Davis Hwy    Sanford    NC 473       Pantry
(Kangaroo Express)    5198 SE Abshier Blvd.    Belleview    FL 474       Pantry
(Kangaroo Express)    2517 South 3rd Street    Jacksonville    FL 475      
Pantry (Kangaroo Express)    10550 San Jose Blvd    Jacksonville    FL 476      
Denny’s (Franchisee)    310 S. Shackleford Drive    Little Rock    AR 477      
Denny’s (Franchisee)    4300 S. University Avenue    Little Rock    AR 478      
Denny’s (Franchisee)    5000 Oracle Road    Tucson    AZ 479       Denny’s
(Franchisee)    2060 Bascom Avenue    Campbell    CA 480       Denny’s
(Franchisee)    600 Carson Plaza Drive    Carson    CA 481       Denny’s
(Franchisee)    4747 Pacific Highway    Stockton    CA 482       Denny’s
(Franchisee)    1450 Harrison Road    Colorado Springs    CO 483       Denny’s
(Franchisee)    8125 N. Academy Blvd.    Colorado Springs    CO 484      
Denny’s (Franchisee)    3600 N. Freeway    Pueblo    CO 485       Denny’s
(Franchisee)    111 Elm Street    Enfield    CT 486       Denny’s (Franchisee)
   1298 Silas Deane Highway    Wethersfield    CT



--------------------------------------------------------------------------------

487       Denny’s (Franchisee)    7405 W. 4th Ave    Hialeah    FL 488      
Denny’s (Franchisee)    5825 NW 36th Street    Virginia Gardens    FL 489      
Denny’s (Franchisee)    1450 Miami Gardens Dr NE    N. Miami    FL 490      
Denny’s (Franchisee)    2671 N. Federal Highway    Pompano Beach    FL 491      
Denny’s (Franchisee)    2580 Airport Way    Boise    ID 492       Denny’s
(Franchisee)    4310 Yellowstone Avenue    Chubbuck    ID 493       Denny’s
(Franchisee)    607 Nampa Boulevard    Nampa    ID 494       Denny’s
(Franchisee)    17 W. Algonquin Road    Arlington Heights    IL 495      
Denny’s (Franchisee)    522 Ramada Blvd.    Collinsville    IL 496       Denny’s
(Franchisee)    6288 E. 82nd Street    Indianapolis    IN 497       Dimitri’s
Family Restaurant    4902 SE Street    Indianapolis    IN 498       Denny’s
(Franchisee)    6241 Crawfordsville Road    Indianapolis    IN 499       Denny’s
(Franchisee)    8901 US 31 South    Indianapolis    IN 500       Denny’s
(Franchisee)    8808 North Michigan Road    Indianapolis    IN 501       Denny’s
(Franchisee)    4260 State Road 26 E    Lafayette    IN 502       Denny’s
(Franchisee)    720 E 81st Street    Merriville    IN 503       Denny’s
(Franchisee)    494 Lincoln Street    Worcester    MA 504       Denny’s
(Franchisee)    314 Washington Blvd.    Laurel    MD 505       Denny’s
(Franchisee)    27750 Novi Road    Novi    MI 506       Denny’s (Franchisee)   
28681 Telegraph Road    Southfield    MI 507       Denny’s (Franchisee)    255
N. Century Avenue    Maplewood    MN 508       Denny’s (Franchisee)    2925 N.
Hwy. 67    Florissant    MO 509       Denny’s (Franchisee)    1515 S. Hampton
Avenue    St. Louis    MO 510       Denny’s (Franchisee)    10575 Watson Road   
St. Louis    MO 511       Denny’s (Franchisee)    975 S. Main Street   
Kernersville    NC 512       Denny’s (Franchisee)    3215 Wake Forest Road   
Raleigh    NC 513       Denny’s (Franchisee)    3509 S. 84th Street    Omaha   
NE 514       Denny’s (Franchisee)    4927 Mahoning Avenue    Austintown    OH
515       Denny’s (Franchisee)    154 Boardman-Canfield Road    Boardman
Township    OH 516       Vacant Property    17695 Bagley Road    Middleburg
Heights    OH 517       Third Federal Savings    1616 Snow Road    Parma    OH
518       First Watch Restaurant    8104 E. 68th Street South    Tulsa    OK 519
      Denny’s (Franchisee)    15815 SE 82nd Drive    Clackamas    OR 520      
Denny’s (Franchisee)    8787 SW Scholls Ferry Road    Portland    OR 521      
Denny’s (Franchisee)    1710 I-40 East    Amarillo    TX 522       Denny’s
(Franchisee)    4918 South Padre Island Drive    Corpus Christi    TX 523      
Denny’s (Franchisee)    9009 Skillman Road    Dallas    TX 524       Denny’s
(Franchisee)    6737 Camp Bowie Blvd.    Ft. Worth    TX 525       Denny’s
(Franchisee)    3332 S. Loop W    Houston    TX 526       Denny’s (Franchisee)
   8025 Glenview Drive    North Richland Hills    TX 527       Michael’s Family
Restaurant    1835 Texoma Parkway    Sherman    TX 528       Denny’s
(Franchisee)    1422 State Hwy. 6 S.    Sugarland    TX 529       Denny’s
(Franchisee)    1680 N. 200 West    Provo    UT 530       Denny’s (Franchisee)
   7214 Richmond Highway    Alexandria    VA 531       Denny’s (Franchisee)   
10473 Lee Highway    Fairfax    VA 532       Denny’s (Franchisee)    118
Interstate Avenue    Chehalis    WA 533       Denny’s (Franchisee)    34726 S.
16th    Federal Way    WA 534       Denny’s (Franchisee)    6112 100th Street SW
   Tacoma    WA 535       Amscot    1825 Gulf to Bay Boulevard    Clearwater   
FL 536       Pantry (Kangaroo Express)    34920 Emerald Coast Parkway    Destin
   FL 537       Pantry (Kangaroo Express)    4563 Highway 20E    Niceville    FL
538       Susser (Stripes)    2005 W. Palma Vista Dr.    Palmview    TX 539   
   Pantry (Kangaroo Express)    1800 N. Croatan Hwy    Kill Devil Hills    NC
540       Pantry (Kangaroo Express)    100 Ocean Bay Blvd    Kill Devil Hills   
NC 541       Pantry (Kangaroo Express)    1137 State Road 20    Interlachen   
FL 542       Vacant Property    14797 State Street    Hillman    MI 543      
Logan’s Roadhouse    604 Carriage House Dr    Jackson    TN 544       Logan’s
Roadhouse    1395 Interstate Dr    Cookeville    TN 545       Logan’s Roadhouse
   2820 MacArthur Dr    Alexandria    LA



--------------------------------------------------------------------------------

546       Logan’s Roadhouse    3509 Gerstner Memorial Pkwy    Lake Charles    LA
547       Logan’s Roadhouse    4740 Valley View Blvd    Roanoke    VA 548      
Logan’s Roadhouse    4649 W. 1st Street    Sanford    FL 549       Logan’s
Roadhouse    1141 Hwy 35 North    San Marcos    TX 550       Logan’s Roadhouse
   600 Greenwood Park Dr. North    Greenwood    IN 551       Logan’s Roadhouse
   600 Sam Ridley Pkwy. West    Smyrna    TN 552       Logan’s Roadhouse    6617
Lima Road    Fort Wayne    IN 553       Logan’s Roadhouse    2701 Watson Blvd.
   Warner Robins    GA 554       Logan’s Roadhouse    2400 Gateway Drive   
Opelika    AL 555       Logan’s Roadhouse    1310 N. Eisenhower Drive    Beckley
   WV 556       Dave & Buster’s    3665 Park Mill Run Drive    Hilliard    OH
557       Logan’s Roadhouse    948 North East Loop 820    Hurst    TX 558      
Logan’s Roadhouse    6685 Airways Blvd.    Southhaven    MS 559       Logan’s
Roadhouse    7087 Baker’s Bridge Ave    Franklin    TN 560       Logan’s
Roadhouse    7612 N. 10th Street    McAllen    TX 561       Pull-A-Part    4444
Norman Bridge Road    Montgomery    AL 562       Pantry (Kangaroo Express)   
14630 US Highway 231    Midland City    AL 563       Pull-A-Part    4000 I-55
South    Jackson    MS 564       Pantry (Kangaroo Express)    601 Tiny Town   
Clarksville    TN 565       Pantry (Kangaroo Express)    523 Dover Road   
Clarksville    TN 566       Pantry (Kangaroo Express)    377 Hancock Street   
Gallatin    TN 567       Susser (Stripes)    2798 West Highway 83    Rio Grande
City    TX 568       Susser (Stripes)    102 N. Stuart Place    Zapata    TX 569
      Susser (Stripes)    2201 South “I” Road    San Juan    TX 570       Susser
(Stripes)    1837 N. Stuart Place    Harlingen    TX 571       Pantry (Kangaroo
Express)    4025 Pine Ridge Road    Naples    FL 572       Healthy Pet    2030
Lawrenceville-Suwanee Road    Suwanee    GA 573       My Big Fat Greek
Restaurant    7265 North La Cholla Blvd    Tucson    AZ 574       Pantry
(Kangaroo Express)    1700 Belk Drive    Oxford    MS 575       Road Ranger   
2835 North Main Street    Princeton    IL 576       Road Ranger    6070 Gardner
Street    South Beloit    IL 577       Road Ranger    933 South 4th Street   
DeKalb    IL 578       Road Ranger    19 N 681 US Highway 20    Hampshire    IL
579       Road Ranger    4910 N Market Street    Champaign    IL 580       Road
Ranger    205 N Highway Drive    Fenton    MO 581       Mister Car Wash    423
N. Pines Road    Spokane    WA 582       Mister Car Wash    1022 N. Division
Street    Spokane    WA 583       Mister Car Wash    7711 Normandale Blvd.   
Edina    MN 584       Mister Car Wash    1555 West County Rd. B    Roseville   
MN 585       Mister Car Wash    5900 Osgood Ave.    Stillwater    MN 586      
Mister Car Wash    110 E. Thompson Ave. East    West St Paul    MN 587      
Mister Car Wash    700 E. River Rd    Anoka    MN 588       Mister Car Wash   
8280 Flying Cloud Road    Eden Prairie    MN 589       Mister Car Wash    8508
Xylon Avenue N.    Brooklyn Park    MN 590       Mister Car Wash    8420 E.
Point Douglas Road    Cottage Grove    MN 591       Mister Car Wash    3104 W.
Division St.    St. Cloud    MN 592       Mister Car Wash    11318 Highway 55   
Plymouth    MN 593       Mister Car Wash    2525 Ingersoll Ave.    Des Moines   
IA 594       Mister Car Wash    8727 University Ave.    Clive    IA 595      
Mister Car Wash    5055 Northland Ave. NE    Cedar Rapids    IA 596       Mister
Car Wash    3333 Merle Hay Road    Des Moines    IA 597       Mister Car Wash   
640 W. Crosstimbers    Houston    TX 598       Mister Car Wash    1038 Gessner
Drive    Houston    TX 599       Mister Car Wash    2251 Voss Road    Houston   
TX 600       Mister Car Wash    210 F.M. 1960 Road East    Houston    TX 601   
   Mister Car Wash    10760 Westheimer Road    Houston    TX 602       Mister
Car Wash    6612 F.M. 1960 Road    Houston    TX 603       Mister Car Wash   
6107 Hillcroft Street    Houston    TX 604       Mister Car Wash    380 Uvalde
Road    Houston    TX



--------------------------------------------------------------------------------

605       Mister Car Wash    9637 FM 1960 By Pass Rd West    Humble    TX 606   
   Mister Car Wash    3150 Kirby Dr    Houston    TX 607       Mister Car Wash
   2530 Hwy 6    Sugarland    TX 608       Pull-A-Part    200 Block of Galbert
Road    Baton Rouge    LA 609       Pantry (Kangaroo Express)    21195 Highway
25    Columbiana    AL 610       Healthy Pet    2403 Boulevard    Colonial
Heights    VA 611       Chili’s    623 West Oglethorpe Highway    Hinesville   
GA 612       Pantry (Kangaroo Express)    7020 Highway 90    Longs    SC 613   
   Road Ranger    2349 Blairs Ferry Road    Cedar Rapids    IA 614       Road
Ranger    998 8th Avenue    Marion    IA 615       Pantry (Kangaroo Express)   
901 Avenue G    Kentwood    LA 616       Ferguson    136 N. Geronimo Street   
Destin    FL 617       Furr’s Family Dining    I-35 Service Road & SW 11th
Street    Moore    OK 618       Flash Markets    1051 Murfreesboro Rd    Lebanon
   TN 619       Pantry (Kangaroo Express)    302 Ross Clark Circle    Dothan   
AL 620       Pantry (Petro Express)    4600 Independence Blvd.    Charlotte   
NC 621       Pantry (Petro Express)    7208 E. Independence Blvd.    Charlotte
   NC 622       Pantry (Petro Express)    6500 Fairview Road    Charlotte    NC
623       Pantry (Petro Express)    100 East John Street    Matthews    NC 624
      Pantry (Petro Express)    4336 Park Road    Charlotte    NC 625      
Pantry (Petro Express)    7035 East WT Harris Blvd    Charlotte    NC 626      
Pantry (Petro Express)    605 Clanton Road    Charlotte    NC 627       Pantry
(Petro Express)    4900 N. Tryon Street    Charlotte    NC 628       Pantry
(Petro Express)    3800 Wilkinson Blvd.    Charlotte    NC 629       Pantry
(Petro Express)    2541 N. Cherry Road    Rock Hill    SC 630       Pantry
(Petro Express)    2230 E. Main Street    Lincolnton    NC 631       Pantry
(Petro Express)    2483 Franklin Blvd    Gastonia    NC 632       Pantry (Petro
Express)    2200 S. Tryon    Charlotte    NC 633       Pantry (Petro Express)   
6229 W. Sugar Creek Road    Charlotte    NC 634       Pantry (Petro Express)   
9716 South Blvd    Charlotte    NC 635       Pantry (Petro Express)    10409
Mallard Creek Rd    Charlotte    NC 636       Pantry (Petro Express)    8505 S.
Tryon St.    Charlotte    NC 637       Pantry (Petro Express)    249 Carowinds
Blvd.    Fort Mill    SC 638       Pantry (Petro Express)    11640 Providence
Road    Charlotte    NC 639       Pantry (Petro Express)    4718 N. Graham St   
Charlotte    NC 640       Pantry (Petro Express)    7405 Hwy 73    Denver    NC
641       Pantry (Petro Express)    20008 W. Catawba Ave    Cornelius    NC 642
      Pantry (Petro Express)    131 Turnersburg Hwy    Statesville    NC 643   
   Pantry (Petro Express)    910 Liberty Street    York    SC 644       Pantry
(Petro Express)    8501 Concord Mills Blvd    Concord    NC 645       Pantry
(Petro Express)    618 Tinsley Way    Rock Hill    SC 646       Pantry (Petro
Express)    1121 Randolph Street    Thomasville    NC 647       Pantry (Petro
Express)    1627 E. Main Street    Lincolnton    NC 648       Pantry (Petro
Express)    6441 Wilkinson Blvd.    Belmont    NC 649       Pantry (Petro
Express)    2853 N. Center Street    Hickory    NC 650       Pantry (Petro
Express)    1529 Concord Parkway North    Concord    NC 651       Pantry (Petro
Express)    4568 Charlotte Highway    Lake Wylie    SC 652       Pantry (Petro
Express)    807 Conover Blvd.    Conover    NC 653       Pantry (Petro Express)
   4923 S. Tryon Street    Charlotte    NC 654       Pantry (Petro Express)   
2001 N. Chester Hwy 321    Gastonia    NC 655       Pantry (Petro Express)   
4044 Charlotte Highway    Lake Wylie    SC 656       Pantry (Petro Express)   
3473 U.S. Highway 21    Fort Mill    SC 657       Pantry (Petro Express)    225
Cleveland Avenue    Kings Mountain    NC 658       Pantry (Petro Express)    516
Cox Road    Gastonia    NC 659       Pantry (Petro Express)    3794 E. Franklin
Blvd    Gastonia    NC 660       Pantry (Petro Express)    9424 S. Tryon Street
   Charlotte    NC 661       Pantry (Petro Express)    8910 Albemarle Road   
Charlotte    NC 662       Pantry (Petro Express)    499 Herlong Avenue    Rock
Hill    SC 663       Pantry (Petro Express)    9620 Rea Road    Charlotte    NC



--------------------------------------------------------------------------------

664       Pantry (Petro Express)    5905 Waxhaw Highway    Mineral Springs    NC
665       Pantry (Petro Express)    1805 N. Morgan Mill Road    Monroe    NC 666
      Pantry (Petro Express)    3503 Weddington Road    Monroe    NC 667      
Pantry (Petro Express)    601 E. North Main Street    Waxhaw    NC 668      
Pantry (Petro Express)    3006 Old Charlotte Hwy    Monroe    NC 669      
Pantry (Petro Express)    4500 Randolph Road    Charlotte    NC 670       Pantry
(Petro Express)    1420 Celanese Road    Rock Hill    SC 671       Pantry (Petro
Express)    8008 Harris Station Blvd.    Charlotte    NC 672       Goodyear
Truck & Tire    2031 Antonio St.    Anthony    TX 673       Ecotech Institute   
1400 S. Abilene Street    Aurora    CO 674       Susser (Stripes)    104 South
Reynolds    Orange Grove    TX 675       Cool Crest    10735 East 40 Highway   
Independence    MO 676       All Star Sports    1010 N. Webb Road    Wichita   
KS 677       All Star Sports    8333 West 21st Street    Wichita    KS 678      
Wingfoot    505 Patriot Drive    Dandridge    TN 679       Wingfoot    3491
Madison Highway    Valdosta    GA 680       Wingfoot    142-A Carbondale Road   
Dalton    GA 681       Wingfoot    415 East Main Street    Beaverdam    OH 682
      Wingfoot    2930 County Road 500 North    Whiteland    IN 683      
Wingfoot    2539 Burr Street    Gary    IN 684       Wingfoot    6880
Franklin-Lebanon Road    Franklin    OH 685       Wingfoot    1352
Trollingwood-Hawfields Road    Mebane    NC 686       Wingfoot    2052 Homestead
Road    Bowman    SC 687       Wingfoot    7051 Hwy 21    Port Wentworth    GA
688       Wingfoot    112 Frontage Road    Piedmont    SC 689       Wingfoot   
110 Triport Road    Georgetown    KY 690       Wingfoot    7791 Alcoa Road   
Benton    AR 691       Sonic Automotive    1300 Cressida Drive    Charlotte   
NC 692       Pull-A-Part    2935 Farrisview Boulevard    Memphis    TN 693      
Majestic Liquors    501 Northwest Parkway    Azle    TX 694       Majestic
Liquors    4520 Camp Bowie Blvd    Ft. Worth    TX 695       Magic Mountain   
5890 Scarborough Blvd    Columbus    OH 696       Magic Mountain    8350 Lyra
Drive    Columbus    OH 697       Food Fast    899 Pinson Road    Forney    TX
698       Food Fast    101 Gun Barrel    Gun Barrel City    TX 699       Food
Fast    1222 WSW Loop 323    Tyler    TX 700       Food Fast    1975 Airline
Drive    Bossier City    LA 701       Food Fast    5502 Old Bullard Road   
Tyler    TX 702       Food Fast    1101 McCann Road    Longview    TX 703      
Food Fast    2309 W. Main    Gun Barrel City    TX 704       Food Fast    1711
Judson Road    Longview    TX 705       Food Fast    I-30 and Hwy 37    Mt.
Vernon    TX 706       Food Fast    13168 Hwy 64 E.    Tyler    TX 707      
Food Fast    3357 Gilmer Rd    Longview    TX 708       Food Fast    319 E.
Larissa    Jacksonville    TX 709       Food Fast    125 N. Highway 274    Kemp
   TX 710       Food Fast    4025 Jewella Ave    Shreveport    LA 711       Food
Fast    611 E. Marshall Ave.    Longview    TX 712       Food Fast    3001
Judson Road    Longview    TX 713       Food Fast    8604 Highway 64 East   
Tyler    TX 714       Food Fast    4201 University Blvd.    Tyler    TX 715   
   Food Fast    5120 Old Jacksonville Hwy    Forney    TX 716       Food Fast   
Hwy 31, Box 554    Brownsboro    TX 717       Food Fast    4725 Troup Hwy   
Tyler    TX 718       Food Fast    805 W. Houston    Tyler    TX 719       Food
Fast    100 S. Access Road    Longview    TX 720       Food Fast    1707 E.
Front St.    Tyler    TX 721       Food Fast    22137 State Hwy 155 South   
Flint    TX 722       Pantry (Kangaroo Express)    7821 Vaughn Road   
Montgomery    AL



--------------------------------------------------------------------------------

723       Chili’s    2825 Ledo Road    Albany    GA 724       Bugaboo Creek   
935 Jefferson Road    Rochester    NY 725       Vacant Property    2965 Turner
Hill Road    Lithonia    GA 726       Chili’s    510 Commerce Blvd    Statesboro
   GA 727       Chili’s    3015 West Radio Drive    Florence    SC 728      
Wingfoot    625 Carrollton Street    Temple    GA 729       Pull-A-Part    I-65
& Moffett Road    Mobile    AL 730       Vacant Property    10307 Highway 87   
Lubbock    TX 731       Wingfoot    11957 Douglas Ave.    Des Moines    IA 732
      Vacant Property    9909 Highway 87    Lubbock    TX 733       Chili’s   
1700 Baytree Road    Valdosta    GA 734       Wingfoot    8055 Interstate Hwy 35
   Robinson    TX 735       Wingfoot    600 West State 92    Kearney    MO 736
      Pull-A-Part    4125 N. Patterson Ave    Winston-Salem    NC 737      
Ultra Car Wash    650 Schillinger Road South    Mobile    AL 738      
Pull-A-Part    Marshall Blvd.    Lithonia    GA 739       Road Ranger    905 Hen
House Road    Okawville    IL 740       Pantry (Kangaroo Express)    4402
Ten-Ten Rd    Cary    NC 741       Wingfoot    I-40 and Morgan Road    Oklahoma
City    OK 742       Road Ranger    2175 Central Ave    Dubuque    IA 743      
Pull-A-Part    5702 Monticello Rd    Columbia    SC 744       AMC Theatre   
1351 College Mall Rd    Bloomington    IN 745       Regal Theatre    1221 W.
Boughton Road    Bolingbrook    IL 746       AMC Theatre    250 Pavilions Place
   Brighton    CO 747       AMC Theatre    3960 Limelight Ave.    Castle Rock   
CO 748       AMC Theatre    5600 Pearl Dr.    Evansville    IN 749       AMC
Theatre    1401 W. Carl Sandburg Drive    Galesburg    IL 750       AMC Theatre
   100 Meijer Drive    Michigan City    IN 751       AMC Theatre    860 E
Princeton    Muncie    IN 752       AMC Theatre    2815 Show Place Drive   
Naperville    IL 753       AMC Theatre    1320 W. Maple Street    New Lenox   
IL 754       AMC Theatre    1860 Anjali Way    Machesney Park    IL 755      
Road Ranger    1705 S. State Street    Belvidere    IL 756       Road Ranger   
518 Shirland Avenue    South Beloit    IL 757       Mister Car Wash    3750 West
River Rd.    Rochester    MN 758       Mister Car Wash    3223 41st Street
Northwest    Rochester    MN 759       Susser (Stripes)    2401 Meadow Avenue   
Laredo    TX 760       Susser (Stripes)    1701 Arkansas Avenue    Laredo    TX
761       Susser (Stripes)    602 Washington St    Laredo    TX 762       Susser
(Stripes)    1002 Santa Maria Avenue    Laredo    TX 763       Susser (Stripes)
   3919 San Bernardo Ave    Laredo    TX 764       Susser (Stripes)    3602 N
Commerce Street    Harlingen    TX 765       Susser (Stripes)    898 N. Sam
Houston Blvd    San Benito    TX 766       Susser (Stripes)    2203 S Stockton
Ave.    Monahans    TX 767       Susser (Stripes)    1350 S County Road West   
Odessa    TX 768       Susser (Stripes)    2200 Spur 239    Del Rio    TX 769   
   Susser (Stripes)    700 Junction Hwy    Kerrville    TX 770       Susser
(Stripes)    4798 Knickerbocker Rd    San Angelo    TX 771       Pep Boys    775
W. Route 70    Marlton    NJ 772       Pep Boys    5241 Route 42    Turnersville
   NJ 773       Pep Boys    2501 South Cicero Ave.    Cicero    IL 774       Pep
Boys    6811 West Grand Avenue    Chicago    IL 775       Pep Boys    1824 West
Jefferson St    Joliet    IL 776       Pep Boys    17015 Torrence Avenue   
Lansing    IL 777       Pep Boys    1531 Cobb Parkway    Marietta    GA 778   
   Pep Boys    11160 Alpharetta Road    Roswell    GA 779       Pep Boys   
10548 Atlantic Blvd.    Jacksonville    FL 780       Pep Boys    4155 S. Jones
Blvd.    Las Vegas    NV 781       Pep Boys    575 State Route 18    East
Brunswick    NJ



--------------------------------------------------------------------------------

782       Mister Car Wash    611 Montgomery Highway    Vestavia Hills    AL 783
      Mister Car Wash    4621 Hwy 280 East    Birmingham    AL 784       Mister
Car Wash    1880 Gulf to Bay Blvd.    Clearwater    FL 785       Mister Car Wash
   10471 Park Blvd.    Seminole    FL 786       Mister Car Wash    3622 Gandy
Blvd.    Tampa    FL 787       Mister Car Wash    3205 North Galloway Ave.   
Mesquite    TX 788       Buck’s    9801 Page Avenue    St. Louis    MO 789      
Susser (Stripes)    1407 W. Nolana Loop    Pharr    TX 790       Mister Car Wash
   6237 N. Mesa    El Paso    TX 791       Mister Car Wash    8857 Gateway West
   El Paso    TX 792       Mister Car Wash    4800 Osborne Drive    El Paso   
TX 793       Mister Car Wash    12120 Montwood    El Paso    TX 794       Mister
Car Wash    11184 Vista Del Sol    El Paso    TX 795       Taverna Greek Grill
   3500 Main Street    Farmington    NM 796       Susser (Stripes)    201 W.
Nolana Avenue    McAllen    TX 797       Susser (Stripes)    711 Ed Carey Drive
   Harlingen    TX 798       Susser (Stripes)    1120 Saunders Street    Laredo
   TX 799       Susser (Stripes)    930 Morgan Boulevard    Harlingen    TX 800
      Susser (Stripes)    1656 West Highway 100    Port Isabel    TX 801      
AMC Theatre    875 Deer Creek Drive    Schererville    IN 802       AMC Theatre
   300 N. 33rd Street    Quincy    IL 803       AMC Theatre    5530 W. Homer
Street    Chicago    IL 804       AMC Theatre    420 Village Walk Lane   
Johnson Creek    WI 805       AMC Theatre    1301 Kalahari Drive    Lake Delton
   WI 806       Express Oil Change    2300 University Boulevard    Birmingham   
AL 807       Express Oil Change    327 E Dr. Hicks Boulevard    Florence    AL
808       Express Oil Change    5046 Highway 17    Helena    AL 809      
Express Oil Change    3100 Woodward Avenue    Muscle Shoals    AL 810      
Express Oil Change    2105 Frederick Road    Opelika    AL 811       Wingfoot   
715 S. Lakeside Drive    Amarillo    TX 812       Wingfoot    2520 South
Gallatin Street    Jackson    MS 813       Pet Paradise    14500 John F. Kennedy
Blvd    Houston    TX 814       Road Ranger    2075 Litton Lane    Hebron    KY
815       Road Ranger    5960 Centennial Circle    Florence    KY 816       Road
Ranger    985 Burlington Pike    Florence    KY 817       Road Ranger    411 Mt.
Zion Road    Florence    KY 818       Road Ranger    70 Broadway    Dry Ridge   
KY 819       Road Ranger    610 West 5th Street    Covington    KY 820      
Road Ranger    1430 Gloria Terrell Drive    Wilder    KY 821       Road Ranger
   7930 Alexandria Pike.    Alexandria    KY 822       Pet Paradise    23
Enterprise Drive    Bunnell    FL 823       Dave & Buster’s    6812 S. 105th
East Ave.    Tulsa    OK 824       Susser (Stripes)    3301 Southmost Road   
Brownsville    TX 825       Susser (Stripes)    101 W Highway 107    La Villa   
TX 826       Susser (Stripes)    9219 FM 1472 (Mines Road)    Laredo    TX 827
      Susser (Stripes)    6715 E State Highway 107    Edinburg    TX 828      
Susser (Stripes)    4600 South 23rd Street    McAllen    TX 829       Susser
(Stripes)    4506 Ben-Cha Road    Laredo    TX 830       Ultra Car Wash    4032
Lawrenceville Highway    Lilburn    GA 831       Arizona Oil    1208 S.
Ellsworth Rd.    Mesa    AZ 832       Arizona Oil    4705 E. Highway 60    Miami
   AZ 833       Arizona Oil    4881 S. Campbell Ave.    Tucson    AZ 834      
Arizona Oil    7601 E. Tanque Verde Rd.    Tucson    AZ 835       Arizona Oil   
365 E. Southern Ave    Mesa    AZ 836       Arizona Oil    766 W. Guadalupe Road
   Gilbert    AZ 837       Arizona Oil    10809 N. Frank Lloyd Wright Blvd.   
Scottsdale    AZ 838       Arizona Oil    6904 N. Dysart Rd.    Glendale    AZ
839       Arizona Oil    501 W. Irvington Road    Tucson    AZ 840       Arizona
Oil    1990 W. Highway 89A    Sedona    AZ



--------------------------------------------------------------------------------

841       Arizona Oil    286 Walker Road    Prescott    AZ 842       Arizona Oil
   2245 E. Florence Blvd    Casa Grande    AZ 843       Arizona Oil    802 W
Speedway Blvd    Tucson    AZ 844       Arizona Oil    9102 W. Peoria Ave.   
Peoria    AZ 845       LA Fitness    45 Alexander-Bellbrook Road    Centerville
   OH 846       Chili’s    707 W 7th Street    Tifton    GA 847       Wingfoot
   108 West Glendale Hodgenville Road    Glendale    KY 848       LA Fitness   
30195 Mound Road    Warren    MI 849       Amazing Jake’s    831 North Central
Pkwy    Plano    TX 850       TitleMax    654 Bessemer Hwy.    Fairfield    AL
851       TitleMax    600 S. Main St.    Darlington    SC 852       TitleMax   
3051 Allison Bonnett Dr. (Birmingham)    Hueytown    AL 853       TitleMax   
714 Ft. Williams St.    Sylacauga    AL 854       TitleMax    3731 Austell Rd
(Atlanta)    Marietta    GA 855       TitleMax    203 East Meighan Blvd.   
Gadsden    AL 856       TitleMax    300 S. Quintard St.    Anniston    AL 857   
   TitleMax    3557 Pio Nono Ave.    Macon    GA 858       TitleMax    111 W.
Fairview Ave.    Montgomery    AL 859       TitleMax    8122 Tara Blvd.   
Jonesboro    GA 860       TitleMax    465 W. Pike St.    Lawrenceville    GA 861
      TitleMax    2537 W. Main St.    Snellville    GA 862       TitleMax   
7527 Highway 85    Riverdale    GA 863       TitleMax    9814 W. Florissant Ave.
   St. Louis    MO 864       TitleMax    1827 N. Glenstone Ave.    Springfield
   MO 865       TitleMax    5309 Jimmy Carter Blvd.    Norcross    GA 866      
TitleMax    3103 Wade Hampton Blvd.    Taylors    SC 867       TitleMax    129
Chesterfield Hwy    Cheraw    SC 868       TitleMax    3100 Two Notch Rd   
Columbia    SC 869       TitleMax    208 East Walnut Ave.    Dalton    GA 870   
   TitleMax    5231 Winchester Rd.    Memphis    TN 871       TitleMax    1932
Whiskey Rd.    Aiken    SC 872       TitleMax    820 W. College St.    Pulaski
   TN 873       TitleMax    4022 Nolensville Pike    Nashville    TN 874      
TitleMax    854 Ellington Pkwy.    Lewisburg    TN 875       TitleMax    1646
Sycamore View Rd.    Memphis    TN 876       TitleMax    9640 Natural Bridge Rd.
   Berkeley    MO 877       TitleMax    8640 Airport Rd.    St. Louis    MO 878
      TitleMax    4807 Nolensville Rd.    Nashville    TN 879       TitleMax   
1325 W. Kearney St.    Springfield    MO 880       LA Fitness    4700 Marburg
Ave.    Cincinnati    OH 881       Wingfoot    921 Murfreesboro Rd.    Lebanon
   TN 882       Pet Paradise    7511 Monroe Rd.    Houston    TX 883      
Pull-A-Part    1250 Kelly Ave.    Akron    OH 884       Chili’s    700 Ronald
Reagan Drive    Evans    GA 885       Wingfoot    1101 Uniroyal Dr.    Laredo   
TX 886       Pet Paradise    2921 Boyer Street    Charlotte    NC 887       Pet
Paradise    10401 Orange Dr.    Davie    FL 888       Dave & Buster’s    2201 &
2215 North Mayfair Road    Wauwatosa    WI 889       Express Oil Change    956
Germantown Pkwy N    Cordova    TN 890       Express Oil Change    1045 West
Goodman Rd.    Horn Lake    MS 891       Express Oil Change    9106 US Highway
64    Lakeland    TN 892       Express Oil Change    7540 Winchester Road   
Memphis    TN 893       Susser (Stripes)    533 N. Frankford    Lubbock    TX
894       Susser (Stripes)    9020 Hwy 6 South    Houston    TX 895      
Sunshine Energy    5501 East Bannister Road    Kansas City    MO 896      
Sunshine Energy    2211 Oak Ridge Dr.    Neosho    MO 897       Sunshine Energy
   900 S. Chouteau Avenue    Chouteau    OK 898       Patriot Fuels    426 N.
Wilson St.    Vinita    OK 899       Sunshine Energy    1109 East Fourth St.   
Altamont    KS



--------------------------------------------------------------------------------

900       Chili’s    3515 Missouri Blvd.    Jefferson City    MO 901      
Chili’s    5880 Antioch Road    Merriam    KS 902       Chili’s    10520 W.
Central Ave.    Wichita    KS 903       LA Fitness    9930 Pendleton Pike   
Lawrence    IN 904       LA Fitness    5175 W. Baseline Road    Laveen    AZ 905
      Walgreens    10555 W. Overland Road    Boise    ID 906       Walgreens   
700 12th Ave. S.    Nampa    ID 907       Buccaneer Car Wash    8101 N. Dale
Mabry Hwy    Tampa    FL 908       Furr’s Family Dining    300 East I-20 Hwy   
Arlington    TX 909       Wingfoot    4015 South FM 1788    Midland    TX 910   
   RBC Bank    900 W. State Road 436    Altamonte Springs    FL 911       Dave &
Buster’s    8986 International Dr.    Orlando    FL 912       Dollar General   
20115 N. US Hwy 441    High Springs    FL 913       Camping World    5057 Quinn
Rd.    Vacaville    CA 914       LA Fitness    1185 Ernest West Barrett Parkway
   Kennesaw    GA 915       Cinemark    12129 S Factory Outlet Dr.    Draper   
UT 916       Dollar General    3128 S. Florida Avenue    Inverness    FL 917   
   Dollar General    135 N. Range Road    Cocoa    FL 918       Applebee’s   
300 Skywatch Drive    Danville    KY 919       Applebee’s    7383 Turfway Rd.   
Florence    KY 920       Applebee’s    1307 US Hwy 127 South    Frankfort    KY
921       Applebee’s    121 North Plaza Dr.    Nicholasville    KY 922      
Applebee’s    30 Crestview Hills Mall Rd.    Crestview Hills    KY 923      
Applebee’s    175 Wal-Mart Way    Maysville    KY 924       Applebee’s    1500
Oxford Dr.    Georgetown    KY 925       Applebee’s    5561 Westchester Woods
Blvd.    Hilliard    OH 926       Applebee’s    7920 Beechmont Avenue   
Cincinnati    OH 927       Applebee’s    1759 West Main Street    Troy    OH 928
      Applebee’s    9660 Mason-Montgomery Road    Mason    OH 929       Wingfoot
   4416 Skyland Blvd. East    Tuscaloosa    AL 930       Dollar General    255
Malabar Road NW    Palm Bay    FL 931       Saltgrass Steakhouse    325
Interstate 10 North    Beaumont    TX 932       My Big Fat Greek Restaurant   
14805 West 119th St.    Olathe    KS 933       Camping World    373 E. Evergreen
Rd.    Strafford    MO 934       Camping World    9801 Diamond Dr.    North
Little Rock    AR 935       Gander Mountain    6199 Metro Drive    DeForest   
WI 936       Gander Mountain    2371 Chuckwagon Drive    Springfield    IL 937
      Gander Mountain    1210 Crossing Meadows Dr.    Onalaska    WI 938      
CarQuest    2525 Skeeter Drive    Fairbanks    AK 939       CarQuest    118 NW
8th Avenue    Gainesville    FL 940       CarQuest    26 NW 10th St.    Ocala   
FL 941       CarQuest    145 North Gary Avenue    Carol Stream    IL 942      
CarQuest    790 Swanson Avenue    Wasilla    AK 943       CarQuest    801 Glover
Avenue    Enterprise    AL 944       CarQuest    604 North Three Notch Street   
Troy    AL 945       CarQuest    113 W. Broadway    West Memphis    AR 946      
CarQuest    551 East 120th Avenue    Thornton    CO 947       CarQuest    620
West Walnut Street    Metamora    IL 948       CarQuest    11757 South Pulaski
   Alsip    IL 949       CarQuest    3170 Packard Road    Ann Arbor    MI 950   
   CarQuest    103 South Dean    Bay City    MI 951       CarQuest    2001
Broadway    Bay City    MI 952       CarQuest    1455 East Napier Ave.    Benton
Harbor    MI 953       CarQuest    616 E. Frank Street    Caro    MI 954      
CarQuest    2708 West Center Avenue    Essexville    MI 955       CarQuest   
1620 West Wackerly Street    Midland    MI 956       CarQuest    801 N. Mission
Street    Mt. Pleasant    MI 957       CarQuest    685 West Summit    Muskegon
   MI 958       CarQuest    2816-2818 Bay Road    Saginaw    MI



--------------------------------------------------------------------------------

  959          CarQuest    3 North Smith Street    Aurora    IL   960         
CarQuest    2211 North Fares Avenue    Evansville    IN   961          CarQuest
   810 Eastern Ave.    Connersville    IN   962          CarQuest    905 South
Kansas Ave.    Olathe    KS   963          CarQuest    50 S. Second Ave    Dodge
City    KS   964          CarQuest    1292 Industry Road    Lexington    KY  
965          CarQuest    1121 Washington Street    Shelbyville    KY   966      
   CarQuest    708 Main Street    Nicholasville    KY   967          CarQuest   
221 Summer Drive    Abbeville    LA   968          CarQuest    1416 Moss Street
   Lafayette    LA   969          CarQuest    104 East Short Street    Kennedale
   TX   970          CarQuest    1724 East Napoleon Street    Sulphur    LA  
971          CarQuest    27 Bath Rd.    Brunswick    ME   972          CarQuest
   7 Hincks Street    Bucksport    ME   973          CarQuest    41 Bangor
Street    Houlton    ME   974          CarQuest    282 North Lynndale Avenue   
Appleton    WI   975          CarQuest    317 Main Street    Bangor    ME   976
         CarQuest    1193 Hammond Street    Bangor    ME   977          CarQuest
   486 Elm St.    Biddeford    ME   978          CarQuest    2875 Jackson Street
   Oshkosh    WI   979          CarQuest    126 N. Boyd Street    Portland    ME
  980          CarQuest    220 North 30th St.    Escanaba    MI   981         
CarQuest    730 Grande Ave.    Schofield    WI   982          CarQuest    151
Saint Julien Street    St. Peter    MN   983          CarQuest    186 8th Street
   Windom    MN   984          CarQuest    679 S. Addison Rd.    Addison    IL  
985          CarQuest    2652 W. Chicago Ave    Chicago    IL   986         
CarQuest    755-757 Villa Street    Elgin    IL   987          CarQuest    803
20th Street    Rockford    IL   988          CarQuest    9550 Page Avenue   
Overland    MO   989          CarQuest    1029 Rogers Street    Laurel    MS  
990          CarQuest    815 Court Street    Waynesboro    MS   991         
CarQuest    3454 Hwy 80 East    Pearl    MS   992          CarQuest    107 2nd
Street    Havre    MT   993          CarQuest    2328 North Montana    Helena   
MT   994          CarQuest    535 West Idaho Street    Kalispell    MT   995   
      CarQuest    3616 East Wilder Rd.    Bay City    MI   996          CarQuest
   920 E. Commercial    Anaconda    MT   997          CarQuest    1201 East Main
Street    Owosso    MI   998          CarQuest    117 South First Street   
Baker    MT   999          CarQuest    2091 Rosebud Drive    Billings    MT  
1000          CarQuest    425 North 7th Ave.    Bozeman    MT   1001         
CarQuest    #1 Locust St.    Colstrip    MT   1002          CarQuest    415 East
Main    Cut Bank    MT   1003          CarQuest    115 South Beltline    Irving
   TX   1004          CarQuest    204 North Montana Street    Dillon    MT  
1005          CarQuest    435 Klein Avenue    Glasgow    MT   1006         
CarQuest    2305 & 2307 11th Ave. South    Great Falls    MT   1007         
CarQuest    1130 North First Street    Hamilton    MT   1008          CarQuest
   430 S. Main Street    Harlem    MT   1009          CarQuest    207 1st Avenue
South    Lewistown    MT   1010          CarQuest    510 South Central Avenue   
Marshfield    WI   1011          CarQuest    904 California Avenue    Libby   
MT   1012          CarQuest    88 Sunset Blvd.    Stevens Point    WI   1013   
      CarQuest    302 East Main St.    Wautoma    WI   1014          CarQuest   
500 Jackson St.    Wisconsin Rapids    WI   1015          CarQuest    501 West
Park    Livingston    MT   1016          CarQuest    10 South 3rd Street East   
Malta    MT   1017          CarQuest    25 Union Avenue    Bakersfield    CA



--------------------------------------------------------------------------------

1018       CarQuest    318 Main St.    Roundup    MT 1019       CarQuest    430
Main St.    Shelby    MT 1020       CarQuest    216 North Central Avenue   
Sidney    MT 1021       CarQuest    6295 Hwy 93 South    Whitefish    MT 1022   
   CarQuest    2391 Hendersonville Road    Arden    NC 1023       CarQuest   
1740 Maple Ave.    Burlington    NC 1024       CarQuest    800 East Bowen   
Bismarck    ND 1025       CarQuest    US Hwy #2 East    Devils Lake    ND 1026
      CarQuest    1300 2nd Avenue West    Williston    ND 1027       CarQuest   
1307 North Fort Crook Rd.    Bellevue    NE 1028       CarQuest    701 Walnut
Street    Greenville    OH 1029       CarQuest    42 NW Greenwood Ave.    Bend
   OR 1030       CarQuest    120 West Hollister Street    Stayton    OR 1031   
   CarQuest    1296 Asheville Highway    Spartanburg    SC 1032       CarQuest
   117 Charleston Hwy    West Columbia    SC 1033       CarQuest    612 6th
Avenue SW    Aberdeen    SD 1034       CarQuest    491 Myatt Drive    Madison   
TN 1035       CarQuest    5205 Winchester    Memphis    TN 1036       CarQuest
   6989 Stage Rd.    Bartlett    TN 1037       CarQuest    300 East Texas Avenue
   Midland    TX 1038       CarQuest    1617 South First Street    Lufkin    TX
1039       CarQuest    60 Franklin St.    Warrenton    VA 1040       CarQuest   
118 South Pines Road    Spokane    WA 1041       CarQuest    511 South 3rd St.
   Yakima    WA 1042       CarQuest    110 South Sherman Street    Spokane    WA
1043       CarQuest    20 Island Street    Chippewa Falls    WI 1044      
CarQuest    1807 Brackett Avenue    Eau Claire    WI 1045       CarQuest    302
South 8th Street    Medford    WI 1046       CarQuest    148 South Lake Avenue
   Phillips    WI 1047       CarQuest    1830 North Stevens St.    Rhinelander
   WI 1048       CarQuest    1020 South 17th Ave.    Wausau    WI 1049      
CarQuest    206 North 4th Street    Abbotsford    WI 1050       CarQuest    1062
East Wall St.    Eagle River    WI 1051       CarQuest    15911 Highway 63 South
   Hayward    WI 1052       CarQuest    177 Church Street    Montello    WI 1053
      CarQuest    315 State Highway 64    Antigo    WI 1054       CarQuest   
6211 McKee Road    Madison    WI 1055       CarQuest    550 East Division Street
   Neillsville    WI 1056       CarQuest    713 North Main Street    River Falls
   WI 1057       CarQuest    2729 Indiana Avenue    Sheboygan    WI 1058      
CarQuest    2103 Big Horn Ave.    Cody    WY 1059       CarQuest    577 Coulter
   Powell    WY 1060       CarQuest    1011 North Federal Blvd.    Riverton   
WY 1061       Applebee’s    690 North Maysville Road    Mt. Sterling    KY 1062
      Applebee’s    1795 Delco Park Drive    Kettering    OH 1063      
Applebee’s    2020 Stringtown Road    Grove City    OH 1064       Applebee’s   
6259 East Southern Avenue    Mesa    AZ 1065       Applebee’s    2547 North 44th
St.    Phoenix    AZ 1066       Applebee’s    2180 E. Baseline Rd.    Phoenix   
AZ 1067       Applebee’s    1143 North Higley Rd.    Mesa    AZ 1068      
Gander Mountain    3970 SW 3rd Street    Ocala    FL 1069       Dollar General
   2531 N. Woodland Blvd.    Deland    FL 1070       Wingfoot    1800 Princeton
Kenly Road    Kenly    NC 1071       Logan’s Roadhouse    N 18th Ave. & N 6th
St.    Columbus    MS 1072       Mid-South Bells (Taco Bell)    8860 Madison
Blvd.    Madison    AL 1073       Mid-South Bells (Taco Bell)    1819 Four
Seasons Blvd.    Hendersonville    NC 1074       Mid-South Bells (Taco Bell)   
610 Glenn Blvd.    Fort Payne    AL 1075       Mid-South Bells (Taco Bell)   
3152 North Main Street    Anderson    SC 1076       Mid-South Bells (Taco Bell)
   225 North Main St.    Cedartown    GA



--------------------------------------------------------------------------------

1077       Mid-South Bells (Taco Bell)    615 Fairview Rd.    Simpsonville    SC
1078       Mid-South Bells (Taco Bell)    5197 Calhoun Memorial Hwy    Easley   
SC 1079       Mid-South Bells (Taco Bell)    80 Hyatt Rd.    Franklin    NC 1080
      Mid-South Bells (Taco Bell)    1783 Asheville Hwy    Spartanburg    SC
1081       Mid-South Bells (Taco Bell)    609 2nd Avenue East    Oneonta    AL
1082       Mid-South Bells (Taco Bell)    5475 Appalachian Highway    Blue Ridge
   GA 1083       Mid-South Bells (Taco Bell)    530 N. Carolina Highway 9   
Black Mountain    NC 1084       Mid-South Bells (Taco Bell)    872 Brevard Road
   Asheville    NC 1085       Mid-South Bells (Taco Bell)    2 Mills Avenue   
Greenville    SC 1086       Mid-South Bells (Taco Bell)    1017 South Big A Road
   Toccoa    GA 1087       Mid-South Bells (Taco Bell)    1885 Hendersonville
Road    Asheville    NC 1088       Mid-South Bells (Taco Bell)    1610 Sandifer
Boulevard    Seneca    SC 1089       Mid-South Bells (Taco Bell)    7680 Warren
H. Abernathy Hwy.    Spartanburg    SC 1090       Mid-South Bells (Taco Bell)   
375 East Main Street    Sylva    NC 1091       Mid-South Bells (Taco Bell)   
1770 Woodruff Road    Greenville    SC 1092       Mid-South Bells (Taco Bell)   
71 McCurdy Avenue    Rainsville    AL 1093       Mid-South Bells (Taco Bell)   
375 Forest Gate Drive    Pisgah Forest    NC 1094       Mid-South Bells (Taco
Bell)    1608 W. Floyd Baker Blvd.    Gaffney    SC 1095       Mid-South Bells
(Taco Bell)    132 Access Road    Waynesville    NC 1096       Mid-South Bells
(Taco Bell)    13721 Jones Street    Lavonia    GA 1097       Mid-South Bells
(Taco Bell)    11083 Asheville Highway    Inman    SC 1098       Mid-South Bells
(Taco Bell)    3431 Highway 153    Piedmont    SC 1099       Mid-South Bells
(Taco Bell)    1532 East Main Street    Duncan    SC 1100       Mid-South Bells
(Taco Bell)    655 Highway 28 Bypass    Anderson    SC 1101       Dollar General
   765 Martin Luther King Blvd. West    Seffner    FL 1102       Cheddar’s Cafe
   4530 East Freeway    Baytown    TX 1103       Logan’s Roadhouse    I-35 East
Service Road    Lancaster    TX 1104       TitleMax    301 S. US Highway 31   
Bay Minette    AL 1105       Wingfoot    703 State Highway 80    Matthews    MO
1106       Logan’s Roadhouse    115 Retail Commons Pkwy    Martinsburg    WV
1107       Dollar General    2584 North Trucks Avenue    Hernando    FL 1108   
   TitleMax    7343 Grapevine Highway    N. Richland Hills    TX 1109       Del
Frisco’s    8100 E. Orchard Rd.    Greenwood Village    CO 1110       Del
Frisco’s    812 Main St.    Ft. Worth    TX 1111       LA Fitness    141 Road to
Six Flags Street West    Arlington    TX 1112       Cheddar’s Cafe    224
Blanchard St.    West Monroe    LA 1113       Caliber Collision    603 Gemini
St.    Webster    TX 1114       Caliber Collision    6902 Broadway Street   
Galveston    TX 1115       Caliber Collision    2500 Friendswood Dr.    Alvin   
TX 1116       TitleMax    2716 South Crater Road    Petersburg    VA 1117      
Taverna Greek Grill    4235 South College Avenue    Fort Collins    CO 1118   
   Dave & Buster’s    5400 North May Ave.    Oklahoma City    OK 1119      
TitleMax    2800 Skidaway Road    Savannah    GA 1120       TitleMax    6324
Rufe Snow Drive    Ft. Worth    TX 1121       TitleMax    1630 Montgomery Hwy.
   Hoover    AL 1122       Cheddar’s Cafe    15284 N. Interstate 35    Selma   
TX 1123       Logan’s Roadhouse    US Hwy 169 & W. 135th Street    Overland Park
   KS 1124       Dollar General    1400 Harrison St.    Titusville    FL 1125   
   Adventure Landing    2780 State Road 16    St. Augustine    FL 1126      
Adventure Landing    1944 Beach Blvd.    Jacksonville Beach    FL 1127      
Adventure Landing    4825 Blanding Blvd.    Jacksonville    FL 1128      
Adventure Landing    3311 Capital Blvd.    Raleigh    NC 1129       Adventure
Landing    2400 Sheridan Drive    Tonawanda    NY 1130       Miller’s Ale House
   5906 North Davis Highway    Pensacola    FL 1131       Raising Cane’s    315
South Cities Service Hwy    Sulphur    LA 1132       Raising Cane’s    Grapevine
Highway    Hurst    TX 1133       Logan’s Roadhouse    1750 West Main Street   
Troy    OH 1134       Wingfoot    1876 East Freeway    Baytown    TX 1135      
Patient First    2300 Parham Road    Richmond    VA



--------------------------------------------------------------------------------

1136       Camping World    10255 W. Papago Freeway    Avondale    AZ 1137      
Camping World    2222 E. Main Street    Mesa    AZ 1138       KFC    5933 Peach
Street    Erie    PA 1139       Wendy’s    201 Tarentum Bridge Rd.    New
Kensington    PA 1140       Uni-Mart    1891 Philadelphia Ave.    Chambersburg
   PA 1141       Fuel-On    401 W 4th Street    Emporium    PA 1142      
Fuel-On    999 CanDo Fwy.    Hazleton    PA 1143       Fuel-On    135-137 Center
Street    Johnsonburg    PA 1144       Green Light Convenience    4685 Birney
Ave.    Moosic    PA 1145       Fuel-On    120 Montemorenci Ave.    Ridgway   
PA 1146       Fuel-On    711 Market Street    Bloomsburg    PA 1147       Vacant
Property    101 E King St.    Shippensburg    PA 1148       Fuel-On    807 S.
Michael Rd.    St. Mary’s    PA 1149       Fuel-On    601 Church St.    White
Haven    PA 1150       Uni-Mart    94 S. Pennsylvania Ave    Wilkes-Barre    PA
1151       Uni-Mart    532 Hazel Street    Wilkes-Barre    PA 1152      
Uni-Mart    465 Hazle St.    Wilkes-Barre    PA 1153       Uni-Mart    517 E.
Sunbury St.    Shamokin    PA 1154       Uni-Mart    1037 High Street   
Williamsport    PA 1155       Kwik Pik    Second & Lawton Streets    St Clair   
PA 1156       Fuel-On    360 E. Main Street    Luzerne    PA 1157       Uni-Mart
   106 W. College Ave.    Pleasant Gap    PA 1158       Your Choice    285 S
Church St.    Hazleton    PA 1159       Pantry I Petroleum    23 Central Avenue
   Avis    PA 1160       Vacant Property    211 S Main Street    Yeagertown   
PA 1161       Uni-Mart    512 East Mahoning St.    Punxsutawney    PA 1162      
Uni-Mart    410 Kellys Way    East Brady    PA 1163       Uni-Mart    3000 Bear
Creek Blvd.    Bear Creek    PA 1164       Uni-Mart    215-217 S Main St.   
Taylor    PA 1165    Multi    Fuel-On    300 Memorial Hwy.    Dallas    PA   
Multi    Pennstar Bank    300 Memorial Hwy.    Dallas    PA 1166       Uni-Mart
   1181 Romine Ave.    Port Vue    PA 1167       Kwik Pik    1300 Coraopolis
Hghts. Rd.    Coraopolis    PA 1168       Uni-Mart    321-325 Center Street   
Ashland    PA 1169       Uni-Mart    Exit 36 Off PA Turnpike    Bear Creek    PA
1170       Uni-Mart    4325 S. Mountain Boulevard    Mountaintop    PA 1171   
   Uni-Mart    5690 William Penn Hwy    Export    PA 1172    Multi    Best Smoke
& Gas    100 Center Square    Abbottstown    PA    Multi    Borough of
Abbottstown    100 Center Square    Abbottstown    PA 1173       Kwik Pik    350
N. Main Street    Mercersburg    PA 1174       Kwik Pik    Ligonier St. & 13th
St.    New Florence    PA 1175       Kwik Pik    600 Beaver and 6th Ave   
Ellwood City    PA 1176       Fuel-On    129 North Main Street    Zelienople   
PA 1177       Fuel-On    5724 Ellsworth Ave.    Pittsburgh    PA 1178      
Uni-Mart    2480 Rt. 115    Effort    PA 1179       Uni-Mart    3765 Nuangola
Road    Nuangola    PA 1180       Uni-Mart    240 S. River Road    Plains    PA
1181    Multi    China Wok    1960 Spring Road    Carlisle    PA    Multi   
Fuel-On    1962 Spring Road    Carlisle    PA    Multi    M & T Bank    1958
Spring Road    Carlisle    PA 1182       Kwik Pik    50 East Main Street   
Plainfield    PA 1183       Uni-Mart    434 Main Street    McSherrystown    PA
1184       Kwik Pik    658 Wyndamere Road    Lewisberry    PA 1185       Kwik
Pik    400 Beaver Ave. & 4th Ave.    Hastings    PA 1186       Uni-Mart    1220
River Avenue    Williamsport    PA 1187       Uni-Mart    61 E Main Street   
Nanticoke    PA 1188       Your Choice    447 Broad Street    Montoursville   
PA 1189       Fuel-On    2953 Pottsville/Minersville Hwy    Minersville    PA
1190       Fuel-On    600 East Market Street    Danville    PA



--------------------------------------------------------------------------------

1191       Kwik Pik    PA Route 150    Beech Creek    PA 1192       Uni-Mart   
100 Mill Street    Milesburg    PA 1193       Fuel-On    12755 Harrison Street
   Summerville    PA 1194       Pantry I Petroleum    280 Walnut Street   
Howard    PA 1195       Kwik Pik    PA Route 66 and 36    Leeper    PA 1196   
   Kwik Pik    501 Main Street    Reynoldsville    PA 1197       Kwik Pik   
State & Filbert Streets    Curwensville    PA 1198       Uni-Mart    565 West
Mahoning Ave    Punxsutawney    PA 1199       Uni-Mart    1 N Main Street   
Hughesville    PA 1200       Kwik Pik    US Rt 322 Port Matilda Hghwy   
Philipsburg    PA 1201       Kwik Pik    101 Bridge Street    Jersey Shore    PA
1202       Denny’s (Franchisee)    2079 East State Street    Hermitage    PA
1203       Pep Boys    1748 Street Rd    Cornwell Heights    PA 1204       Pep
Boys    4680 E. Roosevelt Blvd    Philadelphia    PA 1205       Pep Boys    222
South Westend Blvd.    Quakertown    PA 1206       CarQuest    862 Beaver Grade
Rd.    Corapolis    PA 1207       Jared Jewelers    8275 Red Bug Lake Road   
Oviedo    FL 1208       Jared Jewelers    12656 N. Tatum Blvd.    Phoenix    AZ
1209       Jared Jewelers    2425 S. Stemmons    Lewisville    TX 1210      
Vacant Land   

Intersection of Russell St. and

N. Maple St.

   Hadley    MA 1211       Pep Boys    Calle Marginal Edficio 730    Guayama   
PR 1212       Vacant Land    Beltline Road and Spur 580    Grand Prairie    TX
1213       Ross Dress for Less    2 Miracle Way    Coral Gables    FL 1214      
Home Depot    2901 N. University Drive    Sunrise    FL 1215       Walgreens   
2301 N. University Drive    Sunrise    FL 1216    Multi    Power Center    950
County Road 64    Elmira    NY    Multi    Best Buy    950 County Road 64   
Elmira    NY    Multi    Five Guys Burgers and Fries    950 County Road 64   
Elmira    NY    Multi    Mi Nails    950 County Road 64    Elmira    NY    Multi
   Oreck Vacuums    950 County Road 64    Elmira    NY    Multi    Panera Bread
   950 County Road 64    Elmira    NY    Multi    Southern Tier Dermatology &
Aesthetics    950 County Road 64    Elmira    NY    Multi    Vacant Land    950
County Road 64    Elmira    NY    Multi    EZ Home    950 County Road 64   
Elmira    NY    Multi    Maurices    950 County Road 64    Elmira    NY 1217   
   Pantry (Lil’ Champ)    8820 103rd Street    Jacksonville    FL 1218    Multi
   Power Center    7201 Eastman Ave.    Midland    MI    Multi    SVS Vision
Optical Centers    7201 Eastman Ave. Suite E    Midland    MI    Multi    FedEx
Kinko’s    7201 Eastman Ave.    Midland    MI    Multi    Medical Weight Loss
Clinic    7201 Eastman Ave.    Midland    MI    Multi    Starbucks    7201
Eastman Ave.    Midland    MI    Multi    Regis Salon    7201 Eastman Ave.   
Midland    MI    Multi    Sprint PCS    7201 Eastman Ave.    Midland    MI 1219
      Pantry (Kangaroo Express)    1000 Whippoorwill Lane    Naples    FL 1220
      Pantry (Kangaroo Express)    2934 Tamiami Trail East    Naples    FL 1221
      Vacant Property    10101 Highway 87    Lubbock    TX 1222       Kwik Pik
   76 Chestnut Street    Bradford    PA 1223       Fuel-On    159 Fraley St.   
Kane    PA 1224    Multi    J & J Insurance    7039 Taft Street    Hollywood   
FL    Multi    Nitlantika    7039 Taft Street    Hollywood    FL    Multi   
Roni Deutch Tax Services    7039 Taft Street    Hollywood    FL 1225      
Superior Petroleum    101 St. Johns Street    Midway    PA 1226       Fuel-On   
672 Miller Avenue    Clairton    PA 1227       Fuel-On    710 Elizabeth Street
   Houtzdale    PA 1228       Uni-Mart    211 Freedom Avenue    Burnham    PA
1229       Kwik Pik    8th & Market Street    Port Royal    PA 1230       Pep
Boys    3401 Plaza Drive    Reading    PA 1231    Multi    Power Center    9105
Hickory Flat Hwy    Woodstock    GA    Multi    Vacant Property    9105 Hickory
Flat Hwy    Woodstock    GA



--------------------------------------------------------------------------------

   Multi    Vacant Property    9105 Hickory Flat Hwy    Woodstock    GA    Multi
   Vacant Property    9105 Hickory Flat Hwy    Woodstock    GA    Multi   
Vacant Property    9105 Hickory Flat Hwy    Woodstock    GA    Multi    Vacant
Property    9105 Hickory Flat Hwy    Woodstock    GA    Multi    Yen Ching
Restaurant    9105 Hickory Flat Hwy    Woodstock    GA    Multi    Salon 140   
9105 Hickory Flat Hwy    Woodstock    GA 1232    Multi    Power Center   
Topsham Fair Mall Road    Topsham    ME    Multi    Edward Jones    127-133
Topsham Fair Mall Road    Topsham    ME    Multi    GameStop    Topsham Fair
Mall Road    Topsham    ME    Multi    Sally Beauty Supply    Topsham Fair Mall
Road    Topsham    ME    Multi    Vacant Property    Topsham Fair Mall Road   
Topsham    ME    Multi    SuperCuts    127-133 Topsham Fair Mall Road    Topsham
   ME 1233       Vacant Land    Corner of SR 4 & Indian Meadows Dr    Fairfield
Township    OH 1234       Vacant Land    Topsham Fair Mall Road    Topsham    ME
1235       Vacant Land    1940 N. Memorial Drive    Lancaster    OH 1236      
Tutor Time    8160 Sheldon Road    Elk Grove    CA 1237       Vacant Land   
Mazzucco Parcel    Bonita Springs    FL 1238    Multi    Approved Money Center
   1800 West Harrison Street    Harlingen    TX    Multi    Belltone    1800
West Harrison Street    Harlingen    TX    Multi    H&R Block    1800 West
Harrison Street    Harlingen    TX    Multi    Power Center    1800 West
Harrison Street    Harlingen    TX 1239    Multi    Power Center    1800 West
Harrison Street    Harlingen    TX    Multi    Edible Arrangements    1800 West
Harrison Street    Harlingen    TX    Multi    T-Mobile    1800 West Harrison
Street    Harlingen    TX    Multi    Vacant Property    1800 West Harrison
Street    Harlingen    TX 1240       Vacant Land    Corner of State Hwy 205 &
Park East Subdivision    Rockwall    TX 1241    Multi    Power Center    2501 W.
Airport Freeway    Irving    TX    Multi    Starbucks    2501 W. Airport Freeway
   Irving    TX    Multi    T-Mobile    2501 W. Airport Freeway    Irving    TX
   Multi    Subway    2501 W. Airport Freeway    Irving    TX    Multi    Vacant
Property    2501 W. Airport Freeway    Irving    TX 1242    Multi    Power
Center    895 Highway 77    Waxahachie    TX    Multi    T-Mobile    895 Highway
77    Waxahachie    TX    Multi    Vacant Property    895 Highway 77   
Waxahachie    TX    Multi    Monarch Dental    895 Highway 77    Waxahachie   
TX    Multi    The Cash Store    895 Highway 77    Waxahachie    TX 1243      
Retail Operations    2301 H Street    Bakersfield    CA 1244       Retail
Operations    1701 Stine Road    Bakersfield    CA 1245       Retail Operations
   7901 Rosedale Highway    Bakersfield    CA 1246       Retail Operations   
920 34th Street    Bakersfield    CA 1247       Retail Operations    4411 Market
Street    Ventura    CA 1248       Retail Operations    2757 Johnson Drive   
Ventura    CA 1249       Retail Operations    1601 San Fernando Road    San
Fernando    CA 1250       Retail Operations    7301 White Lane    Bakersfield   
CA 1251       Retail Operations    3951 Wible Road    Bakersfield    CA 1252   
   Retail Operations    7991 White Lane    Bakersfield    CA 1253       Retail
Operations    5201 Stockdale Road    Bakersfield    CA 1254       Vacant
Property    2523 Brundage Lane    Bakersfield    CA 1255       Ferguson    6145
Buffington Road    Union City    GA 1256       Cheddar’s Café    SWC of Stadium
Blvd & Dayton Ave    Jonesboro    AR



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART II

EXISTING LIENS

 

      

Multi

  

Concept

  

Street Address

  

City

  

State

  1          Barnes & Noble    591 South University Drive    Plantation    FL  
2          Vacant Property    2240 East Sunrise Blvd.    Ft. Lauderdale    FL  
3          Kash n’ Karry    1101 Bloomingdale Ave    Valrico    FL   4         
Best Buy    6600 22nd Ave North    St. Petersburg    FL   5          Bed Bath &
Beyond    10050 West Broad Street    Richmond    VA   6       Multi    Beautiful
America Dry Cleaners    12186 Lake Underhill Road    Orlando    FL    Multi   
BJ’s Wholesale Club    12190 Lake Underhill Rd.    Orlando    FL    Multi   
CORA Rehabilitation Clinics    12182 Lake Underhill Road    Orlando    FL   
Multi    Jazzercise Fitness Center    12188 Lake Underhill Road    Orlando    FL
   Multi    Magic China Café    12188 Lake Underhill Road    Orlando    FL   
Multi    Pro Tip Nails & Spa    12180 Lake Underhill Road    Orlando    FL   7
         Rite Aid    357 East Broadway    Monticello    NY   8          Jared
Jewelers    8275 Red Bug Lake Road    Oviedo    FL   9          Jared Jewelers
   12656 N. Tatum Blvd.    Phoenix    AZ   10          Jared Jewelers    2425 S.
Stemmons    Lewisville    TX



--------------------------------------------------------------------------------

SCHEDULE 6.1. (g) - PART I

INDEBTEDNESS AND GUARANTIES

 

Debt

   Original/
Maximum
Balance      Current
Outstanding
Balance      Maturity
Date    

Existing Liens

Wells Fargo Line of Credit (unsecured)

  

          

LIBOR

     N/A         219,900,000         11/02/2012                                
                   400,000,000         219,900,000                             
                   

Notes Payable (unsecured)

  

          

2012

     50,000,000         50,000,000         06/01/2012              

2014

     150,000,000         150,000,000         06/15/2014              

2015

     150,000,000         150,000,000         12/15/2015              

2017

     250,000,000         250,000,000         10/15/2017              

Convertible

     172,500,000         138,700,000         09/20/2011 A            

Convertible

     234,035,000         223,035,000         06/17/2013 B                     
                            1,006,535,000         961,735,000                 
                               

Mortgages Payable (secured)

  

          

Wells Fargo

     21,000,000         18,693,263         07/01/2012      Barnes & Noble    591
South University Drive    Plantation    FL            Vacant Property    2240
East Sunrise Blvd.    Ft. Lauderdale    FL            Kash n’ Karry    1101
Bloomingdale Ave    Valrico    FL            Best Buy    6600 22nd Ave North   
St. Petersburg    FL            Bed Bath & Beyond    10050 West Broad Street   
Richmond    VA

John Hancock

     6,951,710         3,811,835         01/01/2017      Beautiful America Dry
Cleaners    12186 Lake Underhill Road    Orlando    FL            BJ’s Wholesale
Club    12190 Lake Underhill Rd.    Orlando    FL            CORA Rehabilitation
Clinics    12182 Lake Underhill Road    Orlando    FL            Jazzercise
Fitness Center    12188 Lake Underhill Road    Orlando    FL            Magic
China Café    12180 Lake Underhill Road    Orlando    FL            Pro Tip
Nails & Spa    12188 Lake Underhill Road    Orlando    FL

GE Capital

     662,500         351,563         04/01/2014      Jared Jewelers    8275 Red
Bug Lake Road    Oviedo    FL

GE Capital

     745,000         191,702         04/01/2019      Jared Jewelers    12656 N.
Tatum Blvd.    Phoenix    AZ

GE Capital

     537,500         180,690         04/01/2019      Jared Jewelers    2425 S.
Stemmons    Lewisville    TX

Conseco Mortgage Capital, Inc.

     1,015,084         587,734         09/01/2016      Rite Aid    357 East
Broadway    Monticello    NY                                      30,911,794   
     23,816,787                                                 

Construction Commitments

        20,349,000                                           

NNN RETAIL PROPERTIES FUND I, LLCC

     N/A         6,450,000         11/08/2011                                  
     

 

A

Maturity date represents the first put option date. The stated maturity date is
9/15/2026.

B

Maturity date represents the first put option date. The stated maturity date is
6/15/2028.

C

National Retail Properties, Inc. owns a 15% equity interest in the LLC and
guarantees 15% of the total balance outstanding of $43,000,000



--------------------------------------------------------------------------------

SCHEDULE 6.1. (g) - PART II

TOTAL LIABILITIES

 

Debt

   Outstanding
Balance  

Accrued expenses and other liabilities (04/30/2011)

     54,409,707            

Letters of Credit (Schedule 1.1(A))

     56,886            



--------------------------------------------------------------------------------

SCHEDULE 6.1(h)

Litigation

None



--------------------------------------------------------------------------------

SCHEDULE 6.1(r)

Affiliate Transactions

None



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

      

Multi

  

Concept

  

Street Address

  

City

  

State

  1          Golden Corral    322 U.S. Highway 27 South    Lake Placid    FL   2
         Checkers    2495 South Orange Ave.    Orlando    FL   3          Rallys
   3033 Cherry Street    Toledo    OH   4          KFC    641 Gravois Road   
Fenton    MO   5          Havertys Furniture    15701 U.S. Highway 19   
Clearwater    FL   6          Havertys Furniture    2000 Principal Row   
Orlando    FL   7          CVS    2806 Nogalitos Avenue    San Antonio    TX   8
         Office Depot    2501 E. Randol Mill Rd.    Arlington    TX   9         
OfficeMax    4540 Eastgate Blvd.    Cincinnati    OH   10          Barnes &
Noble    122 Brandon Town Cntr    Brandon    FL   11          Barnes & Noble   
960 S. Colorado Boulevard    Glendale    CO   12          CVS    815 S. Georgia
Ave    Amarillo    TX   13          Borders    101 Geoffrey Drive    Wilmington
   DE   14          Spirit Halloween Superstore    9750 West Broad Street   
Richmond    VA   15          OfficeMax    2255 W. Howard Street    Evanston   
IL   16       Multi    HomeGoods    13061 Fairlakes Shopping Center    Fairfax
   VA    Multi    Michaels    13061 Fairlakes Shopping Center    Fairfax    VA
   Multi    Old River Cabinets    13061 Fairlakes Shopping Center    Fairfax   
VA   17          Mattress Firm    8686 Florline Blvd.    Baton Rouge    LA   18
         Barnes & Noble    3981 Highway 9    Freehold    NJ   19          Rite
Aid    2981 Chapel Hill Road    Douglasville    GA   20          CVS    4406
Johnston Street    Lafayette    LA   21          OfficeMax    875 N. State Road
436    Altamonte Springs    FL   22          Pier I Imports    8535 Old Seward
Highway    Anchorage    AK   23          CVS    6951 Southeast 15th Street   
Midwest City    OK   24          Office Depot    9700 West Broad Street   
Richmond    VA   25          Borders    116 Bangor Mall Blvd.    Bangor    ME  
26          OfficeMax    19650 S. Dixie Highway    Cutler Bay    FL   27      
   Havertys Furniture    6500 North Davis Highway    Pensacola    FL   28      
   Dick’s Sporting Goods    23349 Eureka Road    Taylor    MI   29         
Dick’s Sporting Goods    5220 Campbell Boulevard    White Marsh    MD   30      
   Pier I Imports    2725 Germantown Parkway    Memphis    TN   31         
OfficeMax    2800 Power Inn Road    Sacramento    CA   32          OfficeMax   
1241 N. Davis Road    Salinas    CA   33          Shop ‘n Save    713 E. Eighth
Avenue    Homestead    PA   34          Roger & Marv’s    3401 80th Street   
Kenosha    WI   35          Riser Foods    5321 Warrensville Road    Maple
Heights    OH   36          Supervalu    459 Camden Road    Huntington    WV  
37          Top’s    5600 Martin Way    Lacey    WA   38          Barnes & Noble
   2619 Miamisburg-Centerville Road    Dayton    OH   39          CVS    4026 N.
Macarthur Blvd    Oklahoma City    OK   40          CVS    2412 N. Classen Blvd.
   Oklahoma City    OK   41          Vacant Property    3531-B Highway 20 SE   
Conyers    GA   42          Rite Aid    3531-A Highway 20 SE    Conyers    GA  
43          Barnes & Noble    1260 Churn Creek Road    Redding    CA   44      
   OfficeMax    1270 Churn Creek Road    Redding    CA   45          Shoes on a
Shoestring    10030 Coors Blvd.    Albuquerque    NM   46          Best Buy   
445 Howe Avenue    Cuyahoga Falls    OH   47          Pier I Imports    401
Towne Center Blvd.    Sanford    FL   48          Best Buy    1200 Rockville
Pike    Rockville    MD   49          Best Buy    13058 Fair Lakes Parkway   
Fairfax    VA   50          Barnes & Noble    2774 Germantown Parkway    Memphis
   TN   51          Office Depot    423 Central Park Avenue    Hartsdale    NY



--------------------------------------------------------------------------------

  52          CVS    2220 Cross Timbers Road    Flower Mound    TX   53         
Sports Authority    4088 Cattleman Rd    Sarasota    FL   54       Multi   
Bealls    4084 Cattleman Road    Sarasota    FL    Multi    LA Fitness    4088
Cattleman Road    Sarasota    FL   55          Vacant Property    880 West S.R.
436    Altamonte Springs    FL   56          Ashley Furniture    880 W. SR 436
   Altamonte Springs    FL   57          OfficeMax    2075 Seventh St. West   
Kelso    WA   58          CVS    900 W. Pioneer Pkwy    Arlington    TX   59   
      CVS    390 Limit Street    Leavenworth    KS   60          Robb & Stucky
   13170 S. Cleveland Ave.    Ft. Myers    FL   61          Sports Authority   
6760 Winchester Drive    Memphis    TN   62          Rite Aid    2745 Washington
Road    Augusta    GA   63          Rite Aid    6690 Highway 85    Riverdale   
GA   64          Havertys Furniture    4510 Mitchellville    Bowie    MD   65   
      Petco    2901 32nd Avenue South    Grand Forks    ND   66          KARM
Home Store    2908 Knoxville Center Drive    Knoxville    TN   67         
Wendy’s    2750 Power Inn Road    Sacramento    CA   68          OfficeMax   
2533 Wards Road    Lynchburg    VA   69          Rite Aid    1131 Green St   
Warner Robins    GA   70          Best Buy    430 Home Drive    Pittsburg    PA
  71          Vacant Property    200 East Bellis Fair Parkway    Bellingham   
WA   72          Vacant Property    31858 Pacific Highway South    Federal Way
   WA   73       Multi    AT&T    9940 Waterstone Blvd.    Cincinnati    OH   
Multi    Vitamin Shoppe, The    9950 Waterstone Blvd.    Cincinnati    OH   74
         Sports Authority    4900 W. Kennedy Blvd.    Tampa    FL   75         
OfficeMax    10600 US Highway 441    Leesburg    FL   76          Sports
Authority    11700 Chenal Parkway    Little Rock    AR   77          7-Eleven   
17621 Bruce B. Downs Blvd.    Tampa    FL   78          Michaels    104 Allan
Wood Road    Plymouth Meeting    PA   79          7-Eleven    2400 Land O’ Lakes
Blvd    Land O’ Lakes    FL   80          Barnes & Noble    200 West Route 70   
Marlton    NJ   81          A.C. Moore Arts & Crafts, Inc.    550 Mount Pleasant
Avenue    Dover    NJ   82          OfficeMax    7255 SW Dartmouth Street   
Tigard    OR   83          Food 4 Less    1320 E. 30th Street    Chula Vista   
CA   84          Heilig-Meyers/The Room Store    809 N. Point Blvd    Baltimore
   MD   85          Ace Hardware and Lighting    569 Latham Drive    Bourbonnais
   IL   86          Heilig-Meyers/The Room Store    7425 N. Ritchie Highway   
Glen Burnie    MD   87          Heilig-Meyers/The Room Store    4350 Branch Ave.
   Marlow Heights    MD   88          Heilig-Meyers/The Room Store    226
Pauline Drive    York    PA   89          OfficeMax    1429 State Route 16   
Griffin    GA   90          Dollar General    6760 Winchester Road    Memphis   
TN   91          Mi Pueblo Foods    1731 E. Bayshore Rd    Palo Alto    CA   92
         Bed Bath & Beyond    7340 W. Bell Road    Glendale    AZ   93         
Spencer’s Air Conditioning & Appliance    7346 West Bell Road    Glendale    AZ
  94          Pier I Imports    1819 Norman Drive    Valdosta    GA   95      
   Rite Aid    4927 Homeville Road    West Mifflin    PA   96          Kash n’
Karry    750 Martin Luther King Blvd., W    Seffner    FL   97          Fresh
Market    4120 Northwest 16th Boulevard    Gainesville    FL   98         
Vacant Property    4057 Cattleman Road    Sarasota    FL   99          Ross
Dress for Less    340 West Kettleman Lane    Lodi    CA   100          Vacant
Property    2365 Hwy 43    Winfield    AL   101          CVS    7107 North Oak
Trafficway    Gladstone    MO   102          Value City Furniture    5240
Campbell Blvd.    White Marsh    MD   103          Home Decor    6756 Winchester
Road    Memphis    TN   104          Rite Aid    3807 Lincoln Highway   
Thorndale    PA   105          Rite Aid    120 South Mill Road    Kennett Square
   PA   106          Int’l House of Pancakes    1421 S. Air Depot    Midwest
City    OK   107          Lowe’s    430 S. Germantown Parkway    Memphis    TN  
108          Rite Aid    7601 Granby Street    Norfolk    VA



--------------------------------------------------------------------------------

109       Best Buy    1730 S. Colorado Blvd.    Denver    CO 110      
Applebee’s    14830 Manchester Road    Ballwin    MO 111       Arby’s    393 S.
8th Street    Colorado Springs    CO 112       Arby’s    1825 Washington Road   
Thomson    GA 113       Arby’s    9747 E. M-36    Whitmore Lake    MI 114      
Arby’s    1840 Columbus Ave    Washington Courthouse    OH 115       Vacant
Property    1340 Augusta West Parkway    Augusta    GA 116       Babies “R” Us
   14450 E. US Highway 40    Independence    MO 117       Season’s 52    1770
East Higgins Road    Schaumburg    IL 118       Wherehouse Music    179 State
Farm Parkway Drive    Homewood    AL 119       TitleMax    5376 Highway 90 W   
Mobile    AL 120       Vacant Property    535 Schillinger Road South    Mobile
   AL 121       Vacant Property    1429 Thompson Bridge Road    Gainesville   
GA 122       Vacant Property    201 Smith Road    Glasgow    KY 123       BMW   
3264 Commerce Ave.    Duluth    GA 124       Vacant Property    7450 W. Chandler
Blvd.    Chandler    AZ 125       Boston Market    1873 S. Randall Road   
Geneva    IL 126       Boston Market    7360 West 159th Street    Orland Park   
IL 127       Boston Market    4125 E. Court    Burton    MI 128       Boston
Market    43363 Cresent Blvd.    Novi    MI 129       Donato’s    960 N. Court
Street    Medina    OH 130       Boston Market    26440 Lorain Road    N.
Olmsted    OH 131       Boston Market    1997 Niles-Cortland Road    Warren   
OH 132       Burger King    401 Southpark Blvd.    Colonial Heights    VA 133   
   Champps    7955 North Pointe Parkway    Alpharetta    GA 134       Claim
Jumper    1536 Baseline Rd.    Tempe    AZ 135       Claim Jumper    250 Harding
Blvd.    Roseville    CA 136       Hog Pit    6910 E Tanque Verde Rd    Tucson
   AZ 137       El Tapatio Grill    100 Duo Drive    Hammond    LA 138      
Fazoli’s    4000 E. Wilder Rd.    Bay City    MI 139       Golden Corral    815
Providence Road    Brandon    FL 140       Golden Corral    11801 56th Street
North    Temple Terrace    FL 141       The Snooty Fox    7364 Wooster Pike   
Cincinnati    OH 142       Hooters    13606 Bruce B. Downs Blvd.    Tampa    FL
143       Billy Bob’s    3150 NE Division Road    Gresham    OR 144       Keg
Steakhouse    18110 Alderwood Mall Parkway    Lynnwood    WA 145       Keg
Steakhouse    2212 W. Mildred Street    Tacoma    WA 146       KFC    1234 State
Ave. Northeast    Marysville    WA 147       Vacant Property    26855 Greenfield
Road    Southfield    MI 148       Carvers    1535 Miamisburg-Centerville Road
   Centerville    OH 149       Pizza Hut    1605 S. Hwy 21 Bypass    Monroeville
   AL 150       Popeye’s    2330 Ronald Reagan Parkway    Snellville    GA 151
      Vacant Property    7520 High Cross Road    Columbus    OH 152       Rite
Aid    1310 Springhill Ave.    Mobile    AL 153       Rite Aid    25801 Perdido
Beach Blvd.    Orange Beach    AL 154       Tully’s    1449 French Road   
Cheektowaga    NY 155       Schlotzsky’s Deli    4445 E. Thomas Road    Phoenix
   AZ 156       Taco Bell (Non Southern Bells)    2660 W. Thunderbird    Phoenix
   AZ 157       Schlotzsky’s Deli    10070 N. 90th Street    Scottsdale    AZ
158       Muchas Gracias Mexican Restaurant    4940 Commercial St.    Salem   
OR 159       Carl’s Jr.    13920 Sprague Ave.    Spokane    WA 160       Vacant
Property    8225 Dix Ellis Trail    Jacksonville    FL 161       Vacant Property
   7020 East 21st Street    Indianapolis    IN 162       Taco Bell (Non Southern
Bells)    3453 N. Pine Ave.    Ocala    FL 163       Taco Bell (Non Southern
Bells)    50 Williamson Blvd.    Ormond Beach    FL 164       Texas Roadhouse   
2870 North Ave.    Grand Junction    CO 165       Texas Roadhouse    10310 Grant
Street    Thornton    CO 166       Goodfellas Restaurant    3805 Eastern Blvd.
   Montgomery    AL 167       United Trust Bank    8028 S. Harlem Ave.   
Bridgeview    IL



--------------------------------------------------------------------------------

168    Multi    Manny’s Barber Shop    811 W. University Drive    Mesa    AZ   
Multi    Vacant Property    811 W. University Drive    Mesa    AZ 169    Multi
   H&R Block    2708 N. Illinois    Swansea    IL    Multi    Swansea Quick Cash
   2708 N. Illinois    Swansea    IL    Multi    Vacant Property    2708 N.
Illinois    Swansea    IL 170       Buffalo Wild Wings    5400 Highway 421   
Michigan City    IN 171    Multi    Fantastic Sams    8755 Columbine Rd.    Eden
Prairie    MN    Multi    Shek’s Chinese Express    8755 Columbine Rd.    Eden
Prairie    MN    Multi    Subway    8755 Columbine Rd.    Eden Prairie    MN   
Multi    Vacant Property    8755 Columbine Rd.    Eden Prairie    MN 172      
Enterprise Rent-A-Car    1437 College Road    Wilmington    NC 173      
Whataburger    3531 New Mexico State Hwy 528    Albuquerque    NM 174      
Jared Jewelers    3001 Turner Hill Rd.    Lithonia    GA 175       Jared
Jewelers    2206 W. Brandon Blvd.    Brandon    FL 176       Hy-Vee    201 North
Belt Hwy.    St. Joseph    MO 177       Sports Authority    931 US Highway 1   
Iselin    NJ 178       Vacant Property    2393 N Hwy 67    Florissant    MO 179
      Vacant Property    9105 Hickory Flat Highway    Woodstock    GA 180      
Amoco    13691 SW 152nd Street    Miami    FL 181       Winn-Dixie    5750
Milgen Road    Columbus    GA 182       Certified Auto Sales    5200 Alameda
Blvd Albuquerque    Albuquerque    NM 183       Bed Bath & Beyond    1118 Joe
Mann Drive    Midland    MI 184       Humana    2900 N. University Drive   
Sunrise    FL 185       Char-Hut    2601 N. University Drive    Sunrise    FL
186       Kohl’s    Hough Rd and Cox Creek Pkwy    Florence    AL 187      
Vacant Property    3189 Buford Drive NE    Buford    GA 188       Thomasville   
3189 Buford Drive NE    Buford    GA 189       Stone Mountain Chevrolet    4400
Stone Mountain Highway    Lilburn    GA 190       Rite Aid    310 South Pearl
Street    Albany    NY 191    Multi    Easyhome    101 Saratoga Street    Cohoes
   NY    Multi    Family Dollar    101 Saratoga Street    Cohoes    NY    Multi
   China 1    101 Saratoga Street    Cohoes    NY    Multi    Subway    101
Saratoga Street    Cohoes    NY    Multi    Vacant Property    101 Saratoga
Street    Cohoes    NY    Multi    Vacant Property    101 Saratoga Street   
Cohoes    NY 192       Family Dollar    424 Lower Main Street    Hudson Falls   
NY 193       Vacant Property    76 Main Street    Hudson Falls    NY 194      
Rite Aid    90 West Avenue    Saratoga Springs    NY 195       Vacant Property
   93 Montcalm Street    Ticonderoga    NY 196    Multi    Family Dollar    201
Henry Johnson Blvd.    Albany    NY    Multi    Subway    201 Henry Johnson
Blvd.    Albany    NY 197       Rite Rug    2165 Morse Road    Columbus    OH
198    Multi    Office Depot    2651 East Franklin Boulevard    Gastonia    NC
   Multi    Vacant Property    2651 East Franklin Boulevard    Gastonia    NC
199       United Rentals    8080 Carder Court    Littleton    CO 200      
United Rentals    4300 118th Avenue North    Clearwater    FL 201       United
Rentals    1926 SE Frontage Road    Fort Collins    CO 202       United Rentals
   5101 West Reno Avenue    Oklahoma City    OK 203       United Rentals    620
Eckel Road    Perrysburg    OH 204       Advance Auto Parts    11705 NW 7th Ave
   Miami    FL 205    Multi    Dr. Clean Dry Cleaners    143 Broadway   
Monticello    NY    Multi    Family Dollar    353 East Broadway    Monticello   
NY 206       Vacant Land    Hough Rd and Cox Creek Pkwy    Florence    AL 207   
   Pep Boys    909 West Loop North    Houston    TX 208       Best Buy    116
Grand Regency Boulevard    Brandon    FL 209       CVS    3031 NW 23rd St   
Oklahoma City    OK 210       PetSmart    6555 West Grand Boulevard    Chicago
   IL 211       Hobby Lobby    2700 Elida Road    Lima    OH 212       Rite Aid
   2820 Columbia Pike    Arlington    VA



--------------------------------------------------------------------------------

213       Jared Jewelers    7520 W. Bell Road    Glendale    AZ 214       Jared
Jewelers    5011 Monroe Street    Toledo    OH 215       Amoco    2300 Nob Hill
Road    Sunrise    FL 216       Food Fast    200 S. Third    Mabank    TX 217   
   Food Fast    6424 S. Broadway    Tyler    TX 218       Jo-Ann etc    5625 So.
Padre Island Drive    Corpus Christi    TX 219    Multi    Black Fox Beauty
Supply    5625-A So. Padre Island Drive    Corpus Christi    TX    Multi   
Spec’s Liquor and Fine Foods    5625-A So. Padre Island Drive    Corpus Christi
   TX 220       Dollar Tree    3141 Broadway Blvd    Garland    TX 221      
Barnes & Noble    7626 Westheimer Road    Houston    TX 222       Babies “R” Us
   1501 West Arbrook    Arlington    TX 223    Multi    Fallas Paredes    1455
West Arbrook    Arlington    TX    Multi    Vacant Property    1455 West Arbrook
   Arlington    TX 224       CVS    2500 W. Park Row Dr.    Pantego    TX 225   
   CVS    1496 FM Rd    Lewisville    TX 226       CVS    3350 Forest Hill
Circle    Forest Hill    TX 227       CVS    2510 Walnut St    Garland    TX 228
      Michaels    2705 Grapevine Mills Parkway    Grapevine    TX 229    Multi
   Dollar Tree    811 E. Highway 190    Copperas Cove    TX    Multi    GymKix
   815 E. Highway 190    Copperas Cove    TX 230       Hastings    4501 North
Street    Nacogdoches    TX 231       Anna’s Linens    1104 South Expressway 83
   Harlingen    TX 232       Academy    6250 Eastex Freeway    Beaumont    TX
233       Academy    8236 S. Gessner Road    Houston    TX 234       Academy   
5500 Spencer Highway    Pasadena    TX 235    Multi    Tractor Supply Co.   
1920 West Wheeler Avenue    Aransas Pass    TX    Multi    Vacant Property   
1920 West Wheeler Avenue    Aransas Pass    TX 236       Vacant Property   
11330 W. Leopard St.    Corpus Christi    TX 237       Susser    4525 Ayers
Street    Corpus Christi    TX 238    Multi    Jin’s Asian Cafe    2280 Highway
36 South    Sealy    TX    Multi    Palais Royale    2280 Hwy 36 S.    Sealy   
TX    Multi    Vacant Property    2202 Hwy 36 S    Sealy    TX 239       CVS   
7102 Campbell Rd    Dallas    TX 240       Vacant Property    1150 East Main   
Alice    TX 241       Vacant Property    830 S. 14th Street    Kingsville    TX
242       Johnny Carino’s    3805 I-10    S. Beaumont    TX 243       Johnny
Carino’s    595 East Round Grove Road    Lewisville    TX 244       Johnny
Carino’s    6821 Slide Road    Lubbock    TX 245       Champps    855 West John
W. Carpenter Freeway    Irving    TX 246       Denny’s (Co. Owned)    2210
Highway 71 South    Columbus    TX 247       Golden Corral    11917 E. Northwest
Highway    Dallas    TX 248       Vacant Property    3205 Interstate 70 Business
Loop    Clifton    CO 249       Jared Jewelers    11230 Midlothian Turnpike   
Richmond    VA 250       Stop N Go    2475 W. Tarrant Road    Grand Prairie   
TX 251       Stop N Go    1201 N. Little School Road    Kennedale    TX 252   
   TGI Friday’s    5217 S. Padre Island Drive    Corpus Christi    TX 253      
Jared Jewelers    7400 FM 1960 Road West    Houston    TX 254       Reliable
Life Insurance    12115 Lackland Rd.    St. Louis    MO 255       Gander
Mountain    10300 West Interstate 40    Amarillo    TX 256       United Rentals
   8221 Highway 225    La Porte    TX 257       United Rentals    5345 South
General Bruce Drive    Temple    TX 258       United Rentals    524 Avenue K   
Plano    TX 259       United Rentals    1350 South Loop 12    Irving    TX 260
      United Rentals    609 North Bell    Cedar Park    TX 261       United
Rentals    1706 North Interstate-35 East    Carrollton    TX 262       Orlando
Metro Gymnastics    1501 South Alafaya Trail    Orlando    FL 263       United
Rentals    5930 East Loop 820 South    Ft. Worth    TX 264       United Rentals
   5930 East Loop 820 South    Ft. Worth    TX 265       Majestic Liquors   
1111 Jacksboro Hwy    Ft. Worth    TX 266       Majestic Liquors    5600 East
I-20    Ft. Worth    TX



--------------------------------------------------------------------------------

267       Majestic Liquors    6801 Randol Mill    Ft. Worth    TX 268      
Majestic Liquors    1200 Eastchase Pkwy    Ft. Worth    TX 269       Majestic
Liquors    3500 Ft. Worth hwy    Hudson Oaks    TX 270       Majestic Liquors   
7530 State Hwy 155    Coffee City    TX 271       Ziebart    1955 E. County Rd.
D    Maplewood    MN 272       Ziebart    6754 Pearl Rd.    Middleburg Heights
   OH 273       Merchant’s Tires    1141 Bladensburg Road    Washington    DC
274       Merchant’s Tires    13776 Warwick Blvd.    Newport News    VA 275   
   Merchant’s Tires    201 W. Mercury Blvd.    Hampton    VA 276      
Merchant’s Tires    7400 N. Military    Norfolk    VA 277       Merchant’s Tires
   379 Hungerford Drive    Rockville    MD 278       Ashley Furniture    7375
Jefferson Blvd    Louisville    KY 279       Academy    1915 Mallory Lane   
Franklin    TN 280       American Payday Loans    3148 SE 14th Street    Des
Moines    IA 281       Carl’s Jr.    1972 N. Alma School Road    Chandler    AZ
282       Carl’s Jr.    3790 West Ina Road    Tucson    AZ 283       Gate
Petroleum    3699 Concord Pkwy S.    Concord    NC 284       Gate Petroleum   
760 N. Wesleyan Blvd    Rocky Mount    NC 285       Goodyear Truck & Tire   
5941 N. Air Cap Drive    Park City    KS 286       Int’l House of Pancakes   
2402 SE Delaware Ave    Ankeny    IA 287       Jack in the Box    4960 Dallas
Parkway    Plano    TX 288       Kum & Go    12011 Blondo Street    Omaha    NE
289       Perkins Restaurant    2425 E. Euclid Ave    Des Moines    IA 290      
Perkins Restaurant    2000 McKinley Ave    Des Moines    IA 291       Perkins
Restaurant    4601 Merle Hay Road    Des Moines    IA 292       Perkins
Restaurant    1505 W 19th Street    Newton    IA 293       Perkins Restaurant   
8601 Hickman Road    Urbandale    IA 294       SOAKS Express Wash    2410 SE
Delaware Avenue    Ankeny    IA 295       QuikTrip    5770 Brookhollow Pwy   
Norcross    GA 296       QuikTrip    5095 Oakbrook Pkwy    Norcross    GA 297   
   QuikTrip    6140 Jimmy Carter Blvd    Norcross    GA 298       QuikTrip   
11700 Haynes Bridge Road    Alpharetta    GA 299       QuikTrip    897 West
Ridge Road    Gainesville    GA 300       QuikTrip    1470 Towne Lake Pkwy   
Woodstock    GA 301       QuikTrip    1501 E. Grand Avenue    Des Moines    IA
302       QuikTrip    3941 S.E. 14th    Des Moines    IA 303       QuikTrip   
5169 Merle Hay Road    Johnston    IA 304       QuikTrip    4600 Merle Hay Road
   Urbandale    IA 305       QuikTrip    11925 University Ave    Clive    IA 306
      QuikTrip    15650 W. 135th Street    Olathe    KS 307       QuikTrip   
4020 South Meridian    Wichita    KS 308       QuikTrip    6011 West Central   
Wichita    KS 309       QuikTrip    800 NE Woods Chapel Road    Lee’s Summit   
MO 310       QuikTrip    850 McNutt Road    Herculaneum    MO 311       QuikTrip
   16505 E. Admiral Place    Tulsa    OK 312       Qwest Corporation Service
Center    Highway 9 & Ridgewood Drive    Decorah    IA 313       Qwest
Corporation Service Center    1550 Blairsferry Road    Cedar Rapids    IA 314   
   Walgreens    1424 S. Yale Ave    Tulsa    OK 315       AmerUs Group Warehouse
   845 6th Avenue    Des Moines    IA 316       Zio’s Italian Kitchen    14150
E. Iliff Avenue    Aurora    CO 317       Jacobson Industrial    1321 E. Euclid
Ave.    Des Moines    IA 318       United Rentals    1201 Lake Washington Road
   Melbourne    FL 319       Majestic Liquors    1150 East Highway 377   
Granbury    TX 320       TitleMax    2151 W. Northwest Highway    Dallas    TX
321       Vacant Property    7560 Greenville Ave.    Dallas    TX 322      
Jo-Ann etc    5610 Suemandy Road    St. Peters    MO 323       Pantry (Lil’
Champ)    1515 N. Main Street    Gainesville    FL 324       Chili’s    2592 N.
Columbia Street    Milledgeville    GA 325       Chili’s    1635-A Springdale
Drive    Camden    SC



--------------------------------------------------------------------------------

326       Vacant Property    10899 Lincoln Trail    Fairview Heights    IL 327
      Amscot    8231 W. Hillsborough Ave.    Tampa    FL 328       Vacant
Property    3256 W State Rd.    Olean    NY 329    Multi    Famous Footwear   
1776 DeMille Rd    Lapeer    MI    Multi    Rue 21    1768 DeMille Rd    Lapeer
   MI    Multi    Sally Beauty Supply    1750 DeMille Rd    Lapeer    MI   
Multi    MC Sports    1750 DeMille Rd    Lapeer    MI 330    Multi   
Continental Rental    1818 DeMille Blvd.    Lapeer    MI    Multi    Great Clips
   1824 DeMille Road    Lapeer    MI    Multi    Diamond Communication    1828
DeMille Blvd.    Lapeer    MI    Multi    Vacant Property    1842 DeMille Blvd.
   Lapeer    MI    Multi    Vacant Property    1836 DeMille Road    Lapeer    MI
331       Guitar Center    1641 W. County Rd. B-2    Roseville    MN 332      
Wherehouse Music    13907 E. US Hwy 40    Independence    MO 333    Multi   
Fresenius Medical Care    8925 Highway 6 North    Houston    TX    Multi   
Health Source Chiropractic    8925 Highway 6 North    Houston    TX 334    Multi
   Hollywood Feed    1250 E. County Line Rd    Ridgeland    MS    Multi   
Wireless Wizard    1250 E. County Line Rd    Ridgeland    MS 335       Tony’s
Tires    2392 E. South Blvd    Montgomery    AL 336       Buybacks Entertainment
   3263 Ambassador Caffrey Pkwy    Lafayette    LA 337       REB Oil    720 S.
Federal Hwy    Deerfield Beach    FL 338       REB Oil    2758 US 27 South   
Lake Placid    FL 339       Susser (Stripes)    1400 Military Road   
Brownsville    TX 340       Susser (Stripes)    1991 FM 802    Brownsville    TX
341       Susser (Stripes)    1998 Alton Gloor Blvd    Brownsville    TX 342   
   Susser (Stripes)    3595 West Alton Gloor Blvd    Brownsville    TX 343      
Susser (Stripes)    3755 Boca Chica Boulevard    Brownsville    TX 344      
Susser (Stripes)    3500 FM 802    Brownsville    TX 345       Susser (Stripes)
   6106 Padre Island Highway    Brownsville    TX 346       Susser (Stripes)   
7401 Padre Island Highway    Brownsville    TX 347       Susser (Stripes)    850
Old Port Isabel Road    Brownsville    TX 348       Susser (Stripes)    10361
So. Padre Island Drive    Corpus Christi    TX 349       Susser (Stripes)   
14901 Northwest Blvd    Corpus Christi    TX 350       Susser (Stripes)    15233
S. Padre Island Drive    Corpus Christi    TX 351       Susser (Stripes)    6002
Ayers Street    Corpus Christi    TX 352       Susser (Stripes)    616 N. Daniel
Salinas Boulevard    Donna    TX 353       Susser (Stripes)    4218 S. McColl
Road    Edinburg    TX 354       Susser (Stripes)    500 East Rice St   
Falfurias    TX 355       Susser (Stripes)    100 W Riley (Hwy 44)    Freer   
TX 356       Susser (Stripes)    1900 N. Highway 37    George West    TX 357   
   Susser (Stripes)    202 North Ed Carey Drive    Harlingen    TX 358      
Susser (Stripes)    2423 E. Tyler Ave    Harlingen    TX 359       Susser
(Stripes)    3201 East Harrison Avenue    Harlingen    TX 360       Susser
(Stripes)    101 East Expressway 83    La Feria    TX 361       Susser (Stripes)
   101 W. Del Mar Blvd.    Laredo    TX 362       Susser (Stripes)    1200 E.
Del Mar Blvd    Laredo    TX 363       Susser (Stripes)    2501 E Del Mar   
Laredo    TX 364       Susser (Stripes)    602 Prada Machin Drive    Laredo   
TX 365       Susser (Stripes)    8612 McPherson Avenue    Laredo    TX 366      
Susser (Stripes)    9304 FM 1472    Laredo    TX 367       Susser (Stripes)   
4236 S.E. Lee Blvd.    Lawton    OK 368       Susser (Stripes)    4712 Military
Hwy    McAllen    TX 369       Susser (Stripes)    2400 Hwy 83 E    Mission   
TX 370       Susser (Stripes)    2900 W 3 Mile Road    Mission    TX 371      
Susser (Stripes)    7900 North Expressway    Olmito    TX 372       Susser
(Stripes)    1521 W. Ridge Road    Pharr    TX 373       Susser (Stripes)   
1621 W. Sam Houston Street    Pharr    TX 374       Susser (Stripes)    7401 S.
Jackson Road    Pharr    TX 375       Susser (Stripes)    1685 West Highway 100
   Port Isabel    TX



--------------------------------------------------------------------------------

376       Susser (Stripes)    1650 Wildcat Drive    Portland    TX 377      
Susser (Stripes)    435 West Highway 281    Progreso    TX 378       Susser
(Stripes)    6240 South Highway 77    Riviera    TX 379       Susser (Stripes)
   331 Padre Blvd.    South Padre Island    TX 380       Susser (Stripes)   
2500 West Expressway 83    San Benito    TX 381       Susser (Stripes)    1701
N. Raul Longoria    San Juan    TX 382       Susser (Stripes)    2200 SW Parkway
   Wichita Falls    TX 383       Susser (Stripes)    3601 Callfield Road   
Wichita Falls    TX 384       Susser (Stripes)    5376 Kell Blvd    Wichita
Falls    TX 385       Susser (Stripes)    2305 FM 511    Brownsville    TX 386
      Susser (Stripes)    2684 W. Alton Gloor Blvd    Brownsville    TX 387   
   Susser (Stripes)    15302 S. Padre Island Drive    Corpus Christi    TX 388
      Susser (Stripes)    1218 W. Canton Road    Edinburg    TX 389       Susser
(Stripes)    702 East US Hwy 281    Los Indios    TX 390       Susser (Stripes)
   3901 N. Ware Road    McAllen    TX 391       Susser (Stripes)    2195 West
Hwy 77    San Benito    TX 392       Susser (Stripes)    101 W. Nolana Loop   
San Juan    TX 393       Chili’s    2505 Broad Street    Sumter    SC 394      
Amscot    5912 South Orange Blossom Trail    Orlando    FL 395       Amscot   
5901 S. John Young Parkway    Orlando    FL 396       Kwik Pik    12996 Main Rd.
   Newstead    NY 397       Kwik Pik    2 East Main Street    Canisteo    NY 398
      Furr’s Family Dining    Griggs Avenue    Las Cruces    NM 399       Amscot
   4445 Silver Star Road    Orlando    FL 400       Pantry (Lil’ Champ)    6820
Maricamp Road    Ocala    FL 401       Amscot    2033 Americana Blvd    Orlando
   FL 402       Southern Bells (Taco Bell)    1105 25th Street    Columbus    IN
403       Southern Bells (Taco Bell)    3132 E. Wabash Ave.    Terre Haute    IN
404       Southern Bells (Taco Bell)    6327 E. 82nd Street    Indianapolis   
IN 405       Southern Bells (Taco Bell)    6215 Crawfordsville Road    Speedway
   IN 406       Southern Bells (Taco Bell)    3636 US Highway 41    Terre Haute
   IN 407       Southern Bells (Taco Bell)    2326 N. 6th Street    Vincennes   
IN 408       Southern Bells (Taco Bell)    4260 Frederica    Ownesboro    KY 409
      Southern Bells (Taco Bell)    3520 Jonathan Moore Pike    Columbus    IN
410       Southern Bells (Taco Bell)    1321 Morgan Ave    Evansville    IN 411
      Southern Bells (Taco Bell)    1621 E. State Road 44    Shelbyville    IN
412       Southern Bells (Taco Bell)    1805 N. Lincoln Street    Greensburg   
IN 413       Southern Bells (Taco Bell)    2999 W. 16th Street    Bedford    IN
414       Southern Bells (Taco Bell)    21 N. Madison Square Ave.   
Madisonville    KY 415       Southern Bells (Taco Bell)    11425 Allisonville
Road    Fishers    IN 416       Southern Bells (Taco Bell)    4422 W. Lloyd
Expressway    Evansville    IN 417       Southern Bells (Taco Bell)    2408 W.
Maryland Street    Evansville    IN 418       Southern Bells (Taco Bell)    5712
W. 86th Street    Indianapolis    IN 419       KFC    1201 Covert Ave.   
Evansville    IN 420       Vacant Land    Ronald Reagan Blvd and 17-92   
Longwood    FL 421       Pantry (Shop-a-Snak)    580 14th Street South   
Bessemer    AL 422       Pantry (Shop-a-Snak)    16725 Highway 280    Chelsea   
AL 423       Pantry (Shop-a-Snak)    613 Highway 78 E    Jasper    AL 424      
Pantry (Shop-a-Snak)    2677 Valleydale Road    Birmingham    AL 425      
Pantry (Shop-a-Snak)    1503 11th Ave South    Birmingham    AL 426       Pantry
(Shop-a-Snak)    3640 Lorna Road    Birmingham    AL 427       Pantry
(Shop-a-Snak)    701 Key Drive    Birmingham    AL 428       Pantry
(Shop-a-Snak)    400 Greensprings Parkway    Homewood    AL 429       Pantry
(Shop-a-Snak)    2501 John Hawkins Parkway    Hoover    AL 430       Pantry
(Shop-a-Snak)    7245 Skyland Blvd. East    Tuscaloosa    AL 431       Pantry
(Shop-a-Snak)    2400 McFarland Blvd.    Tuscaloosa    AL 432       Pantry
(Shop-a-Snak)    615 University Blvd.    Tuscaloosa    AL 433       Pantry
(Shop-a-Snak)    199 Main Street    Trussville    AL 434       Pantry
(Shop-a-Snak)    2195 Highway 150    Hoover    AL



--------------------------------------------------------------------------------

435       Road Ranger    172 S. Bell School Road    Rockford    IL 436      
Road Ranger    2900 S. Grand Ave    Springfield    IL 437       Road Ranger   
1734 Sycamore Road    Dekalb    IL 438       Road Ranger    2406 Bell School
Road    Cherry Valley    IL 439       Road Ranger    2405 N. 22nd Street   
Decatur    IL 440       Road Ranger    2001 N. State Street    Belvidere    IL
441       Road Ranger    100 Plaza Drive    Elk Run Heights    IA 442       Road
Ranger    3752 Camp Butler Road    Springfield    IL 443       Road Ranger   
102 East Wood Drive    Oakdale    WI 444       Road Ranger    2151 Ripley Street
   Lake Station    IN 445       Road Ranger    2762 County Highway N    Cottage
Grove    WI 446       Road Ranger    990 W. SR 42    Brazil    IN 447       Road
Ranger    2705 12th Street    Mendota    IL 448       Road Ranger    3429 N Main
Street    Rockford    IL 449       Furr’s Family Dining    51 S. Pantano Road   
Tucson    AZ 450       Pull-A-Part    309 Sand Bar Ferry Rd.    Augusta    GA
451       Pull-A-Part    4416 Buford Highway    Norcross    GA 452      
Pull-A-Part    1540 Henrico Road    Conley    GA 453       Pull-A-Part    7114
Centennial Blvd.    Nashville    TN 454       Pull-A-Part    1900 Vanderbilt Rd.
   Birmingham    AL 455       Pull-A-Part    6024 N. Tryon St.    Charlotte   
NC 456       Pull-A-Part    6825 Recovery Rd.    Louisville    KY 457      
Pull-A-Part    4401 Peters Road    Harvey    LA 458       Pull-A-Part    5813
Old Rutledge Pk    Knoxville    TN 459       Pull-A-Part    249 Galbert Road   
Lafayette    LA 460       Pull-A-Part    4433 West 130th Street    Cleveland   
OH 461       Pantry (Kangaroo Express)    7249 US Hwy 15-501    Carthage    NC
462       Pantry (Kangaroo Express)    2120 Juniper Lake Road    West End    NC
463       Pantry (Kangaroo Express)    1513 E. 11th Street    Siler City    NC
464       Pantry (Kangaroo Express)    4470 NC Hwy 87S    Sanford    NC 465   
   Pantry (Kangaroo Express)    2206 Jefferson Davis Hwy    Sanford    NC 466   
   Pantry (Kangaroo Express)    5198 SE Abshier Blvd.    Belleview    FL 467   
   Pantry (Kangaroo Express)    2517 South 3rd Street    Jacksonville    FL 468
      Pantry (Kangaroo Express)    10550 San Jose Blvd    Jacksonville    FL 469
      Denny’s (Franchisee)    310 S. Shackleford Drive    Little Rock    AR 470
      Denny’s (Franchisee)    4300 S. University Avenue    Little Rock    AR 471
      Denny’s (Franchisee)    5000 Oracle Road    Tucson    AZ 472       Denny’s
(Franchisee)    2060 Bascom Avenue    Campbell    CA 473       Denny’s
(Franchisee)    600 Carson Plaza Drive    Carson    CA 474       Denny’s
(Franchisee)    4747 Pacific Highway    Stockton    CA 475       Denny’s
(Franchisee)    1450 Harrison Road    Colorado Springs    CO 476       Denny’s
(Franchisee)    8125 N. Academy Blvd.    Colorado Springs    CO 477      
Denny’s (Franchisee)    3600 N. Freeway    Pueblo    CO 478       Denny’s
(Franchisee)    111 Elm Street    Enfield    CT 479       Denny’s (Franchisee)
   1298 Silas Deane Highway    Wethersfield    CT 480       Denny’s (Franchisee)
   7405 W. 4th Ave    Hialeah    FL 481       Denny’s (Franchisee)    5825 NW
36th Street    Virginia Gardens    FL 482       Denny’s (Franchisee)    1450
Miami Gardens Dr NE    N. Miami    FL 483       Denny’s (Franchisee)    2671 N.
Federal Highway    Pompano Beach    FL 484       Denny’s (Franchisee)    2580
Airport Way    Boise    ID 485       Denny’s (Franchisee)    4310 Yellowstone
Avenue    Chubbuck    ID 486       Denny’s (Franchisee)    607 Nampa Boulevard
   Nampa    ID 487       Denny’s (Franchisee)    17 W. Algonquin Road   
Arlington Heights    IL 488       Denny’s (Franchisee)    522 Ramada Blvd.   
Collinsville    IL 489       Denny’s (Franchisee)    6288 E. 82nd Street   
Indianapolis    IN 490       Dimitri’s Family Restaurant    4902 SE Street   
Indianapolis    IN 491       Denny’s (Franchisee)    6241 Crawfordsville Road   
Indianapolis    IN 492       Denny’s (Franchisee)    8901 US 31 South   
Indianapolis    IN 493       Denny’s (Franchisee)    8808 North Michigan Road   
Indianapolis    IN



--------------------------------------------------------------------------------

494       Denny’s (Franchisee)    4260 State Road 26 E    Lafayette    IN 495   
   Denny’s (Franchisee)    720 E 81st Street    Merriville    IN 496      
Denny’s (Franchisee)    494 Lincoln Street    Worcester    MA 497       Denny’s
(Franchisee)    314 Washington Blvd.    Laurel    MD 498       Denny’s
(Franchisee)    27750 Novi Road    Novi    MI 499       Denny’s (Franchisee)   
28681 Telegraph Road    Southfield    MI 500       Denny’s (Franchisee)    255
N. Century Avenue    Maplewood    MN 501       Denny’s (Franchisee)    2925 N.
Hwy. 67    Florissant    MO 502       Denny’s (Franchisee)    1515 S. Hampton
Avenue    St. Louis    MO 503       Denny’s (Franchisee)    10575 Watson Road   
St. Louis    MO 504       Denny’s (Franchisee)    975 S. Main Street   
Kernersville    NC 505       Denny’s (Franchisee)    3215 Wake Forest Road   
Raleigh    NC 506       Denny’s (Franchisee)    3509 S. 84th Street    Omaha   
NE 507       Denny’s (Franchisee)    4927 Mahoning Avenue    Austintown    OH
508       Denny’s (Franchisee)    154 Boardman-Canfield Road    Boardman
Township    OH 509       Vacant Property    17695 Bagley Road    Middleburg
Heights    OH 510       Third Federal Savings    1616 Snow Road    Parma    OH
511       First Watch Restaurant    8104 E. 68th Street South    Tulsa    OK 512
      Denny’s (Franchisee)    15815 SE 82nd Drive    Clackamas    OR 513      
Denny’s (Franchisee)    8787 SW Scholls Ferry Road    Portland    OR 514      
Denny’s (Franchisee)    1710 I-40 East    Amarillo    TX 515       Denny’s
(Franchisee)    4918 South Padre Island Drive    Corpus Christi    TX 516      
Denny’s (Franchisee)    9009 Skillman Road    Dallas    TX 517       Denny’s
(Franchisee)    6737 Camp Bowie Blvd.    Ft. Worth    TX 518       Denny’s
(Franchisee)    3332 S. Loop W    Houston    TX 519       Denny’s (Franchisee)
   8025 Glenview Drive    North Richland Hills    TX 520       Michael’s Family
Restaurant    1835 Texoma Parkway    Sherman    TX 521       Denny’s
(Franchisee)    1422 State Hwy. 6 S.    Sugarland    TX 522       Denny’s
(Franchisee)    1680 N. 200 West    Provo    UT 523       Denny’s (Franchisee)
   7214 Richmond Highway    Alexandria    VA 524       Denny’s (Franchisee)   
10473 Lee Highway    Fairfax    VA 525       Denny’s (Franchisee)    118
Interstate Avenue    Chehalis    WA 526       Denny’s (Franchisee)    34726 S.
16th    Federal Way    WA 527       Denny’s (Franchisee)    6112 100th Street SW
   Tacoma    WA 528       Amscot    1825 Gulf to Bay Boulevard    Clearwater   
FL 529       Pantry (Kangaroo Express)    34920 Emerald Coast Parkway    Destin
   FL 530       Pantry (Kangaroo Express)    4563 Highway 20E    Niceville    FL
531       Susser (Stripes)    2005 W. Palma Vista Dr.    Palmview    TX 532   
   Pantry (Kangaroo Express)    1800 N. Croatan Hwy    Kill Devil Hills    NC
533       Pantry (Kangaroo Express)    100 Ocean Bay Blvd    Kill Devil Hills   
NC 534       Pantry (Kangaroo Express)    1137 State Road 20    Interlachen   
FL 535       Vacant Property    14797 State Street    Hillman    MI 536      
Logan’s Roadhouse    604 Carriage House Dr    Jackson    TN 537       Logan’s
Roadhouse    1395 Interstate Dr    Cookeville    TN 538       Logan’s Roadhouse
   2820 MacArthur Dr    Alexandria    LA 539       Logan’s Roadhouse    3509
Gerstner Memorial Pkwy    Lake Charles    LA 540       Logan’s Roadhouse    4740
Valley View Blvd    Roanoke    VA 541       Logan’s Roadhouse    4649 W. 1st
Street    Sanford    FL 542       Logan’s Roadhouse    1141 Hwy 35 North    San
Marcos    TX 543       Logan’s Roadhouse    600 Greenwood Park Dr. North   
Greenwood    IN 544       Logan’s Roadhouse    600 Sam Ridley Pkwy. West   
Smyrna    TN 545       Logan’s Roadhouse    6617 Lima Road    Fort Wayne    IN
546       Logan’s Roadhouse    2701 Watson Blvd.    Warner Robins    GA 547   
   Logan’s Roadhouse    2400 Gateway Drive    Opelika    AL 548       Logan’s
Roadhouse    1310 N. Eisenhower Drive    Beckley    WV 549       Dave & Buster’s
   3665 Park Mill Run Drive    Hilliard    OH 550       Logan’s Roadhouse    948
North East Loop 820    Hurst    TX 551       Logan’s Roadhouse    6685 Airways
Blvd.    Southhaven    MS 552       Logan’s Roadhouse    7087 Baker’s Bridge Ave
   Franklin    TN



--------------------------------------------------------------------------------

553       Logan’s Roadhouse    7612 N. 10th Street    McAllen    TX 554      
Pull-A-Part    4444 Norman Bridge Road    Montgomery    AL 555       Pantry
(Kangaroo Express)    14630 US Highway 231    Midland City    AL 556      
Pull-A-Part    4000 I-55 South    Jackson    MS 557       Pantry (Kangaroo
Express)    601 Tiny Town    Clarksville    TN 558       Pantry (Kangaroo
Express)    523 Dover Road    Clarksville    TN 559       Pantry (Kangaroo
Express)    377 Hancock Street    Gallatin    TN 560       Susser (Stripes)   
2798 West Highway 83    Rio Grande City    TX 561       Susser (Stripes)    102
N. Stuart Place    Zapata    TX 562       Susser (Stripes)    2201 South “I”
Road    San Juan    TX 563       Susser (Stripes)    1837 N. Stuart Place   
Harlingen    TX 564       Pantry (Kangaroo Express)    4025 Pine Ridge Road   
Naples    FL 565       Healthy Pet    2030 Lawrenceville-Suwanee Road    Suwanee
   GA 566       My Big Fat Greek Restaurant    7265 North La Cholla Blvd   
Tucson    AZ 567       Pantry (Kangaroo Express)    1700 Belk Drive    Oxford   
MS 568       Road Ranger    2835 North Main Street    Princeton    IL 569      
Road Ranger    6070 Gardner Street    South Beloit    IL 570       Road Ranger
   933 South 4th Street    DeKalb    IL 571       Road Ranger    19 N 681 US
Highway 20    Hampshire    IL 572       Road Ranger    4910 N Market Street   
Champaign    IL 573       Road Ranger    205 N Highway Drive    Fenton    MO 574
      Mister Car Wash    423 N. Pines Road    Spokane    WA 575       Mister Car
Wash    1022 N. Division Street    Spokane    WA 576       Mister Car Wash   
7711 Normandale Blvd.    Edina    MN 577       Mister Car Wash    1555 West
County Rd. B    Roseville    MN 578       Mister Car Wash    5900 Osgood Ave.   
Stillwater    MN 579       Mister Car Wash    110 E. Thompson Ave. East    West
St Paul    MN 580       Mister Car Wash    700 E. River Rd    Anoka    MN 581   
   Mister Car Wash    8280 Flying Cloud Road    Eden Prairie    MN 582      
Mister Car Wash    8508 Xylon Avenue N.    Brooklyn Park    MN 583       Mister
Car Wash    8420 E. Point Douglas Road    Cottage Grove    MN 584       Mister
Car Wash    3104 W. Division St.    St. Cloud    MN 585       Mister Car Wash   
11318 Highway 55    Plymouth    MN 586       Mister Car Wash    2525 Ingersoll
Ave.    Des Moines    IA 587       Mister Car Wash    8727 University Ave.   
Clive    IA 588       Mister Car Wash    5055 Northland Ave. NE    Cedar Rapids
   IA 589       Mister Car Wash    3333 Merle Hay Road    Des Moines    IA 590
      Mister Car Wash    640 W. Crosstimbers    Houston    TX 591       Mister
Car Wash    1038 Gessner Drive    Houston    TX 592       Mister Car Wash   
2251 Voss Road    Houston    TX 593       Mister Car Wash    210 F.M. 1960 Road
East    Houston    TX 594       Mister Car Wash    10760 Westheimer Road   
Houston    TX 595       Mister Car Wash    6612 F.M. 1960 Road    Houston    TX
596       Mister Car Wash    6107 Hillcroft Street    Houston    TX 597      
Mister Car Wash    380 Uvalde Road    Houston    TX 598       Mister Car Wash   
9637 FM 1960 By Pass Rd West    Humble    TX 599       Mister Car Wash    3150
Kirby Dr    Houston    TX 600       Mister Car Wash    2530 Hwy 6    Sugarland
   TX 601       Pull-A-Part    200 Block of Galbert Road    Baton Rouge    LA
602       Pantry (Kangaroo Express)    21195 Highway 25    Columbiana    AL 603
      Healthy Pet    2403 Boulevard    Colonial Heights    VA 604       Chili’s
   623 West Oglethorpe Highway    Hinesville    GA 605       Pantry (Kangaroo
Express)    7020 Highway 90    Longs    SC 606       Road Ranger    2349 Blairs
Ferry Road    Cedar Rapids    IA 607       Road Ranger    998 8th Avenue   
Marion    IA 608       Pantry (Kangaroo Express)    901 Avenue G    Kentwood   
LA 609       Ferguson    136 N. Geronimo Street    Destin    FL 610       Furr’s
Family Dining    I-35 Service Road & SW 11th Street    Moore    OK 611      
Flash Markets    1051 Murfreesboro Rd    Lebanon    TN



--------------------------------------------------------------------------------

612       Pantry (Kangaroo Express)    302 Ross Clark Circle    Dothan    AL 613
      Pantry (Petro Express)    4600 Independence Blvd.    Charlotte    NC 614
      Pantry (Petro Express)    7208 E. Independence Blvd.    Charlotte    NC
615       Pantry (Petro Express)    6500 Fairview Road    Charlotte    NC 616   
   Pantry (Petro Express)    100 East John Street    Matthews    NC 617      
Pantry (Petro Express)    4336 Park Road    Charlotte    NC 618       Pantry
(Petro Express)    7035 East WT Harris Blvd    Charlotte    NC 619       Pantry
(Petro Express)    605 Clanton Road    Charlotte    NC 620       Pantry (Petro
Express)    4900 N. Tryon Street    Charlotte    NC 621       Pantry (Petro
Express)    3800 Wilkinson Blvd.    Charlotte    NC 622       Pantry (Petro
Express)    2541 N. Cherry Road    Rock Hill    SC 623       Pantry (Petro
Express)    2230 E. Main Street    Lincolnton    NC 624       Pantry (Petro
Express)    2483 Franklin Blvd    Gastonia    NC 625       Pantry (Petro
Express)    2200 S. Tryon    Charlotte    NC 626       Pantry (Petro Express)   
6229 W. Sugar Creek Road    Charlotte    NC 627       Pantry (Petro Express)   
9716 South Blvd    Charlotte    NC 628       Pantry (Petro Express)    10409
Mallard Creek Rd    Charlotte    NC 629       Pantry (Petro Express)    8505 S.
Tryon St.    Charlotte    NC 630       Pantry (Petro Express)    249 Carowinds
Blvd.    Fort Mill    SC 631       Pantry (Petro Express)    11640 Providence
Road    Charlotte    NC 632       Pantry (Petro Express)    4718 N. Graham St   
Charlotte    NC 633       Pantry (Petro Express)    7405 Hwy 73    Denver    NC
634       Pantry (Petro Express)    20008 W. Catawba Ave    Cornelius    NC 635
      Pantry (Petro Express)    131 Turnersburg Hwy    Statesville    NC 636   
   Pantry (Petro Express)    910 Liberty Street    York    SC 637       Pantry
(Petro Express)    8501 Concord Mills Blvd    Concord    NC 638       Pantry
(Petro Express)    618 Tinsley Way    Rock Hill    SC 639       Pantry (Petro
Express)    1121 Randolph Street    Thomasville    NC 640       Pantry (Petro
Express)    1627 E. Main Street    Lincolnton    NC 641       Pantry (Petro
Express)    6441 Wilkinson Blvd.    Belmont    NC 642       Pantry (Petro
Express)    2853 N. Center Street    Hickory    NC 643       Pantry (Petro
Express)    1529 Concord Parkway North    Concord    NC 644       Pantry (Petro
Express)    4568 Charlotte Highway    Lake Wylie    SC 645       Pantry (Petro
Express)    807 Conover Blvd.    Conover    NC 646       Pantry (Petro Express)
   4923 S. Tryon Street    Charlotte    NC 647       Pantry (Petro Express)   
2001 N. Chester Hwy 321    Gastonia    NC 648       Pantry (Petro Express)   
4044 Charlotte Highway    Lake Wylie    SC 649       Pantry (Petro Express)   
3473 U.S. Highway 21    Fort Mill    SC 650       Pantry (Petro Express)    225
Cleveland Avenue    Kings Mountain    NC 651       Pantry (Petro Express)    516
Cox Road    Gastonia    NC 652       Pantry (Petro Express)    3794 E. Franklin
Blvd    Gastonia    NC 653       Pantry (Petro Express)    9424 S. Tryon Street
   Charlotte    NC 654       Pantry (Petro Express)    8910 Albemarle Road   
Charlotte    NC 655       Pantry (Petro Express)    499 Herlong Avenue    Rock
Hill    SC 656       Pantry (Petro Express)    9620 Rea Road    Charlotte    NC
657       Pantry (Petro Express)    5905 Waxhaw Highway    Mineral Springs    NC
658       Pantry (Petro Express)    1805 N. Morgan Mill Road    Monroe    NC 659
      Pantry (Petro Express)    3503 Weddington Road    Monroe    NC 660      
Pantry (Petro Express)    601 E. North Main Street    Waxhaw    NC 661      
Pantry (Petro Express)    3006 Old Charlotte Hwy    Monroe    NC 662      
Pantry (Petro Express)    4500 Randolph Road    Charlotte    NC 663       Pantry
(Petro Express)    1420 Celanese Road    Rock Hill    SC 664       Pantry (Petro
Express)    8008 Harris Station Blvd.    Charlotte    NC 665       Goodyear
Truck & Tire    2031 Antonio St.    Anthony    TX 666       Ecotech Institute   
1400 S. Abilene Street    Aurora    CO 667       Susser (Stripes)    104 South
Reynolds    Orange Grove    TX 668       Cool Crest    10735 East 40 Highway   
Independence    MO 669       All Star Sports    1010 N. Webb Road    Wichita   
KS 670       All Star Sports    8333 West 21st Street    Wichita    KS



--------------------------------------------------------------------------------

671       Wingfoot    505 Patriot Drive    Dandridge    TN 672       Wingfoot   
3491 Madison Highway    Valdosta    GA 673       Wingfoot    142-A Carbondale
Road    Dalton    GA 674       Wingfoot    415 East Main Street    Beaverdam   
OH 675       Wingfoot    2930 County Road 500 North    Whiteland    IN 676      
Wingfoot    2539 Burr Street    Gary    IN 677       Wingfoot    6880
Franklin-Lebanon Road    Franklin    OH 678       Wingfoot    1352
Trollingwood-Hawfields Road    Mebane    NC 679       Wingfoot    2052 Homestead
Road    Bowman    SC 680       Wingfoot    7051 Hwy 21    Port Wentworth    GA
681       Wingfoot    112 Frontage Road    Piedmont    SC 682       Wingfoot   
110 Triport Road    Georgetown    KY 683       Wingfoot    7791 Alcoa Road   
Benton    AR 684       Sonic Automotive    1300 Cressida Drive    Charlotte   
NC 685       Pull-A-Part    2935 Farrisview Boulevard    Memphis    TN 686      
Majestic Liquors    501 Northwest Parkway    Azle    TX 687       Majestic
Liquors    4520 Camp Bowie Blvd    Ft. Worth    TX 688       Magic Mountain   
5890 Scarborough Blvd    Columbus    OH 689       Magic Mountain    8350 Lyra
Drive    Columbus    OH 690       Food Fast    899 Pinson Road    Forney    TX
691       Food Fast    101 Gun Barrel    Gun Barrel City    TX 692       Food
Fast    1222 WSW Loop 323    Tyler    TX 693       Food Fast    1975 Airline
Drive    Bossier City    LA 694       Food Fast    5502 Old Bullard Road   
Tyler    TX 695       Food Fast    1101 McCann Road    Longview    TX 696      
Food Fast    2309 W. Main    Gun Barrel City    TX 697       Food Fast    1711
Judson Road    Longview    TX 698       Food Fast    I-30 and Hwy 37    Mt.
Vernon    TX 699       Food Fast    13168 Hwy 64 E.    Tyler    TX 700      
Food Fast    3357 Gilmer Rd    Longview    TX 701       Food Fast    319 E.
Larissa    Jacksonville    TX 702       Food Fast    125 N. Highway 274    Kemp
   TX 703       Food Fast    4025 Jewella Ave    Shreveport    LA 704       Food
Fast    611 E. Marshall Ave.    Longview    TX 705       Food Fast    3001
Judson Road    Longview    TX 706       Food Fast    8604 Highway 64 East   
Tyler    TX 707       Food Fast    4201 University Blvd.    Tyler    TX 708   
   Food Fast    5120 Old Jacksonville Hwy    Forney    TX 709       Food Fast   
Hwy 31, Box 554    Brownsboro    TX 710       Food Fast    4725 Troup Hwy   
Tyler    TX 711       Food Fast    805 W. Houston    Tyler    TX 712       Food
Fast    100 S. Access Road    Longview    TX 713       Food Fast    1707 E.
Front St.    Tyler    TX 714       Food Fast    22137 State Hwy 155 South   
Flint    TX 715       Pantry (Kangaroo Express)    7821 Vaughn Road   
Montgomery    AL 716       Chili’s    2825 Ledo Road    Albany    GA 717      
Bugaboo Creek    935 Jefferson Road    Rochester    NY 718       Vacant Property
   2965 Turner Hill Road    Lithonia    GA 719       Chili’s    510 Commerce
Blvd    Statesboro    GA 720       Chili’s    3015 West Radio Drive    Florence
   SC 721       Wingfoot    625 Carrollton Street    Temple    GA 722      
Pull-A-Part    I-65 & Moffett Road    Mobile    AL 723       Vacant Property   
10307 Highway 87    Lubbock    TX 724       Wingfoot    11957 Douglas Ave.   
Des Moines    IA 725       Vacant Property    9909 Highway 87    Lubbock    TX
726       Chili’s    1700 Baytree Road    Valdosta    GA 727       Wingfoot   
8055 Interstate Hwy 35    Robinson    TX 728       Wingfoot    600 West State 92
   Kearney    MO 729       Pull-A-Part    4125 N. Patterson Ave    Winston-Salem
   NC



--------------------------------------------------------------------------------

730       Ultra Car Wash    650 Schillinger Road South    Mobile    AL 731      
Pull-A-Part    Marshall Blvd.    Lithonia    GA 732       Road Ranger    905 Hen
House Road    Okawville    IL 733       Pantry (Kangaroo Express)    4402
Ten-Ten Rd    Cary    NC 734       Wingfoot    I-40 and Morgan Road    Oklahoma
City    OK 735       Road Ranger    2175 Central Ave    Dubuque    IA 736      
Pull-A-Part    5702 Monticello Rd    Columbia    SC 737       AMC Theatre   
1351 College Mall Rd    Bloomington    IN 738       Regal Theatre    1221 W.
Boughton Road    Bolingbrook    IL 739       AMC Theatre    250 Pavilions Place
   Brighton    CO 740       AMC Theatre    3960 Limelight Ave.    Castle Rock   
CO 741       AMC Theatre    5600 Pearl Dr.    Evansville    IN 742       AMC
Theatre    1401 W. Carl Sandburg Drive    Galesburg    IL 743       AMC Theatre
   100 Meijer Drive    Michigan City    IN 744       AMC Theatre    860 E
Princeton    Muncie    IN 745       AMC Theatre    2815 Show Place Drive   
Naperville    IL 746       AMC Theatre    1320 W. Maple Street    New Lenox   
IL 747       AMC Theatre    1860 Anjali Way    Machesney Park    IL 748      
Road Ranger    1705 S. State Street    Belvidere    IL 749       Road Ranger   
518 Shirland Avenue    South Beloit    IL 750       Mister Car Wash    3750 West
River Rd.    Rochester    MN 751       Mister Car Wash    3223 41st Street
Northwest    Rochester    MN 752       Susser (Stripes)    2401 Meadow Avenue   
Laredo    TX 753       Susser (Stripes)    1701 Arkansas Avenue    Laredo    TX
754       Susser (Stripes)    602 Washington St    Laredo    TX 755       Susser
(Stripes)    1002 Santa Maria Avenue    Laredo    TX 756       Susser (Stripes)
   3919 San Bernardo Ave    Laredo    TX 757       Susser (Stripes)    3602 N
Commerce Street    Harlingen    TX 758       Susser (Stripes)    898 N. Sam
Houston Blvd    San Benito    TX 759       Susser (Stripes)    2203 S Stockton
Ave.    Monahans    TX 760       Susser (Stripes)    1350 S County Road West   
Odessa    TX 761       Susser (Stripes)    2200 Spur 239    Del Rio    TX 762   
   Susser (Stripes)    700 Junction Hwy    Kerrville    TX 763       Susser
(Stripes)    4798 Knickerbocker Rd    San Angelo    TX 764       Pep Boys    775
W. Route 70    Marlton    NJ 765       Pep Boys    5241 Route 42    Turnersville
   NJ 766       Pep Boys    2501 South Cicero Ave.    Cicero    IL 767       Pep
Boys    6811 West Grand Avenue    Chicago    IL 768       Pep Boys    1824 West
Jefferson St    Joliet    IL 769       Pep Boys    17015 Torrence Avenue   
Lansing    IL 770       Pep Boys    1531 Cobb Parkway    Marietta    GA 771   
   Pep Boys    11160 Alpharetta Road    Roswell    GA 772       Pep Boys   
10548 Atlantic Blvd.    Jacksonville    FL 773       Pep Boys    4155 S. Jones
Blvd.    Las Vegas    NV 774       Pep Boys    575 State Route 18    East
Brunswick    NJ 775       Mister Car Wash    611 Montgomery Highway    Vestavia
Hills    AL 776       Mister Car Wash    4621 Hwy 280 East    Birmingham    AL
777       Mister Car Wash    1880 Gulf to Bay Blvd.    Clearwater    FL 778   
   Mister Car Wash    10471 Park Blvd.    Seminole    FL 779       Mister Car
Wash    3622 Gandy Blvd.    Tampa    FL 780       Mister Car Wash    3205 North
Galloway Ave.    Mesquite    TX 781       Buck’s    9801 Page Avenue    St.
Louis    MO 782       Susser (Stripes)    1407 W. Nolana Loop    Pharr    TX 783
      Mister Car Wash    6237 N. Mesa    El Paso    TX 784       Mister Car Wash
   8857 Gateway West    El Paso    TX 785       Mister Car Wash    4800 Osborne
Drive    El Paso    TX 786       Mister Car Wash    12120 Montwood    El Paso   
TX 787       Mister Car Wash    11184 Vista Del Sol    El Paso    TX 788      
Taverna Greek Grill    3500 Main Street    Farmington    NM



--------------------------------------------------------------------------------

789       Susser (Stripes)    201 W. Nolana Avenue    McAllen    TX 790      
Susser (Stripes)    711 Ed Carey Drive    Harlingen    TX 791       Susser
(Stripes)    1120 Saunders Street    Laredo    TX 792       Susser (Stripes)   
930 Morgan Boulevard    Harlingen    TX 793       Susser (Stripes)    1656 West
Highway 100    Port Isabel    TX 794       AMC Theatre    875 Deer Creek Drive
   Schererville    IN 795       AMC Theatre    300 N. 33rd Street    Quincy   
IL 796       AMC Theatre    5530 W. Homer Street    Chicago    IL 797       AMC
Theatre    420 Village Walk Lane    Johnson Creek    WI 798       AMC Theatre   
1301 Kalahari Drive    Lake Delton    WI 799       Express Oil Change    2300
University Boulevard    Birmingham    AL 800       Express Oil Change    327 E
Dr. Hicks Boulevard    Florence    AL 801       Express Oil Change    5046
Highway 17    Helena    AL 802       Express Oil Change    3100 Woodward Avenue
   Muscle Shoals    AL 803       Express Oil Change    2105 Frederick Road   
Opelika    AL 804       Wingfoot    715 S. Lakeside Drive    Amarillo    TX 805
      Wingfoot    2520 South Gallatin Street    Jackson    MS 806       Pet
Paradise    14500 John F. Kennedy Blvd    Houston    TX 807       Road Ranger   
2075 Litton Lane    Hebron    KY 808       Road Ranger    5960 Centennial Circle
   Florence    KY 809       Road Ranger    985 Burlington Pike    Florence    KY
810       Road Ranger    411 Mt. Zion Road    Florence    KY 811       Road
Ranger    70 Broadway    Dry Ridge    KY 812       Road Ranger    610 West 5th
Street    Covington    KY 813       Road Ranger    1430 Gloria Terrell Drive   
Wilder    KY 814       Road Ranger    7930 Alexandria Pike.    Alexandria    KY
815       Pet Paradise    23 Enterprise Drive    Bunnell    FL 816       Dave &
Buster’s    6812 S. 105th East Ave.    Tulsa    OK 817       Susser (Stripes)   
3301 Southmost Road    Brownsville    TX 818       Susser (Stripes)    101 W
Highway 107    La Villa    TX 819       Susser (Stripes)    9219 FM 1472 (Mines
Road)    Laredo    TX 820       Susser (Stripes)    6715 E State Highway 107   
Edinburg    TX 821       Susser (Stripes)    4600 South 23rd Street    McAllen
   TX 822       Susser (Stripes)    4506 Ben-Cha Road    Laredo    TX 823      
Ultra Car Wash    4032 Lawrenceville Highway    Lilburn    GA 824       Arizona
Oil    1208 S. Ellsworth Rd.    Mesa    AZ 825       Arizona Oil    4705 E.
Highway 60    Miami    AZ 826       Arizona Oil    4881 S. Campbell Ave.   
Tucson    AZ 827       Arizona Oil    7601 E. Tanque Verde Rd.    Tucson    AZ
828       Arizona Oil    365 E. Southern Ave    Mesa    AZ 829       Arizona Oil
   766 W. Guadalupe Road    Gilbert    AZ 830       Arizona Oil    10809 N.
Frank Lloyd Wright Blvd.    Scottsdale    AZ 831       Arizona Oil    6904 N.
Dysart Rd.    Glendale    AZ 832       Arizona Oil    501 W. Irvington Road   
Tucson    AZ 833       Arizona Oil    1990 W. Highway 89A    Sedona    AZ 834   
   Arizona Oil    286 Walker Road    Prescott    AZ 835       Arizona Oil   
2245 E. Florence Blvd    Casa Grande    AZ 836       Arizona Oil    802 W
Speedway Blvd    Tucson    AZ 837       Arizona Oil    9102 W. Peoria Ave.   
Peoria    AZ 838       LA Fitness    45 Alexander-Bellbrook Road    Centerville
   OH 839       Chili’s    707 W 7th Street    Tifton    GA 840       Wingfoot
   108 West Glendale Hodgenville Road    Glendale    KY 841       LA Fitness   
30195 Mound Road    Warren    MI 842       Amazing Jake’s    831 North Central
Pkwy    Plano    TX 843       TitleMax    654 Bessemer Hwy.    Fairfield    AL
844       TitleMax    600 S. Main St.    Darlington    SC 845       TitleMax   
3051 Allison Bonnett Dr. (Birmingham)    Hueytown    AL 846       TitleMax   
714 Ft. Williams St.    Sylacauga    AL 847       TitleMax    3731 Austell Rd
(Atlanta)    Marietta    GA



--------------------------------------------------------------------------------

848       TitleMax    203 East Meighan Blvd.    Gadsden    AL 849       TitleMax
   300 S. Quintard St.    Anniston    AL 850       TitleMax    3557 Pio Nono
Ave.    Macon    GA 851       TitleMax    111 W. Fairview Ave.    Montgomery   
AL 852       TitleMax    8122 Tara Blvd.    Jonesboro    GA 853       TitleMax
   465 W. Pike St.    Lawrenceville    GA 854       TitleMax    2537 W. Main St.
   Snellville    GA 855       TitleMax    7527 Highway 85    Riverdale    GA 856
      TitleMax    9814 W. Florissant Ave.    St. Louis    MO 857       TitleMax
   1827 N. Glenstone Ave.    Springfield    MO 858       TitleMax    5309 Jimmy
Carter Blvd.    Norcross    GA 859       TitleMax    3103 Wade Hampton Blvd.   
Taylors    SC 860       TitleMax    129 Chesterfield Hwy    Cheraw    SC 861   
   TitleMax    3100 Two Notch Rd    Columbia    SC 862       TitleMax    208
East Walnut Ave.    Dalton    GA 863       TitleMax    5231 Winchester Rd.   
Memphis    TN 864       TitleMax    1932 Whiskey Rd.    Aiken    SC 865      
TitleMax    820 W. College St.    Pulaski    TN 866       TitleMax    4022
Nolensville Pike    Nashville    TN 867       TitleMax    854 Ellington Pkwy.   
Lewisburg    TN 868       TitleMax    1646 Sycamore View Rd.    Memphis    TN
869       TitleMax    9640 Natural Bridge Rd.    Berkeley    MO 870      
TitleMax    8640 Airport Rd.    St. Louis    MO 871       TitleMax    4807
Nolensville Rd.    Nashville    TN 872       TitleMax    1325 W. Kearney St.   
Springfield    MO 873       LA Fitness    4700 Marburg Ave.    Cincinnati    OH
874       Wingfoot    921 Murfreesboro Rd.    Lebanon    TN 875       Pet
Paradise    7511 Monroe Rd.    Houston    TX 876       Pull-A-Part    1250 Kelly
Ave.    Akron    OH 877       Chili’s    700 Ronald Reagan Drive    Evans    GA
878       Wingfoot    1101 Uniroyal Dr.    Laredo    TX 879       Pet Paradise
   2921 Boyer Street    Charlotte    NC 880       Pet Paradise    10401 Orange
Dr.    Davie    FL 881       Dave & Buster’s    2201 & 2215 North Mayfair Road
   Wauwatosa    WI 882       Express Oil Change    956 Germantown Pkwy N   
Cordova    TN 883       Express Oil Change    1045 West Goodman Rd.    Horn Lake
   MS 884       Express Oil Change    9106 US Highway 64    Lakeland    TN 885
      Express Oil Change    7540 Winchester Road    Memphis    TN 886      
Susser (Stripes)    533 N. Frankford    Lubbock    TX 887       Susser (Stripes)
   9020 Hwy 6 South    Houston    TX 888       Sunshine Energy    5501 East
Bannister Road    Kansas City    MO 889       Sunshine Energy    2211 Oak Ridge
Dr.    Neosho    MO 890       Sunshine Energy    900 S. Chouteau Avenue   
Chouteau    OK 891       Patriot Fuels    426 N. Wilson St.    Vinita    OK 892
      Sunshine Energy    1109 East Fourth St.    Altamont    KS 893      
Chili’s    3515 Missouri Blvd.    Jefferson City    MO 894       Chili’s    5880
Antioch Road    Merriam    KS 895       Chili’s    10520 W. Central Ave.   
Wichita    KS 896       LA Fitness    9930 Pendleton Pike    Lawrence    IN 897
      LA Fitness    5175 W. Baseline Road    Laveen    AZ 898       Walgreens   
10555 W. Overland Road    Boise    ID 899       Walgreens    700 12th Ave. S.   
Nampa    ID 900       Buccaneer Car Wash    8101 N. Dale Mabry Hwy    Tampa   
FL 901       Furr’s Family Dining    300 East I-20 Hwy    Arlington    TX 902   
   Wingfoot    4015 South FM 1788    Midland    TX 903       RBC Bank    900 W.
State Road 436    Altamonte Springs    FL 904       Dave & Buster’s    8986
International Dr.    Orlando    FL 905       Dollar General    20115 N. US Hwy
441    High Springs    FL 906       Camping World    5057 Quinn Rd.    Vacaville
   CA



--------------------------------------------------------------------------------

907       LA Fitness    1185 Ernest West Barrett Parkway    Kennesaw    GA 908
      Cinemark    12129 S Factory Outlet Dr.    Draper    UT 909       Dollar
General    3128 S. Florida Avenue    Inverness    FL 910       Dollar General   
135 N. Range Road    Cocoa    FL 911       Applebee’s    300 Skywatch Drive   
Danville    KY 912       Applebee’s    7383 Turfway Rd.    Florence    KY 913   
   Applebee’s    1307 US Hwy 127 South    Frankfort    KY 914       Applebee’s
   121 North Plaza Dr.    Nicholasville    KY 915       Applebee’s    30
Crestview Hills Mall Rd.    Crestview Hills    KY 916       Applebee’s    175
Wal-Mart Way    Maysville    KY 917       Applebee’s    1500 Oxford Dr.   
Georgetown    KY 918       Applebee’s    5561 Westchester Woods Blvd.   
Hilliard    OH 919       Applebee’s    7920 Beechmont Avenue    Cincinnati    OH
920       Applebee’s    1759 West Main Street    Troy    OH 921       Applebee’s
   9660 Mason-Montgomery Road    Mason    OH 922       Wingfoot    4416 Skyland
Blvd. East    Tuscaloosa    AL 923       Dollar General    255 Malabar Road NW
   Palm Bay    FL 924       Saltgrass Steakhouse    325 Interstate 10 North   
Beaumont    TX 925       My Big Fat Greek Restaurant    14805 West 119th St.   
Olathe    KS 926       Camping World    373 E. Evergreen Rd.    Strafford    MO
927       Camping World    9801 Diamond Dr.    North Little Rock    AR 928      
Gander Mountain    6199 Metro Drive    DeForest    WI 929       Gander Mountain
   2371 Chuckwagon Drive    Springfield    IL 930       Gander Mountain    1210
Crossing Meadows Dr.    Onalaska    WI 931       CarQuest    2525 Skeeter Drive
   Fairbanks    AK 932       CarQuest    118 NW 8th Avenue    Gainesville    FL
933       CarQuest    26 NW 10th St.    Ocala    FL 934       CarQuest    145
North Gary Avenue    Carol Stream    IL 935       CarQuest    790 Swanson Avenue
   Wasilla    AK 936       CarQuest    801 Glover Avenue    Enterprise    AL 937
      CarQuest    604 North Three Notch Street    Troy    AL 938       CarQuest
   113 W. Broadway    West Memphis    AR 939       CarQuest    551 East 120th
Avenue    Thornton    CO 940       CarQuest    620 West Walnut Street   
Metamora    IL 941       CarQuest    11757 South Pulaski    Alsip    IL 942   
   CarQuest    3170 Packard Road    Ann Arbor    MI 943       CarQuest    103
South Dean    Bay City    MI 944       CarQuest    2001 Broadway    Bay City   
MI 945       CarQuest    1455 East Napier Ave.    Benton Harbor    MI 946      
CarQuest    616 E. Frank Street    Caro    MI 947       CarQuest    2708 West
Center Avenue    Essexville    MI 948       CarQuest    1620 West Wackerly
Street    Midland    MI 949       CarQuest    801 N. Mission Street    Mt.
Pleasant    MI 950       CarQuest    685 West Summit    Muskegon    MI 951      
CarQuest    2816-2818 Bay Road    Saginaw    MI 952       CarQuest    3 North
Smith Street    Aurora    IL 953       CarQuest    2211 North Fares Avenue   
Evansville    IN 954       CarQuest    810 Eastern Ave.    Connersville    IN
955       CarQuest    905 South Kansas Ave.    Olathe    KS 956       CarQuest
   50 S. Second Ave    Dodge City    KS 957       CarQuest    1292 Industry Road
   Lexington    KY 958       CarQuest    1121 Washington Street    Shelbyville
   KY 959       CarQuest    708 Main Street    Nicholasville    KY 960      
CarQuest    221 Summer Drive    Abbeville    LA 961       CarQuest    1416 Moss
Street    Lafayette    LA 962       CarQuest    104 East Short Street   
Kennedale    TX 963       CarQuest    1724 East Napoleon Street    Sulphur    LA
964       CarQuest    27 Bath Rd.    Brunswick    ME 965       CarQuest    7
Hincks Street    Bucksport    ME



--------------------------------------------------------------------------------

  966          CarQuest    41 Bangor Street    Houlton    ME   967         
CarQuest    282 North Lynndale Avenue    Appleton    WI   968          CarQuest
   317 Main Street    Bangor    ME   969          CarQuest    1193 Hammond
Street    Bangor    ME   970          CarQuest    486 Elm St.    Biddeford    ME
  971          CarQuest    2875 Jackson Street    Oshkosh    WI   972         
CarQuest    126 N. Boyd Street    Portland    ME   973          CarQuest    220
North 30th St.    Escanaba    MI   974          CarQuest    730 Grande Ave.   
Schofield    WI   975          CarQuest    151 Saint Julien Street    St. Peter
   MN   976          CarQuest    186 8th Street    Windom    MN   977         
CarQuest    679 S. Addison Rd.    Addison    IL   978          CarQuest    2652
W. Chicago Ave    Chicago    IL   979          CarQuest    755-757 Villa Street
   Elgin    IL   980          CarQuest    803 20th Street    Rockford    IL  
981          CarQuest    9550 Page Avenue    Overland    MO   982         
CarQuest    1029 Rogers Street    Laurel    MS   983          CarQuest    815
Court Street    Waynesboro    MS   984          CarQuest    3454 Hwy 80 East   
Pearl    MS   985          CarQuest    107 2nd Street    Havre    MT   986      
   CarQuest    2328 North Montana    Helena    MT   987          CarQuest    535
West Idaho Street    Kalispell    MT   988          CarQuest    3616 East Wilder
Rd.    Bay City    MI   989          CarQuest    920 E. Commercial    Anaconda
   MT   990          CarQuest    1201 East Main Street    Owosso    MI   991   
      CarQuest    117 South First Street    Baker    MT   992          CarQuest
   2091 Rosebud Drive    Billings    MT   993          CarQuest    425 North 7th
Ave.    Bozeman    MT   994          CarQuest    #1 Locust St.    Colstrip    MT
  995          CarQuest    415 East Main    Cut Bank    MT   996         
CarQuest    115 South Beltline    Irving    TX   997          CarQuest    204
North Montana Street    Dillon    MT   998          CarQuest    435 Klein Avenue
   Glasgow    MT   999          CarQuest    2305 & 2307 11th Ave. South    Great
Falls    MT   1000          CarQuest    1130 North First Street    Hamilton   
MT   1001          CarQuest    430 S. Main Street    Harlem    MT   1002      
   CarQuest    207 1st Avenue South    Lewistown    MT   1003          CarQuest
   510 South Central Avenue    Marshfield    WI   1004          CarQuest    904
California Avenue    Libby    MT   1005          CarQuest    88 Sunset Blvd.   
Stevens Point    WI   1006          CarQuest    302 East Main St.    Wautoma   
WI   1007          CarQuest    500 Jackson St.    Wisconsin Rapids    WI   1008
         CarQuest    501 West Park    Livingston    MT   1009          CarQuest
   10 South 3rd Street East    Malta    MT   1010          CarQuest    25 Union
Avenue    Bakersfield    CA   1011          CarQuest    318 Main St.    Roundup
   MT   1012          CarQuest    430 Main St.    Shelby    MT   1013         
CarQuest    216 North Central Avenue    Sidney    MT   1014          CarQuest   
6295 Hwy 93 South    Whitefish    MT   1015          CarQuest    2391
Hendersonville Road    Arden    NC   1016          CarQuest    1740 Maple Ave.
   Burlington    NC   1017          CarQuest    800 East Bowen    Bismarck    ND
  1018          CarQuest    US Hwy #2 East    Devils Lake    ND   1019         
CarQuest    1300 2nd Avenue West    Williston    ND   1020          CarQuest   
1307 North Fort Crook Rd.    Bellevue    NE   1021          CarQuest    701
Walnut Street    Greenville    OH   1022          CarQuest    42 NW Greenwood
Ave.    Bend    OR   1023          CarQuest    120 West Hollister Street   
Stayton    OR   1024          CarQuest    1296 Asheville Highway    Spartanburg
   SC



--------------------------------------------------------------------------------

1025       CarQuest    117 Charleston Hwy    West Columbia    SC 1026      
CarQuest    612 6th Avenue SW    Aberdeen    SD 1027       CarQuest    491 Myatt
Drive    Madison    TN 1028       CarQuest    5205 Winchester    Memphis    TN
1029       CarQuest    6989 Stage Rd.    Bartlett    TN 1030       CarQuest   
300 East Texas Avenue    Midland    TX 1031       CarQuest    1617 South First
Street    Lufkin    TX 1032       CarQuest    60 Franklin St.    Warrenton    VA
1033       CarQuest    118 South Pines Road    Spokane    WA 1034       CarQuest
   511 South 3rd St.    Yakima    WA 1035       CarQuest    110 South Sherman
Street    Spokane    WA 1036       CarQuest    20 Island Street    Chippewa
Falls    WI 1037       CarQuest    1807 Brackett Avenue    Eau Claire    WI 1038
      CarQuest    302 South 8th Street    Medford    WI 1039       CarQuest   
148 South Lake Avenue    Phillips    WI 1040       CarQuest    1830 North
Stevens St.    Rhinelander    WI 1041       CarQuest    1020 South 17th Ave.   
Wausau    WI 1042       CarQuest    206 North 4th Street    Abbotsford    WI
1043       CarQuest    1062 East Wall St.    Eagle River    WI 1044      
CarQuest    15911 Highway 63 South    Hayward    WI 1045       CarQuest    177
Church Street    Montello    WI 1046       CarQuest    315 State Highway 64   
Antigo    WI 1047       CarQuest    6211 McKee Road    Madison    WI 1048      
CarQuest    550 East Division Street    Neillsville    WI 1049       CarQuest   
713 North Main Street    River Falls    WI 1050       CarQuest    2729 Indiana
Avenue    Sheboygan    WI 1051       CarQuest    2103 Big Horn Ave.    Cody   
WY 1052       CarQuest    577 Coulter    Powell    WY 1053       CarQuest   
1011 North Federal Blvd.    Riverton    WY 1054       Applebee’s    690 North
Maysville Road    Mt. Sterling    KY 1055       Applebee’s    1795 Delco Park
Drive    Kettering    OH 1056       Applebee’s    2020 Stringtown Road    Grove
City    OH 1057       Applebee’s    6259 East Southern Avenue    Mesa    AZ 1058
      Applebee’s    2547 North 44th St.    Phoenix    AZ 1059       Applebee’s
   2180 E. Baseline Rd.    Phoenix    AZ 1060       Applebee’s    1143 North
Higley Rd.    Mesa    AZ 1061       Gander Mountain    3970 SW 3rd Street   
Ocala    FL 1062       Dollar General    2531 N. Woodland Blvd.    Deland    FL
1063       Wingfoot    1800 Princeton Kenly Road    Kenly    NC 1064      
Logan’s Roadhouse    N 18th Ave. & N 6th St.    Columbus    MS 1065      
Mid-South Bells (Taco Bell)    8860 Madison Blvd.    Madison    AL 1066      
Mid-South Bells (Taco Bell)    1819 Four Seasons Blvd.    Hendersonville    NC
1067       Mid-South Bells (Taco Bell)    610 Glenn Blvd.    Fort Payne    AL
1068       Mid-South Bells (Taco Bell)    3152 North Main Street    Anderson   
SC 1069       Mid-South Bells (Taco Bell)    225 North Main St.    Cedartown   
GA 1070       Mid-South Bells (Taco Bell)    615 Fairview Rd.    Simpsonville   
SC 1071       Mid-South Bells (Taco Bell)    5197 Calhoun Memorial Hwy    Easley
   SC 1072       Mid-South Bells (Taco Bell)    80 Hyatt Rd.    Franklin    NC
1073       Mid-South Bells (Taco Bell)    1783 Asheville Hwy    Spartanburg   
SC 1074       Mid-South Bells (Taco Bell)    609 2nd Avenue East    Oneonta   
AL 1075       Mid-South Bells (Taco Bell)    5475 Appalachian Highway    Blue
Ridge    GA 1076       Mid-South Bells (Taco Bell)    530 N. Carolina Highway 9
   Black Mountain    NC 1077       Mid-South Bells (Taco Bell)    872 Brevard
Road    Asheville    NC 1078       Mid-South Bells (Taco Bell)    2 Mills Avenue
   Greenville    SC 1079       Mid-South Bells (Taco Bell)    1017 South Big A
Road    Toccoa    GA 1080       Mid-South Bells (Taco Bell)    1885
Hendersonville Road    Asheville    NC 1081       Mid-South Bells (Taco Bell)   
1610 Sandifer Boulevard    Seneca    SC 1082       Mid-South Bells (Taco Bell)
   7680 Warren H. Abernathy Hwy.    Spartanburg    SC 1083       Mid-South Bells
(Taco Bell)    375 East Main Street    Sylva    NC



--------------------------------------------------------------------------------

1084       Mid-South Bells (Taco Bell)    1770 Woodruff Road    Greenville    SC
1085       Mid-South Bells (Taco Bell)    71 McCurdy Avenue    Rainsville    AL
1086       Mid-South Bells (Taco Bell)    375 Forest Gate Drive    Pisgah Forest
   NC 1087       Mid-South Bells (Taco Bell)    1608 W. Floyd Baker Blvd.   
Gaffney    SC 1088       Mid-South Bells (Taco Bell)    132 Access Road   
Waynesville    NC 1089       Mid-South Bells (Taco Bell)    13721 Jones Street
   Lavonia    GA 1090       Mid-South Bells (Taco Bell)    11083 Asheville
Highway    Inman    SC 1091       Mid-South Bells (Taco Bell)    3431 Highway
153    Piedmont    SC 1092       Mid-South Bells (Taco Bell)    1532 East Main
Street    Duncan    SC 1093       Mid-South Bells (Taco Bell)    655 Highway 28
Bypass    Anderson    SC 1094       Dollar General    765 Martin Luther King
Blvd. West    Seffner    FL 1095       Cheddar’s Cafe    4530 East Freeway   
Baytown    TX 1096       Logan’s Roadhouse    I-35 East Service Road   
Lancaster    TX 1097       TitleMax    301 S. US Highway 31    Bay Minette    AL
1098       Wingfoot    703 State Highway 80    Matthews    MO 1099       Logan’s
Roadhouse    115 Retail Commons Pkwy    Martinsburg    WV 1100       Dollar
General    2584 North Trucks Avenue    Hernando    FL 1101       TitleMax   
7343 Grapevine Highway    N. Richland Hills    TX 1102       Del Frisco’s   
8100 E. Orchard Rd.    Greenwood Village    CO 1103       Del Frisco’s    812
Main St.    Ft. Worth    TX 1104       LA Fitness    141 Road to Six Flags
Street West    Arlington    TX 1105       Cheddar’s Cafe    224 Blanchard St.   
West Monroe    LA 1106       Caliber Collision    603 Gemini St.    Webster   
TX 1107       Caliber Collision    6902 Broadway Street    Galveston    TX 1108
      Caliber Collision    2500 Friendswood Dr.    Alvin    TX 1109      
TitleMax    2716 South Crater Road    Petersburg    VA 1110       Taverna Greek
Grill    4235 South College Avenue    Fort Collins    CO 1111       Dave &
Buster’s    5400 North May Ave.    Oklahoma City    OK 1112       TitleMax   
2800 Skidaway Road    Savannah    GA 1113       TitleMax    6324 Rufe Snow Drive
   Ft. Worth    TX 1114       TitleMax    1630 Montgomery Hwy.    Hoover    AL
1115       Cheddar’s Cafe    15284 N. Interstate 35    Selma    TX 1116      
Logan’s Roadhouse    US Hwy 169 & W. 135th Street    Overland Park    KS 1117   
   Dollar General    1400 Harrison St.    Titusville    FL 1118       Adventure
Landing    2780 State Road 16    St. Augustine    FL 1119       Adventure
Landing    1944 Beach Blvd.    Jacksonville Beach    FL 1120       Adventure
Landing    4825 Blanding Blvd.    Jacksonville    FL 1121       Adventure
Landing    3311 Capital Blvd.    Raleigh    NC 1122       Adventure Landing   
2400 Sheridan Drive    Tonawanda    NY 1123       Miller’s Ale House    5906
North Davis Highway    Pensacola    FL 1124       Raising Cane’s    315 South
Cities Service Hwy    Sulphur    LA 1125       Raising Cane’s    Grapevine
Highway    Hurst    TX 1126       Logan’s Roadhouse    1750 West Main Street   
Troy    OH 1127       Wingfoot    1876 East Freeway    Baytown    TX 1128      
Patient First    2300 Parham Road    Richmond    VA 1129       Camping World   
10255 W. Papago Freeway    Avondale    AZ 1130       Camping World    2222 E.
Main Street    Mesa    AZ 1131       KFC    5933 Peach Street    Erie    PA 1132
      Wendy’s    201 Tarentum Bridge Rd.    New Kensington    PA 1133      
Uni-Mart    1891 Philadelphia Ave.    Chambersburg    PA 1134       Fuel-On   
401 W 4th Street    Emporium    PA 1135       Fuel-On    999 CanDo Fwy.   
Hazleton    PA 1136       Fuel-On    135-137 Center Street    Johnsonburg    PA
1137       Green Light Convenience    4685 Birney Ave.    Moosic    PA 1138   
   Fuel-On    120 Montemorenci Ave.    Ridgway    PA 1139       Fuel-On    711
Market Street    Bloomsburg    PA 1140       Vacant Property    101 E King St.
   Shippensburg    PA 1141       Fuel-On    807 S. Michael Rd.    St. Mary’s   
PA 1142       Fuel-On    601 Church St.    White Haven    PA



--------------------------------------------------------------------------------

1143       Uni-Mart    94 S. Pennsylvania Ave    Wilkes-Barre    PA 1144      
Uni-Mart    532 Hazel Street    Wilkes-Barre    PA 1145       Uni-Mart    465
Hazle St.    Wilkes-Barre    PA 1146       Uni-Mart    517 E. Sunbury St.   
Shamokin    PA 1147       Uni-Mart    1037 High Street    Williamsport    PA
1148       Kwik Pik    Second & Lawton Streets    St Clair    PA 1149      
Fuel-On    360 E. Main Street    Luzerne    PA 1150       Uni-Mart    106 W.
College Ave.    Pleasant Gap    PA 1151       Your Choice    285 S Church St.   
Hazleton    PA 1152       Pantry I Petroleum    23 Central Avenue    Avis    PA
1153       Vacant Property    211 S Main Street    Yeagertown    PA 1154      
Uni-Mart    512 East Mahoning St.    Punxsutawney    PA 1155       Uni-Mart   
410 Kellys Way    East Brady    PA 1156       Uni-Mart    3000 Bear Creek Blvd.
   Bear Creek    PA 1157       Uni-Mart    215-217 S Main St.    Taylor    PA
1158    Multi    Fuel-On    300 Memorial Hwy.    Dallas    PA    Multi   
Pennstar Bank    300 Memorial Hwy.    Dallas    PA 1159       Uni-Mart    1181
Romine Ave.    Port Vue    PA 1160       Kwik Pik    1300 Coraopolis Hghts. Rd.
   Coraopolis    PA 1161       Uni-Mart    321-325 Center Street    Ashland   
PA 1162       Uni-Mart    Exit 36 Off PA Turnpike    Bear Creek    PA 1163      
Uni-Mart    4325 S. Mountain Boulevard    Mountaintop    PA 1164       Uni-Mart
   5690 William Penn Hwy    Export    PA 1165    Multi    Best Smoke & Gas   
100 Center Square    Abbottstown    PA    Multi    Borough of Abbottstown    100
Center Square    Abbottstown    PA 1166       Kwik Pik    350 N. Main Street   
Mercersburg    PA 1167       Kwik Pik    Ligonier St. & 13th St.    New Florence
   PA 1168       Kwik Pik    600 Beaver and 6th Ave    Ellwood City    PA 1169
      Fuel-On    129 North Main Street    Zelienople    PA 1170       Fuel-On   
5724 Ellsworth Ave.    Pittsburgh    PA 1171       Uni-Mart    2480 Rt. 115   
Effort    PA 1172       Uni-Mart    3765 Nuangola Road    Nuangola    PA 1173   
   Uni-Mart    240 S. River Road    Plains    PA 1174    Multi    China Wok   
1960 Spring Road    Carlisle    PA    Multi    Fuel-On    1962 Spring Road   
Carlisle    PA    Multi    M & T Bank    1958 Spring Road    Carlisle    PA 1175
      Kwik Pik    50 East Main Street    Plainfield    PA 1176       Uni-Mart   
434 Main Street    McSherrystown    PA 1177       Kwik Pik    658 Wyndamere Road
   Lewisberry    PA 1178       Kwik Pik    400 Beaver Ave. & 4th Ave.   
Hastings    PA 1179       Uni-Mart    1220 River Avenue    Williamsport    PA
1180       Uni-Mart    61 E Main Street    Nanticoke    PA 1181       Your
Choice    447 Broad Street    Montoursville    PA 1182       Fuel-On    2953
Pottsville/Minersville Hwy    Minersville    PA 1183       Fuel-On    600 East
Market Street    Danville    PA 1184       Kwik Pik    PA Route 150    Beech
Creek    PA 1185       Uni-Mart    100 Mill Street    Milesburg    PA 1186      
Fuel-On    12755 Harrison Street    Summerville    PA 1187       Pantry I
Petroleum    280 Walnut Street    Howard    PA 1188       Kwik Pik    PA Route
66 and 36    Leeper    PA 1189       Kwik Pik    501 Main Street   
Reynoldsville    PA 1190       Kwik Pik    State & Filbert Streets   
Curwensville    PA 1191       Uni-Mart    565 West Mahoning Ave    Punxsutawney
   PA 1192       Uni-Mart    1 N Main Street    Hughesville    PA 1193      
Kwik Pik    US Rt 322 Port Matilda Hghwy    Philipsburg    PA 1194       Kwik
Pik    101 Bridge Street    Jersey Shore    PA 1195       Denny’s (Franchisee)
   2079 East State Street    Hermitage    PA 1196       Pep Boys    1748 Street
Rd    Cornwell Heights    PA 1197       Pep Boys    4680 E. Roosevelt Blvd   
Philadelphia    PA



--------------------------------------------------------------------------------

1198       Pep Boys    222 South Westend Blvd.    Quakertown    PA 1199      
CarQuest    862 Beaver Grade Rd.    Corapolis    PA 1200       Vacant Land   
Intersection of Russell St. and N. Maple St.    Hadley    MA 1201       Pep Boys
   Calle Marginal Edficio 730    Guayama    PR 1202       Vacant Land   
Beltline Road and Spur 580    Grand Prairie    TX 1203       Ross Dress for Less
   2 Miracle Way    Coral Gables    FL 1204       Home Depot    2901 N.
University Drive    Sunrise    FL 1205       Walgreens    2301 N. University
Drive    Sunrise    FL 1206    Multi    Power Center    950 County Road 64   
Elmira    NY    Multi    Best Buy    950 County Road 64    Elmira    NY    Multi
   Five Guys Burgers and Fries    950 County Road 64    Elmira    NY    Multi   
Mi Nails    950 County Road 64    Elmira    NY    Multi    Oreck Vacuums    950
County Road 64    Elmira    NY    Multi    Panera Bread    950 County Road 64   
Elmira    NY    Multi    Southern Tier Dermatology & Aesthetics    950 County
Road 64    Elmira    NY    Multi    Vacant Land    950 County Road 64    Elmira
   NY    Multi    EZ Home    950 County Road 64    Elmira    NY    Multi   
Maurices    950 County Road 64    Elmira    NY 1207       Pantry (Lil’ Champ)   
8820 103rd Street    Jacksonville    FL 1208    Multi    Power Center    7201
Eastman Ave.    Midland    MI    Multi    SVS Vision Optical Centers    7201
Eastman Ave. Suite E    Midland    MI    Multi    FedEx Kinko’s    7201 Eastman
Ave.    Midland    MI    Multi    Medical Weight Loss Clinic    7201 Eastman
Ave.    Midland    MI    Multi    Starbucks    7201 Eastman Ave.    Midland   
MI    Multi    Regis Salon    7201 Eastman Ave.    Midland    MI    Multi   
Sprint PCS    7201 Eastman Ave.    Midland    MI 1209       Pantry (Kangaroo
Express)    1000 Whippoorwill Lane    Naples    FL 1210       Pantry (Kangaroo
Express)    2934 Tamiami Trail East    Naples    FL 1211       Vacant Property
   10101 Highway 87    Lubbock    TX 1212       Kwik Pik    76 Chestnut Street
   Bradford    PA 1213       Fuel-On    159 Fraley St.    Kane    PA 1214   
Multi    J & J Insurance    7039 Taft Street    Hollywood    FL    Multi   
Nitlantika    7039 Taft Street    Hollywood    FL    Multi    Roni Deutch Tax
Services    7039 Taft Street    Hollywood    FL 1215       Superior Petroleum   
101 St. Johns Street    Midway    PA 1216       Fuel-On    672 Miller Avenue   
Clairton    PA 1217       Fuel-On    710 Elizabeth Street    Houtzdale    PA
1218       Uni-Mart    211 Freedom Avenue    Burnham    PA 1219       Kwik Pik
   8th & Market Street    Port Royal    PA 1220       Pep Boys    3401 Plaza
Drive    Reading    PA 1221    Multi    Power Center    9105 Hickory Flat Hwy   
Woodstock    GA    Multi    Vacant Property    9105 Hickory Flat Hwy   
Woodstock    GA    Multi    Vacant Property    9105 Hickory Flat Hwy   
Woodstock    GA    Multi    Vacant Property    9105 Hickory Flat Hwy   
Woodstock    GA    Multi    Vacant Property    9105 Hickory Flat Hwy   
Woodstock    GA    Multi    Vacant Property    9105 Hickory Flat Hwy   
Woodstock    GA    Multi    Yen Ching Restaurant    9105 Hickory Flat Hwy   
Woodstock    GA    Multi    Salon 140    9105 Hickory Flat Hwy    Woodstock   
GA 1222    Multi    Power Center    Topsham Fair Mall Road    Topsham    ME   
Multi    Edward Jones    127-133 Topsham Fair Mall Road    Topsham    ME   
Multi    GameStop    Topsham Fair Mall Road    Topsham    ME    Multi    Sally
Beauty Supply    Topsham Fair Mall Road    Topsham    ME    Multi    Vacant
Property    Topsham Fair Mall Road    Topsham    ME    Multi    SuperCuts   
127-133 Topsham Fair Mall Road    Topsham    ME 1223       Vacant Land    Corner
of SR 4 & Indian Meadows Dr    Fairfield Township    OH 1224       Vacant Land
   Topsham Fair Mall Road    Topsham    ME 1225       Vacant Land    1940 N.
Memorial Drive    Lancaster    OH 1226       Tutor Time    8160 Sheldon Road   
Elk Grove    CA 1227       Vacant Land    Mazzucco Parcel    Bonita Springs   
FL



--------------------------------------------------------------------------------

1228    Multi    Approved Money Center    1800 West Harrison Street    Harlingen
   TX    Multi    Belltone    1800 West Harrison Street    Harlingen    TX   
Multi    H&R Block    1800 West Harrison Street    Harlingen    TX    Multi   
Power Center    1800 West Harrison Street    Harlingen    TX 1229    Multi   
Power Center    1800 West Harrison Street    Harlingen    TX    Multi    Edible
Arrangements    1800 West Harrison Street    Harlingen    TX    Multi   
T-Mobile    1800 West Harrison Street    Harlingen    TX    Multi    Vacant
Property    1800 West Harrison Street    Harlingen    TX 1230       Vacant Land
   Corner of State Hwy 205 & Park East Subdivision    Rockwall    TX 1231   
Multi    Power Center    2501 W. Airport Freeway    Irving    TX    Multi   
Starbucks    2501 W. Airport Freeway    Irving    TX    Multi    T-Mobile   
2501 W. Airport Freeway    Irving    TX    Multi    Subway    2501 W. Airport
Freeway    Irving    TX    Multi    Vacant Property    2501 W. Airport Freeway
   Irving    TX 1232    Multi    Power Center    895 Highway 77    Waxahachie   
TX    Multi    T-Mobile    895 Highway 77    Waxahachie    TX    Multi    Vacant
Property    895 Highway 77    Waxahachie    TX    Multi    Monarch Dental    895
Highway 77    Waxahachie    TX    Multi    The Cash Store    895 Highway 77   
Waxahachie    TX 1233       Retail Operations    2301 H Street    Bakersfield   
CA 1234       Retail Operations    1701 Stine Road    Bakersfield    CA 1235   
   Retail Operations    7901 Rosedale Highway    Bakersfield    CA 1236      
Retail Operations    920 34th Street    Bakersfield    CA 1237       Retail
Operations    4411 Market Street    Ventura    CA 1238       Retail Operations
   2757 Johnson Drive    Ventura    CA 1239       Retail Operations    1601 San
Fernando Road    San Fernando    CA 1240       Retail Operations    7301 White
Lane    Bakersfield    CA 1241       Retail Operations    3951 Wible Road   
Bakersfield    CA 1242       Retail Operations    7991 White Lane    Bakersfield
   CA 1243       Retail Operations    5201 Stockdale Road    Bakersfield    CA
1244       Vacant Property    2523 Brundage Lane    Bakersfield    CA 1245      
Ferguson    6145 Buffington Road    Union City    GA 1246       Cheddar’s Café
   SWC of Stadium Blvd & Dayton Ave    Jonesboro    AR



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of                     ,
20     (the “Agreement”) by and among                      (the
            “Assignor”),                      (the “Assignee”)[, NATIONAL RETAIL
PROPERTIES, INC. (the “Borrower”)]1 and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Assignor is a Lender under that certain Amended and Restated Credit
Agreement dated as of May 25, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
[National Retail Properties, Inc. (the “Borrower”)] [the Borrower], the
financial institutions party thereto and their assignees under Section 12.6.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto;

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and

WHEREAS, the [Borrower and the] Administrative Agent consent[s] to such
assignment on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of             , 20     (the “Assignment Date”)
the Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, a $        interest (such interest being the “Assigned
Commitment”) in and to the Assignor’s Commitment and all of the other rights and
obligations of the Assignor under the Credit Agreement, such Assignor’s
Revolving Note, and the other Loan Documents (representing     % in respect of
the aggregate amount of all Lenders’ Commitments), including without limitation,
a principal amount of outstanding Revolving Loans equal to $        , all voting
rights of the Assignor associated with the Assigned Commitment, all rights to
receive interest on such amount of Revolving Loans and all commitment and other
Fees with respect to the Assigned Commitment and other rights of the Assignor
under the Credit Agreement and the other Loan Documents with respect to the
Assigned Commitment, all as if the Assignee were an original Lender under and
signatory to the Credit Agreement having a Commitment equal to the amount of the
Assigned Commitment. The Assignee, subject to the terms and conditions hereof,
hereby assumes all obligations of the Assignor with respect to the Assigned
Commitment as if the Assignee were an original Lender under and signatory to the
Credit Agreement having a Commitment equal to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation of the
Assignor to make Revolving Loans to the Borrower with respect to the Assigned
Commitment, the obligation to pay the Agent amounts due in respect of draws
under Letters of Credit as required under Section 2.3(j) of the Credit Agreement
and the obligation to indemnify the Administrative Agent as provided in the
Credit

 

1 

Include only if the Borrower’s consent is required under Section 12.6(c) of the
Credit Agreement and Section 17 of this Agreement is included.

 

Exhibit A-1



--------------------------------------------------------------------------------

Agreement (the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, shall be referred to hereinafter, collectively, as the “Assigned
Obligations”). The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Administrative Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor from any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit and legal analysis and decision
to become a Lender under the Credit Agreement. The Assignee also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement or any other Loan
Documents or pursuant to any other obligation. Except as expressly provided in
the Credit Agreement, the Administrative Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower,
any other Loan Party or any Subsidiary or to notify the Assignee of any Default
or Event of Default. The Assignee has not relied on the Administrative Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $             representing (i) the
aggregate principal amount outstanding of the Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby plus
(ii) the aggregate amount of payments previously made by Assignor under
Section 2.3(j) of the Credit Agreement which have not been repaid and which are
being assigned hereby.

Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee, if any,
payable under the applicable provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective) equal to $             and that the Assignor is
not in

 

Exhibit A-2



--------------------------------------------------------------------------------

default of its obligations under the Credit Agreement; and (ii) the outstanding
balance of Revolving Loans owing to the Assignor (without reduction by any
assignments thereof which have not yet become effective) is $            ; and
(b) it is the legal and beneficial owner of the Assigned Commitment which is
free and clear of any adverse claim created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender; and (e) is either (i) not
organized under the laws of a jurisdiction outside the United States of America
or (ii) has delivered to the Administrative Agent (with an additional copy for
the Borrower) such items required under Section 3.11. of the Credit Agreement.

Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Revolving Note.
Upon such acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, Fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

                                                                       
                                                    
                                                                       
                                                    

Attention:                                                                
                                     

 

Telephone No.:                                                               
                              

 

Telecopy No.:                                                               
                                

 

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

                                                                       
                                                    
                                                                       
                                                    
                                                                       
                                                    
                                                                       
                                                    

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of

 

Exhibit A-3



--------------------------------------------------------------------------------

the Assignor, the Assignee, the Administrative Agent and if required under
Section 12.6(c) of the Credit Agreement, the Borrower, and (b) the payment to
the Assignor of the amounts, if any, owing by the Assignee pursuant to Section 2
hereof and (c) the payment to the Administrative Agent of the amounts, if any,
owing by the Assignor pursuant to Section 3. hereof. Upon recording and
acknowledgment of this Agreement by the Administrative Agent, from and after the
Assignment Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Agreement, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 12.11
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Administrative Agent under this Agreement shall not
be effective unless signed by the Administrative Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Include this Section only if the Borrower’s consent is required under
Section 12.6.(c) of the Credit Agreement] Section 17. Agreements of the
Borrower. The Borrower hereby agrees that the Assignee shall be a Lender under
the Credit Agreement having a Commitment equal to the Assigned Commitment. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Revolving Loans made by the Lenders after the date hereof and to receive the
commitment and other Fees payable to the Lenders as provided in the Credit
Agreement. Further, the Assignee shall be entitled to the benefit of the
indemnification provisions from the Borrower in favor of the Lenders as provided
in the Credit Agreement and the other Loan Documents. The Borrower further
agrees, upon the execution and delivery of this Agreement, to execute in favor
of the Assignee, and if applicable to the Assignor, Notes as required by
Section 12.6(c) of the Credit Agreement. Upon receipt by the Assignor of the
amounts due

 

Exhibit A-4



--------------------------------------------------------------------------------

the Assignor under Section 2, the Assignor agrees to surrender to the Borrower
such Assignor’s Notes. Further, the Borrower agrees that, upon the execution and
delivery of this Agreement, the Borrower shall owe the Assigned Obligations to
the Assignee as if the Assignee were the Lender originally making such Loans and
entering into such other obligations.]

[Signatures on Following Pages]

 

Exhibit A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR:

  [NAME OF ASSIGNOR]  

By:

 

 

   

Name:

 

 

   

Title:

 

 

 

 

Payment Instructions [Bank]  

[Address]

 

ABA No. :

 

Account No.:

 

Account Name:

 

Reference:

 

 

ASSIGNEE:

  [NAME OF ASSIGNEE]  

By:

 

 

   

Name:

 

 

   

Title:

 

 

 

 

Payment Instructions [Bank]  

[Address]

 

ABA No. :

 

Account No.:

 

Account Name:

 

Reference:

 

[Signatures continued on Following Page]

 

Exhibit A-6



--------------------------------------------------------------------------------

 

Agreed and Consented to as of the date first written above.

[Include signature of the Borrower only if required under Section 12.6.(c) of
the Credit Agreement]

BORROWER:

  NATIONAL RETAIL PROPERTIES, INC.

By:

 

 

   

Name:  

 

 

   

Title:

 

 

 

Accepted as of the date first written above.

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

   

Name:

 

 

   

Title:

 

 

 

 

Exhibit A-7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY dated as of May 25, 2011 executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Amended and Restated Credit Agreement
dated as of May 25, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among NATIONAL
RETAIL PROPERTIES, INC. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.6. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders, the Swingline Lender and the Issuing Bank (the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Bank,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).

WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties’ making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the other Guarantied Parties’ making, and
continuing to make, such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Guarantied Party under or in connection with the Credit Agreement and any
other Loan Document to which the Borrower or such other Loan Party is a party,
including without limitation, the repayment of all principal of the Revolving
Loans, the Swingline Loans, all Reimbursement Obligations, and the payment of
all interest, fees, charges, reasonable attorneys’ fees and other amounts
payable to any Guarantied Party thereunder or in connection therewith; (b) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable

 

Exhibit B-1



--------------------------------------------------------------------------------

attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any other Guarantied Party in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder and (d) all other Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Guarantied Parties of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

Exhibit B-2



--------------------------------------------------------------------------------

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the Agent or any
Lender;

(k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Credit Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Exhibit B-3



--------------------------------------------------------------------------------

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any one of
them is prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Guarantied Parties such
additional amount as will result in the receipt by the Guarantied Parties the
full amount payable hereunder had such deduction or withholding not occurred or
been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby

 

Exhibit B-4



--------------------------------------------------------------------------------

expressly waived, but in the case of a Lender, the Issuing Bank or a Participant
subject to receipt of the prior written consent of the Administrative Agent and
Requisite Lenders, exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, the Issuing Bank, such Lender, or such Participant or
any affiliate of the Administrative Agent, the Issuing Bank, or such Lender to
or for the credit or the account of such Guarantor against and on account of any
of the Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of such Guarantor hereunder would otherwise
be subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Exhibit B-5



--------------------------------------------------------------------------------

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY, THE LOANS, THE LETTERS OF
CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM
OR THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Exhibit B-6



--------------------------------------------------------------------------------

Section 18. Loan Accounts. The Administrative Agent, each Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Credit Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of the Guarantied Obligations or otherwise, the
entries in such books and accounts shall be deemed conclusive evidence of the
amounts and other matters set forth herein, absent manifest error. The failure
of the Administrative Agent, any Lender or the Swingline Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent or any
other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor. No Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.7
of the Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Pacific
time, on the date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at the address for notices provided for in the Credit Agreement, as applicable,
or (c) as to each such party

 

Exhibit B-7



--------------------------------------------------------------------------------

at such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by the Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5 of the Credit Agreement.

Section 30. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

SECTION 31. NO NOVATION.

 

Exhibit B-8



--------------------------------------------------------------------------------

THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY SOLELY TO AMEND AND RESTATE
THE TERMS OF THAT CERTAIN GUARANTY DATED AS OF NOVEMBER 3, 2009 (AS AMENDED AND
IN EFFECT IMMEDIATELY PRIOR TO THE DATE HEREOF, THE “EXISTING GUARANTY”). THE
PARTIES DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO
BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE GUARANTORS
UNDER OR IN CONNECTION WITH THE EXISTING GUARANTY.

[Signatures on Following Page]

 

Exhibit B-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

CCMH I, LLC,

a Delaware limited liability company

By:

 

Orange Avenue Mortgage Investments, Inc.,

a Delaware corporation, as its managing member

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

CCMH II, LLC,

a Delaware limited liability company

By:

 

Orange Avenue Mortgage Investments, Inc.,

a Delaware corporation, as its managing member

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

CCMH III, LLC,

a Delaware limited liability company

By:

 

Orange Avenue Mortgage Investments, Inc.,

a Delaware corporation, as its managing member

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

CCMH IV, LLC,

a Delaware limited liability company

By:

 

Orange Avenue Mortgage Investments, Inc.,

a Delaware corporation, as its managing member

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

Exhibit B-10



--------------------------------------------------------------------------------

CCMH V, LLC,

a Delaware limited liability company

By:

 

Orange Avenue Mortgage Investments, Inc.,

a Delaware corporation, as its managing member

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

CCMH VI, LLC,

a Delaware limited liability company

By:

 

Orange Avenue Mortgage Investments, Inc.,

a Delaware corporation, as its sole member

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

CNLRS ACQUISITIONS, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

CNLRS EQUITY VENTURES BEP, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

Exhibit B-11



--------------------------------------------------------------------------------

CNLRS EQUITY VENTURES ROCKWALL, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

CNLRS EQUITY VENTURES, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

CNLRS ROCKWALL, L.P.,

a Texas limited partnership

By:

 

CNLRS Equity Ventures Rockwall, Inc.,

a Maryland corporation, its Managing General Partner

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

NATIONAL RETAIL PROPERTIES TRUST,

a Maryland real estate investment trust

By:

 

 

Name:

 

 

Its:   Trustee  

 

NATIONAL RETAIL PROPERTIES, LP,

a Delaware limited partnership

By:

 

NNN GP Corp., a Delaware corporation,

as general partner

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

Exhibit B-12



--------------------------------------------------------------------------------

NET LEASE FUNDING, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

NET LEASE REALTY I, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

NNN ACQUISITIONS, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

NNN CA AUTO SVC LLC,

a Delaware limited liability company

By:

 

NNN Development, Inc.,

a Maryland corporation, its Sole Member

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

NNN DEVELOPMENT, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

Exhibit B-13



--------------------------------------------------------------------------------

NNN EQUITY VENTURES HARRISON CROSSING, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

NNN EQUITY VENTURES, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

NNN GP CORP.,

a Delaware corporation

By:

 

 

Name:

 

 

Its:

 

 

 

NNN LP CORP.,

a Delaware corporation

By:

 

 

Name:

 

 

Its:

 

 

 

NNN PBY LLC

a Delaware limited liability company

By:

 

CNLRS Equity Ventures, Inc.,

a Maryland corporation, its Sole Member

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

Exhibit B-14



--------------------------------------------------------------------------------

NNN RETAIL FF MABANK LLC,

a Delaware limited liability company

By:

 

National Retail Properties, LP, a Delaware

limited partnership, as its Sole Member

 

By:

  NNN GP Corp., a Delaware corporation,
as general partner    

By:

 

 

   

Name:

 

 

   

Its:

 

 

 

NNN TEXAS GP CORP.,

a Delaware corporation

By:

 

 

Name:

 

 

Its:

 

 

 

NNN TRS, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

ORANGE AVENUE MORTGAGE INVESTMENTS, INC.,

a Delaware corporation

By:

 

 

Name:

 

 

Its:

 

 

 

Address for Notices for all Guarantors: c/o National Retail Properties, Inc. 450
South Orange Avenue, Suite 900 Orlando, Florida 32801 Attention: Chief Financial
Officer Telecopy Number:   (407) 650-1044 Telephone Number:   (407) 650-1230

 

Exhibit B-15



--------------------------------------------------------------------------------

With a copy to: c/o National Retail Properties, Inc. 450 South Orange Avenue,
Suite 900 Orlando, Florida 32801 Attention: General Counsel Telecopy Number:  
(321) 206-2138 Telephone Number:   (407) 650-1115

 

Exhibit B-16



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     ,     , executed and
delivered by                     , a             (the “New Guarantor”) in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for the Lenders under that certain Amended
and Restated Credit Agreement dated as of May 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among NATIONAL RETAIL PROPERTIES, INC. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto, for its benefit and the
benefit of the Lenders, the Swingline Lender and the Issuing Bank (the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Bank,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).

WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties’ making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, New
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated May 25, 2011 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”)
made by each of the “Guarantors” party thereto in favor of the Administrative
Agent for the benefit of the Guarantied Parties and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

Exhibit B-17



--------------------------------------------------------------------------------

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

Exhibit B-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

[NEW GUARANTOR]

 

By:                                                                  

Name:                                                       

Title:                                                         

(CORPORATE SEAL)

Address for Notices:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attention: Chief Financial Officer

Telecopy Number:      (407) 650-1044

Telephone Number:    (407) 650-1230

With a copy to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attention: General Counsel

Telecopy Number:      (321) 206-2138

Telephone Number:    (407) 650-1115

Accepted:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:                                                                  

Name:                                                       

Title:                                                         

 

Exhibit B-19



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

                    , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 25, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among National Retail Properties,
Inc. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

  1. Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $        .

 

  2. The Borrower requests that such Revolving Loans be made available to the
Borrower on                     , 20    .

 

  3. The Borrower hereby requests that the requested Revolving Loans all be of
the following Type:

[Check one box only]

  ¨ Base Rate Loans

  ¨ LIBOR Loans, with an initial Interest Period for a duration of:

[Check one box only]

  ¨ 1 week

  ¨ 1 month

  ¨ 3 months

  ¨ 6 months

 

  4. The proceeds of this borrowing of Revolving Loans will be used for the
following purpose:                                       
                                         
                                                   .

 

  5. The Borrower requests that the proceeds of this borrowing of Revolving
Loans be made available to the Borrower by
                                         
                                            .

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Loans and after giving effect thereto, (a) no Default or Event of
Default exists or shall exist, and none of the limits specified in Section 2.16.

 

Exhibit C-1



--------------------------------------------------------------------------------

would be violated; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents. In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Revolving Loans are made.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC.

By:                                                                 

Name:                                                       

Title:                                                         

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

                    , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 25, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among National Retail Properties,
Inc. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is                     , 20    .

 

  2. The aggregate principal amount of the Loans subject to the requested
Continuation is $         and was originally borrowed by the Borrower on
                    , 20    .

 

  3. The portion of such principal amount subject to such Continuation is
$        .

 

  4. The current Interest Period for each of the Loans subject to such
Continuation ends on                     , 20    .

 

  5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

[Check one box only]

 

  ¨ 1 week

  ¨ 1 month

  ¨ 3 months

  ¨ 6 months

[Continued on next page]

 

Exhibit D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
exists or will exist.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC.

 

By:                                                                     
                               Name:                            
                                                            
Title:                                                                      
                   

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

                    , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
May 25, 2011 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among National Retail Properties, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The proposed date of such Conversion is                     , 20    .

 

  2. The Loans to be Converted pursuant hereto are currently:

 

       [Check one box only]

 

  ¨ Base Rate Loans

  ¨ LIBOR Loans

 

  3. The aggregate principal amount of Loans subject to the requested Conversion
is $        and was originally borrowed by the Borrower on                     ,
20    .

 

  4. The portion of such principal amount subject to such Conversion is
$        .

 

Exhibit E-1



--------------------------------------------------------------------------------

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

 

       [Check one box only]

 

  ¨ Base Rate Loans

  ¨ LIBOR Loans, with an initial Interest Period for a duration of:

[Check one box only]

 

  ¨ 1 week

  ¨ 1 month

  ¨ 3 months

  ¨ 6 months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with a Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and accurate on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF SWINGLINE BORROWING

                    , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
May 25, 2011 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among National Retail Properties, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $        .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on                     , 20    .

 

  3. The proceeds of this Swingline Loan will be used for the following purpose:
                                         
                                         
                                         
                                                                          

                                                                            
                                         
                                         
                                           .

 

  4. The Borrower requests that the proceeds of the borrowing of this Swingline
Loan be made available to the Borrower
by                                        
                                                         .

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or will exist, and none of the limits specified in
Section 2.16. will be violated; and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, are and shall be true and correct in all
material respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents. In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested
Swingline Loan contained in Article V. of the Credit Agreement will have been
satisfied at the time such Swingline Loan is made.

[Continued on next page]

 

Exhibit F-1



--------------------------------------------------------------------------------

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2(b) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

 

Exhibit F-2



--------------------------------------------------------------------------------

Loan Number:                     

EXHIBIT G

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

¨ NEW    ¨ REPLACE PREVIOUS DESIGNATION    ¨ ADD    ¨ CHANGE    ¨ DELETE LINE
NUMBER

The following representatives of National Retail Properties, Inc. (“Borrower”)
are authorized to request the disbursement of loan proceeds and initiate funds
transfers for Loan Number 1001642-0 assigned to the unsecured revolving credit
facility evidenced by the Amended and Restated Credit Agreement dated as of
May 25, 2011, among the Borrower, each of the financial institutions initially a
signatory thereto together with their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
for the Lenders (the “Administrative Agent”) and the other parties thereto. The
Administrative Agent is authorized to rely on this Transfer Authorizer
Designation until it has received a new Transfer Authorizer Designation signed
by Borrower, even in the event that any or all of the foregoing information may
have changed.

 

     Name    Title   

Maximum

Wire

Amount1

                                                                                
                                           

[Continued on next page]

 

1 

Maximum wire amount may not exceed the aggregate amount of the Commitments.

 

Exhibit G-1



--------------------------------------------------------------------------------

Loan Number:                     

 

Beneficiary Bank and Account Holder Information

1.

 

   

Transfer Funds to (Receiving Party Account Name):

   

Receiving Party Account Number:

   

Receiving Bank Name, City and State:

           Receiving    
         Bank
        Routing
        (ABA)
        Number    

Maximum Transfer Amount:

       

Further Credit Information/Instructions:

2.

 

   

Transfer Funds to (Receiving Party Account Name):

   

Receiving Party Account Number:

   

Receiving Bank Name, City and State:

           Receiving    
         Bank
        Routing
        (ABA)
        Number    

Maximum Transfer Amount:

       

Further Credit Information/Instructions:

3.

 

   

Transfer Funds to (Receiving Party Account Name):

   

Receiving Party Account Number:

   

Receiving Bank Name, City and State:

           Receiving    
         Bank
        Routing
        (ABA)
        Number    

Maximum Transfer Amount:

       

Further Credit Information/Instructions:

 

Exhibit G-2



--------------------------------------------------------------------------------

Loan Number:                     

Date: May 25, 2011

“BORROWER”

National Retail Properties, Inc.,

a Maryland corporation

 

By:      

Name:                                                                

 

Title:                                                                

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REVOLVING NOTE

 

$                               , 20    

FOR VALUE RECEIVED, the undersigned, NATIONAL RETAIL PROPERTIES, INC. (the
“Borrower”) hereby unconditionally promises to pay to the order of
                    (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), to Wells
Fargo Bank, National Association, 602 2nd Ave. South, 11th Floor, Minneapolis,
Minnesota 55402, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of
                    AND     /100 DOLLARS ($        ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Revolving Loans made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of May 25, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.6. thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

[This Note is given in replacement of the Revolving Note dated
                    , 20    , in the original principal amount of $        
previously delivered to the Lender under the Credit Agreement. THIS NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]1

 

1  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Commitment
has increased or decreased from what it was initially.

 

Exhibit H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC.

 

By:                                                                     
                               Name:                            
                                                            
Title:                                                                      
                   

STATE OF GEORGIA2

COUNTY OF FULTON

BEFORE ME, a Notary Public in and for said County, personally appeared
                    , known to me to be a person who, as                     of
National Retail Properties, Inc., the entity which executed the foregoing
Revolving Note, signed the same, and acknowledged to me that he did so sign said
instrument in the name and upon behalf of said corporation as an officer of said
corporation.

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of             , 20    .

 

 

  Notary Public   My Commission Expires:   [NOTARIAL SEAL]  

 

2 

Notarial Acknowledgment may be deleted if either (i) no Florida documentary
stamp tax is due or (ii) Florida documentary stamp tax is due but the Revolving
Note is going to be signed in the State of Florida and any tax owing paid.

 

Exhibit H-2



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of

Loan

  

Principal

Amount of

Loan

  

Interest

Rate

  

Maturity

Date of

Loan

  

Amount

Paid or

Prepaid

  

Unpaid

Principal

Amount

  

Notation

Made By

 

Exhibit H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SWINGLINE NOTE

 

$                                , 20    

FOR VALUE RECEIVED, the undersigned, NATIONAL RETAIL PROPERTIES, INC. (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at 602 2nd Ave. South, 11th
Floor, Minneapolis, Minnesota 55402, or at such other address as may be
specified by the Swingline Lender to the Borrower, the principal sum of
                    AND NO/100 DOLLARS ($        ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement (as defined below)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement dated as of May 25, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as the Administrative Agent, and the other parties thereto, and evidences
Swingline Loans made to the Borrower thereunder. Terms used but not otherwise
defined in this Note have the respective meanings assigned to them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

Exhibit I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC.

 

By:                                                                     
                               Name:                            
                                                            
Title:                                                                      
                   

STATE OF GEORGIA5

COUNTY OF FULTON

BEFORE ME, a Notary Public in and for said County, personally appeared
                    , known to me to be a person who, as                     of
National Retail Properties, Inc., the entity which executed the foregoing
Swingline Note, signed the same, and acknowledged to me that he did so sign said
instrument in the name and upon behalf of said corporation as an officer of said
corporation.

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of                     , 2011.

 

 

  Notary Public   My Commission Expires:   [NOTARIAL SEAL]  

 

5 

Notarial Acknowledgment may be deleted if either (i) no Florida documentary
stamp tax is due or (ii) Florida documentary stamp tax is due but the Swingline
Note is going to be signed in the State of Florida and any tax owing paid.

 

Exhibit I-2



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

  

Principal

Amount of

Loan

  

Amount Paid

or Prepaid

  

Unpaid

Principal

Amount

  

Notation

Made By

 

Exhibit I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF OPINION OF COUNSELTO THE BORROWER AND GUARANTORS

                    , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

The Lenders party to the Credit Agreement

referred to below

Ladies and Gentlemen:

We have acted as counsel to National Retail Properties, Inc., a Maryland
Corporation (the “Borrower”), in connection with the negotiation, execution and
delivery of that certain Amended and Restated Credit Agreement dated as of
May 25_, 2011 (the “Credit Agreement”), by and among the Borrower, each of the
financial institutions initially a signatory thereto together with their
assignees pursuant to Section 12.6. and Wells Fargo Bank, National Association,
as Administrative Agent. We have also acted as counsel to
                    (each a “Guarantor” and collectively, the “Guarantors”, and
together with the Borrower collectively referred to as the “Loan Parties”) in
connection with the Guaranty dated as of May 25, 2011, made by each Guarantor in
favor of the Administrative Agent and the Lenders. All capitalized terms used
but not defined herein shall have the meanings set forth in the Credit
Agreement.

In these capacities, we have reviewed the following:

 

  (a) the Credit Agreement;

 

  (b) Revolving Notes;

 

  (c) Swingline Note;

 

  (d) the Guaranty; and

 

  (e) the Letter of Credit Document.

The documents and instruments set forth in items (a) through (e) above are
referred to herein as the “Loan Documents”.

In addition to the foregoing, we have reviewed the articles of incorporation and
by-laws, certificates of limited partnership and limited partnership agreements,
deeds of trust or other similar organizational documents, as applicable, of each
Loan Party and certain resolutions of the board of directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion. In our examination of

 

Exhibit J-1



--------------------------------------------------------------------------------

documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

1. The Borrower (i) is duly organized as a corporation and is validly existing
and in good standing under the laws of the State of Maryland and (ii) has the
power to execute, deliver and perform the Loan Documents to which it is a party,
to own and use its assets, and to conduct its business as presently conducted
and as proposed to be conducted immediately following the consummation of the
transactions contemplated by the Credit Agreement. The Borrower is qualified to
transact business as a foreign corporation in                                 .

2. Each Guarantor (i) is duly organized as a [corporation] and is validly
existing and in good standing under the laws of its jurisdiction of organization
and (ii) has the power to execute, deliver and perform the Loan Documents to
which it is a party, to own and use its assets, and to conduct its business as
presently conducted and as proposed to be conducted immediately following the
consummation of the transactions contemplated by the Credit Agreement. Each
Guarantor is qualified to transact business as a foreign corporation in
                                .]

3. Each Loan Party has duly authorized the execution and delivery of the Loan
Documents to which it is a party and all performance by each Loan Party
thereunder. Each of the Loan Parties has duly executed and delivered such Loan
Documents.

4. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party do not, and if such Loan Party were now to perform its obligations
under such Loan Documents, such performance would not, result in any:

(a) violation of such Loan Party’s respective Organizational Documents, as
applicable;

(b) violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

(c) breach or violation of or default under, any agreements, instruments,
indentures or other documents evidencing any indebtedness for money borrowed or
any other material agreement to which, to our knowledge, such Loan Party is
bound or under which such Loan Party or its assets is subject;

(d) creation or imposition of a contractual lien or security interest in, on or
against the assets of such Loan Party under any material written agreements to
which such Loan Party is a party or by which such Loan Party or its assets are
bound; or

(e) violation of any judicial or administrative decree, writ, judgment or order
to which, to our knowledge, such Loan Party or its assets are subject.

5. The execution, delivery and performance by each of the Loan Parties of each
Loan Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the United States of America, the State of Maryland or the States
of                                 .

 

Exhibit J-2



--------------------------------------------------------------------------------

6. The Loan Documents constitute the legal, valid and binding obligations of the
Loan Parties, enforceable against the respective Loan Parties in accordance with
their respective terms, except that the foregoing opinion is subject to:
(a) applicable bankruptcy, insolvency, reorganization, moratorium, arrangement
or similar laws relating to or affecting the enforcement of creditors’ rights
generally and (b) the fact that equitable remedies or relief (including, but not
limited to, the remedy of specific performance) are subject to the discretion of
the court before which any such remedies or relief may be sought.

7. To our knowledge, there are no judgments outstanding against any of the Loan
Parties or affecting any of their respective assets, nor is there any litigation
or other proceeding against any of the Loan Parties or its assets pending or
overtly threatened.

8. None of the Loan Parties is, or, after giving effect to any Loan will be,
subject to regulation under the Investment Company Act of 1940 or to any federal
or state statute or regulation limiting its ability to incur indebtedness for
borrowed money.

9. No transfer, mortgage, intangible, documentary stamp or similar taxes are
payable by the Administrative Agent or the Lenders to the State of Florida or
any political subdivision thereof in connection with (a) the execution and
delivery of the Loan Documents or (b) the creation of the indebtedness and
obligations evidenced by any of the Loan Documents.

10. Assuming that Borrower applies the proceeds of the Loans and as provided in
the Credit Agreement, the transactions contemplated by the Loan Documents do not
violate the provisions of Regulations T, U or X of the Federal Reserve Board.

11. The consideration to be paid to the Lenders for the financial accommodations
to be provided to the Loan Parties pursuant to the Credit Agreement does not
violate any law of the State of New York relating to interest and usury.

[Customary Qualifications/Assumptions/Limitations]

Very truly yours,

 

Exhibit J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

                    , 20    

Reference is made to the Amended and Restated Credit Agreement dated as of
May 25, 2011 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among National Retail Properties, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given to them in the Credit Agreement.

Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:

(1) The undersigned is the                                 of the Borrower.

(2) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

(3) No Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].

4. The representations and warranties made or deemed made by the Borrower and
the other Loan Parties in the Credit Agreement and the other Loan Documents to
which any is a party, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement or the other Loan Documents.

5. Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1., 9.2. and 9.4. of the Credit
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

                                                                  
                                      

Name:                                                                      
                      Title:                            
                                                                 

 

Exhibit K-1



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be attached]

 

Exhibit K-2